Case 20-41308     Doc 269          Filed 04/09/20 Entered 04/09/20 21:55:17       Main Document
                                              Pg 1 of 138


        THIS PROPOSED DISCLOSURE STATEMENT HAS NOT BEEN APPROVED
        BY THE BANKRUPTCY COURT AS CONTAINING ADEQUATE
        INFORMATION WITHIN THE MEANING OF BANKRUPTCY CODE SECTION
        1125(a). THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION
        OF THE PLAN. ACCEPTANCES OR REJECTIONS WILL NOT BE SOLICITED
        UNTIL THE BANKRUPTCY COURT HAS APPROVED THIS PROPOSED
        DISCLOSURE STATEMENT. THE DEBTORS RESERVE THE RIGHT TO
        AMEND OR SUPPLEMENT THIS PROPOSED DISCLOSURE STATEMENT.

                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                        Debtors.                 )   (Jointly Administered)
                                                 )

                      DISCLOSURE STATEMENT FOR JOINT
                   CHAPTER 11 PLAN OF REORGANIZATION OF
               FORESIGHT ENERGY LP AND ITS AFFILIATED DEBTORS

 PAUL, WEISS, RIFKIND, WHARTON                       ARMSTRONG TEASDALE LLP
 & GARRISON LLP                                      Richard W. Engel, Jr. (MO 34641)
 Paul M. Basta                                       John G. Willard (MO 67049)
 Alice Belisle Eaton                                 Kathryn R. Redmond (MO 72087)
 Alexander Woolverton                                7700 Forsyth Boulevard, Suite 1800
 1285 Avenue of the Americas                         St. Louis, Missouri 63105
 New York, New York 10019                            Telephone: (314) 621-5070
 Telephone: (212) 373-3000                           Facsimile: (314) 621-5065
 Facsimile: (212) 757-3990

 Co-Counsel for Debtors and                          Co-Counsel for Debtors and
 Debtors in Possession                               Debtors in Possession

 Dated: April 9, 2020




 44789.00001
Case 20-41308         Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                      Main Document
                                                Pg 2 of 138



     UNLESS EXTENDED BY THE DEBTORS, THE VOTING DEADLINE TO
     ACCEPT OR REJECT THE PLAN IS 4:00 P.M. (PREVAILING CENTRAL
     TIME) ON JUNE 16, 2020 (THE “VOTING DEADLINE”). THE RECORD DATE
     FOR DETERMINING WHICH HOLDERS OF CLAIMS MAY VOTE ON THE
     PLAN IS MAY 11, 2020 (THE “RECORD DATE”).



                                    DISCLOSURE STATEMENT
                    Solicitation of Votes on the Plan of Reorganization of
                                FORESIGHT ENERGY LP, et al. 1
                                   from the Holders of outstanding
                                       First Lien Facility Claims
                                       Second Lien Notes Claims
                                       General Unsecured Claims

                                            Dated: April 9, 2020


     ONLY HOLDERS OF ALLOWED FIRST LIEN FACILITY CLAIMS (CLASS 3),
     SECOND LIEN NOTES CLAIMS (CLASS 4), AND GENERAL UNSECURED
     CLAIMS (CLASS 5 AND, COLLECTIVELY WITH CLASSES 3, 4, AND 5,
     THE “VOTING CLASSES”) ARE ENTITLED TO VOTE ON THE PLAN AND
     ARE BEING SOLICITED TO VOTE ON THE PLAN (THE “SOLICITATION”)
     UNDER THIS DISCLOSURE STATEMENT.



 1
     The debtors and debtors in possession (collectively, the “Debtors,” the “Company,” or “Foresight”) that are t h e
     subject of this Disclosure Statement and the Plan, along with the last four digits of each Debt or’s fed eral t ax
     identification number, are: Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresig ht En erg y
     LLC (7685); Foresight Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204);
     Foresight Receivables LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005);
     Williamson Energy, LLC (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC
     (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Trans port
     LLC (6881); American Century Transport LLC (4059); Akin Energy LLC (1648); American Century Mineral
     LLC (8894); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking
     Mining LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826);
     Logan Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal
     Field Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). A ll
     of the Debtors are incorporated or organized in the state of Delaware. The address of the Deb t ors’ co rpo rat e
     headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.
Case 20-41308    Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                        Pg 3 of 138



    RECOMMENDATION BY THE BOARD AND KEY STAKEHOLDER SUPPORT

           The Board of Directors (the “Board”) of Foresight Energy LP’s (“FELP”) general
   partner, Foresight Energy GP LLC (“GP LLC”), and the board of directors, managers, or
   members, as applicable, of each of its affiliated and subsidiary Debtors (as of the date
   hereof) have unanimously approved the transactions contemplated by the Plan and
   recommend that all creditors whose votes are being solicited submit ballots to accept the
   Plan.

          Holders of over 69% of the First Lien Facility Claims (the “Consenting First Lien
   Lenders”) and over 82% of the Second Lien Notes Claims (the “Consenting Second Lien
   Noteholders,” and together with the Consenting First Lien Lenders, the “Consenting
   Lenders”) have already agreed, subject to the terms and conditions of the Restructuring
   Support Agreement (as defined herein), to vote in favor of the Plan.


                                      DISCLAIMERS

      THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE
 STATEMENT TO HOLDERS OF CLAIMS FOR THE PURPOSE OF SOLICITING VOTES
 TO ACCEPT OR REJECT THE PLAN. NOTHING IN THIS DISCLOSURE STATEMENT
 MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY PURPOSE OTHER THAN
 TO DETERMINE HOW TO VOTE ON THE PLAN. BEFORE DECIDING WHETHER TO
 VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO VOTE SHOULD
 CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE
 STATEMENT, INCLUDING ALL ATTACHED EXHIBITS AND DOCUMENTS
 INCORPORATED INTO THIS DISCLOSURE STATEMENT, AS WELL AS THE RISK
 FACTORS DESCRIBED IN ARTICLE IX OF THIS DISCLOSURE STATEMENT.

        UPON CONFIRMATION OF THE PLAN, CERTAIN OF THE SECURITIES
 DESCRIBED IN THIS DISCLOSURE STATEMENT, INCLUDING THE DIP PUT OPTION
 PREMIUM AND THE DIP EXIT PREMIUM, WILL BE ISSUED WITHOUT
 REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED,
 TOGETHER WITH THE RULES AND REGULATIONS PROMULGATED THEREUNDER
 (THE “SECURITIES ACT”), OR SIMILAR U.S. FEDERAL, STATE, OR LOCAL LAWS TO
 PERSONS RESIDENT OR OTHERWISE LOCATED IN THE UNITED STATES IN
 RELIANCE ON THE EXEMPTION SET FORTH IN SECTION 1145 OF TITLE 11 OF THE
 UNITED STATES CODE (THE “BANKRUPTCY CODE”). CERTAIN OTHER SECURITIES
 WILL BE ISSUED PURSUANT TO OTHER APPLICABLE EXEMPTIONS UNDER THE
 U.S. FEDERAL AND APPLICABLE STATE AND LOCAL SECURITIES LAWS AND THE
 LAWS OF FOREIGN JURISDICTIONS, AS APPLICABLE.            TO THE EXTENT
 EXEMPTIONS FROM REGISTRATION UNDER SECTION 1145 OF THE BANKRUPTCY
 CODE DO NOT APPLY, THE SECURITIES MAY NOT BE OFFERED OR ISSUED TO
 PERSONS RESIDENT OR OTHERWISE LOCATED IN THE UNITED STATES EXCEPT
 PURSUANT TO (I) AN EFFECTIVE REGISTRATION STATEMENT OR (II) AN




                                              ii
Case 20-41308    Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                        Pg 4 of 138


 EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
 REQUIREMENTS OF THE SECURITIES ACT.

      NO SECURITIES TO BE ISSUED PURSUANT TO THE PLAN HAVE BEEN
 APPROVED OR DISAPPROVED BY THE U.S. SECURITIES AND EXCHANGE
 COMMISSION (THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR
 SIMILAR PUBLIC, GOVERNMENTAL, OR REGULATORY AUTHORITY WHETHER IN
 THE UNITED STATES OR ELSEWHERE. THIS DISCLOSURE STATEMENT HAS NOT
 BEEN FILED FOR APPROVAL WITH THE SEC OR ANY STATE AUTHORITY AND
 NEITHER THE SEC NOR ANY STATE AUTHORITY HAS PASSED UPON THE
 ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR UPON THE
 MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL
 OFFENSE IN THE UNITED STATES. NEITHER THIS SOLICITATION NOR THIS
 DISCLOSURE STATEMENT CONSTITUTES AN OFFER TO SELL OR THE
 SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY STATE OR
 JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

       THIS  DISCLOSURE    STATEMENT   CONTAINS   “FORWARD-LOOKING
 STATEMENTS.” SUCH STATEMENTS CONSIST OF ANY STATEMENT OTHER THAN
 A RECITATION OF HISTORICAL FACT AND CAN BE IDENTIFIED BY THE USE OF
 FORWARD LOOKING TERMINOLOGY SUCH AS “MAY,” “EXPECT,” “ANTICIPATE,”
 “ESTIMATE,” “FORECAST,” “OUTLOOK,” “BUDGET,” OR “CONTINUE” OR THE
 NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE
 TERMINOLOGY.    THE DEBTORS CONSIDER ALL STATEMENTS REGARDING
 ANTICIPATED OR FUTURE MATTERS TO BE FORWARD-LOOKING STATEMENTS.

      Forward-looking statements may include statements about:

      • our exposure to fluctuations in the market price of coal;
      • the price and availability of other fuels, including natural gas and other energy
          sources;
      •   our possible inability to win new contracts and to renew or extend existing contracts;
      •   a possible decline in or continued subdued activity by the Company’s customers;
      •   our exposure to political, social, and economic instability in the Company’s markets,
          acts of insurrection, terrorism, war or other conflict, possible adverse impacts of
          regulatory, legislative, tax, or other judicial developments;
      •   weather conditions;
      •   increased competition in the Company’s industry and the Company’s possible
          inability to retain or increase its prices and market shares;
      •   our possible inability to manage the Company’s anticipated growth;
      •   our dependence on the Company’s senior personnel and the Company’s possible
          inability to attract and retain sufficient skilled personnel to meet the Company’s
          operational requirements;
      •   a major accident or combustion event during the Company’s operations;
      •   an increasing reliance on alternative, non-hydrocarbon energy sources;


                                              iii
Case 20-41308   Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17         Main Document
                                       Pg 5 of 138


      • our possible inability to acquire and profitably integrate attractive technology, or
          develop and market new technology;
      •   our possible inability to obtain visas and work permits for the Company’s employees
          on a timely basis;
      •   the policies of various domestic governments regarding development of their coal
          reserves, including the impact of social policy and mandatory local employment or
          supplier commitments;
      •   increased government regulation of the coal industry and energy and utility users
          thereof;
      •   changes in tax laws or tax rates;
      •   complaints or litigation against us;
      •   trade restrictions or embargoes by the United States and other countries;
      •   fluctuations in foreign currency exchange rates;
      •   foreign exchange controls;
      •   our cash flows and liquidity;
      •   our business strategy and prospect for growth;
      •   force majeure events and the economic impact related to COVID-19;
      •   the implementation of the Restructuring Transactions (as defined herein); and
      •   the factors as set out in Article IX of this Disclosure Statement—“Certain Risk
          Factors To Be Considered,” and other factors that are not known to us at this time.

      STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT
 GUARANTEES OF THE REORGANIZED DEBTORS’ FUTURE PERFORMANCE. THERE
 ARE RISKS, UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT COULD
 CAUSE    THE   REORGANIZED   DEBTORS’ ACTUAL PERFORMANCE OR
 ACHIEVEMENTS TO BE DIFFERENT FROM THOSE THEY MAY PROJECT, AND THE
 DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE THE PROJECTIONS MADE
 HEREIN, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW. THE READER IS
 CAUTIONED THAT ALL FORWARD-LOOKING STATEMENTS ARE NECESSARILY
 SPECULATIVE AND THERE ARE CERTAIN RISKS AND UNCERTAINTIES THAT
 COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM
 THOSE PRESENTED IN SUCH FORWARD-LOOKING STATEMENTS. THE
 LIQUIDATION ANALYSIS, PROJECTIONS, AND OTHER INFORMATION CONTAINED
 HEREIN AND ATTACHED HERETO ARE ESTIMATES ONLY, AND THE VALUE OF
 THE PROPERTY DISTRIBUTED TO HOLDERS OF ALLOWED CLAIMS MAY BE
 AFFECTED BY MANY FACTORS THAT CANNOT BE PREDICTED. THEREFORE, ANY
 ANALYSES, ESTIMATES, OR RECOVERY PROJECTIONS MAY OR MAY NOT TURN
 OUT TO BE ACCURATE. FOR MORE INFORMATION REGARDING THE FACTORS
 THAT MAY CAUSE ACTUAL RESULTS TO DIFFER FROM THOSE PRESENTED IN THE
 FORWARD-LOOKING STATEMENTS, PLEASE REFER TO ARTICLE IX OF THIS
 DISCLOSURE STATEMENT—“CERTAIN RISK FACTORS TO BE CONSIDERED.”

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED PURSUANT TO
 SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE



                                             iv
Case 20-41308   Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17   Main Document
                                     Pg 6 of 138


 3016 AND IS NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE
 SECURITIES LAWS OR OTHER SIMILAR LAWS.

        THE DEBTORS BELIEVE THAT THE SOLICITATION OF VOTES ON THE PLAN
 MADE BY THIS DISCLOSURE STATEMENT AFTER THE PETITION DATE, AND THE
 OFFER OF CERTAIN NEW SECURITIES THAT MAY BE DEEMED TO BE MADE
 PURSUANT TO THE SOLICITATION, ARE EXEMPT FROM REGISTRATION UNDER
 THE SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE
 EXEMPTION PROVIDED BY SECTION 1145(a)(1) OF THE BANKRUPTCY CODE, AND
 THAT CERTAIN OTHER NEW SECURITIES ARE EXEMPT PURSUANT TO SECTION
 4(A)(2) OF THE SECURITIES ACT AND REGULATION D PROMULGATED
 THEREUNDER, AND EXPECT THAT THE OFFER AND ISSUANCE OF THE
 SECURITIES UNDER THE PLAN WILL BE EXEMPT FROM REGISTRATION UNDER
 THE SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE
 APPLICABILITY OF SECTION 1145(a)(1) OF THE BANKRUPTCY CODE AND
 SECTION 4(A)(2) OF THE SECURITIES ACT.

       ALL SECURITIES DESCRIBED HEREIN ARE EXPECTED TO BE ISSUED
 WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR ANY STATE
 SECURITIES LAWS (“BLUE SKY LAWS”) AND IT IS EXPECTED THAT THE OFFER
 AND ISSUANCE OF CERTAIN SECURITIES UNDER THE PLAN, INCLUDING THE NEW
 COMMON EQUITY, THE DIP PUT OPTION PREMIUM, AND THE DIP EXIT PREMIUM,
 BUT EXCLUDING SECURITIES ISSUED AS THE EXIT FACILITY EQUITY
 COMPONENT AND THE EXIT FACILITY PUT OPTION PREMIUM, WILL BE EXEMPT
 FROM REGISTRATION UNDER THE SECURITIES ACT AND BLUE SKY LAWS BY
 REASON OF THE APPLICABILITY OF SECTION 1145(a)(1) OF THE BANKRUPTCY
 CODE.

      TO THE EXTENT THAT THE DEBTORS RELY ON A PRIVATE PLACEMENT
 EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT FOR THE OFFER
 AND ISSUANCE OF ANY SECURITIES, THOSE SECURITIES WILL BE SUBJECT TO
 RESTRICTIONS ON TRANSFER UNDER THE SECURITIES ACT AND MAY ONLY BE
 RESOLD OR OTHERWISE TRANSFERRED PURSUANT TO (I) AN EFFECTIVE
 REGISTRATION STATEMENT OR (II) AN EXEMPTION FROM, OR IN A TRANSACTION
 NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

      THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF ANY NEW
 COMMON EQUITY PURSUANT TO THE CHAPTER 11 CASES CONSULT THEIR OWN
 LEGAL COUNSEL CONCERNING THE SECURITIES LAWS GOVERNING THE
 TRANSFERABILITY OF ANY SUCH NEW COMMON EQUITY.

      NO LEGAL OR TAX ADVICE IS PROVIDED TO YOU BY THIS DISCLOSURE
 STATEMENT. THE DEBTORS URGE EACH HOLDER OF A CLAIM TO CONSULT WITH
 ITS OWN ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES,
 TAX, OR BUSINESS ADVICE IN REVIEWING THIS DISCLOSURE STATEMENT, THE
 PLAN AND EACH OF THE PROPOSED TRANSACTIONS CONTEMPLATED THEREBY.
 FURTHERMORE, THE BANKRUPTCY COURT’S APPROVAL OF THE ADEQUACY OF


                                        v
Case 20-41308   Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17   Main Document
                                     Pg 7 of 138


 DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT
 CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL OF THE MERITS OF THE
 PLAN OR A GUARANTEE BY THE BANKRUPTCY COURT OF THE ACCURACY OR
 COMPLETENESS OF THE INFORMATION CONTAINED HEREIN.

      THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, A
 SUMMARY OF THE PLAN, CERTAIN EVENTS LEADING UP TO AND EXPECTED TO
 OCCUR IN THE DEBTORS’ CHAPTER 11 CASES, AND CERTAIN DOCUMENTS
 RELATED TO THE PLAN THAT ARE ATTACHED HERETO AND INCORPORATED
 HEREIN BY REFERENCE OR THAT MAY BE FILED LATER WITH THE PLAN
 SUPPLEMENT. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE
 FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY
 TO THE EXTENT THAT THE SUMMARIES DO NOT SET FORTH THE ENTIRE TEXT OF
 SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH
 EVENTS, BY REFERENCE TO SUCH DOCUMENT OR STATUTORY PROVISIONS. IN
 THE EVENT OF ANY CONFLICT, INCONSISTENCY, OR DISCREPANCY BETWEEN A
 DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
 PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS, THE PLAN OR SUCH
 OTHER DOCUMENTS WILL GOVERN AND CONTROL FOR ALL PURPOSES. EXCEPT
 AS OTHERWISE SPECIFICALLY NOTED, FACTUAL INFORMATION CONTAINED IN
 THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’
 MANAGEMENT. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
 INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY
 MATERIAL INACCURACY OR OMISSION.

      IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON
 FINANCIAL DATA DERIVED FROM THE DEBTORS’ BOOKS AND RECORDS AND ON
 VARIOUS ASSUMPTIONS REGARDING THE DEBTORS’ BUSINESS. THE
 STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF
 THE DATE HEREOF UNLESS OTHERWISE SPECIFIED.           THE DEBTORS’
 MANAGEMENT HAS REVIEWED THE FINANCIAL INFORMATION PROVIDED IN
 THIS DISCLOSURE STATEMENT. ALTHOUGH THE DEBTORS HAVE USED THEIR
 REASONABLE BUSINESS JUDGMENT TO ENSURE THE ACCURACY OF THIS
 FINANCIAL INFORMATION AND THE LIQUIDATION ANALYSIS, THE FINANCIAL
 INFORMATION AND LIQUIDATION ANALYSIS CONTAINED IN, OR INCORPORATED
 BY REFERENCE INTO, THIS DISCLOSURE STATEMENT HAS NOT BEEN AUDITED
 (UNLESS    OTHERWISE   EXPRESSLY    PROVIDED   HEREIN)    AND   NO
 REPRESENTATIONS OR WARRANTIES ARE MADE AS TO THE ACCURACY OF THE
 FINANCIAL INFORMATION CONTAINED HEREIN OR ASSUMPTIONS REGARDING
 THE DEBTORS’ BUSINESS AND ITS FUTURE RESULTS AND OPERATIONS. THE
 DEBTORS EXPRESSLY CAUTION READERS NOT TO PLACE UNDUE RELIANCE ON
 ANY FORWARD-LOOKING STATEMENTS CONTAINED HEREIN.

       NEITHER THIS DISCLOSURE STATEMENT, THE PLAN, THE CONFIRMATION
 ORDER, NOR THE PLAN SUPPLEMENT WAIVE ANY RIGHTS OF THE DEBTORS WITH
 RESPECT TO THE HOLDERS OF CLAIMS OR INTERESTS BEFORE THE EFFECTIVE
 DATE.    RATHER, THIS DISCLOSURE STATEMENT SHALL CONSTITUTE A


                                        vi
Case 20-41308   Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17   Main Document
                                     Pg 8 of 138


 STATEMENT MADE IN SETTLEMENT NEGOTIATIONS RELATED TO POTENTIAL
 CONTESTED MATTERS, POTENTIAL ADVERSARY PROCEEDINGS, AND OTHER
 PENDING OR THREATENED LITIGATION OR ACTIONS.

       NO RELIANCE SHOULD BE PLACED ON THE FACT THAT A PARTICULAR
 LITIGATION CLAIM OR PROJECTED OBJECTION TO A PARTICULAR CLAIM IS OR IS
 NOT IDENTIFIED IN THIS DISCLOSURE STATEMENT. EXCEPT AS PROVIDED
 UNDER THE PLAN, THE DEBTORS OR THE REORGANIZED DEBTORS MAY SEEK TO
 INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND CAUSES OF ACTION AND MAY
 OBJECT TO CLAIMS AFTER CONFIRMATION OR THE EFFECTIVE DATE OF THE
 PLAN IRRESPECTIVE OF WHETHER THIS DISCLOSURE STATEMENT IDENTIFIES
 ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS ON THE TERMS SPECIFIED IN THE
 PLAN.

       THE DEBTORS ARE GENERALLY MAKING THE STATEMENTS AND
 PROVIDING THE FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE
 STATEMENT AS OF THE DATE HEREOF WHERE FEASIBLE, UNLESS OTHERWISE
 SPECIFICALLY NOTED. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE
 THE INFORMATION IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO
 AFFIRMATIVE DUTY TO DO SO. HOLDERS OF CLAIMS OR INTERESTS REVIEWING
 THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE TIME OF THEIR
 REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS
 DISCLOSURE STATEMENT WAS SENT. INFORMATION CONTAINED HEREIN IS
 SUBJECT TO COMPLETION, MODIFICATION, OR AMENDMENT. THE DEBTORS
 RESERVE THE RIGHT TO FILE AN AMENDED OR MODIFIED PLAN AND RELATED
 DISCLOSURE STATEMENT FROM TIME TO TIME, SUBJECT TO THE TERMS OF THE
 RESTRUCTURING SUPPORT AGREEMENT.

      THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY
 INFORMATION ABOUT OR CONCERNING THE PLAN OTHER THAN THAT WHICH IS
 CONTAINED IN THIS DISCLOSURE STATEMENT. THE DEBTORS HAVE NOT
 AUTHORIZED ANY REPRESENTATIONS CONCERNING THE DEBTORS OR THE
 VALUE OF THEIR PROPERTY OTHER THAN AS SET FORTH IN THIS DISCLOSURE
 STATEMENT.

      HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN
 MUST RELY ON THEIR OWN EVALUATION OF THE COMPANY AND THEIR OWN
 ANALYSES OF THE TERMS OF THE PLAN IN DECIDING WHETHER TO VOTE TO
 ACCEPT OR REJECT THE PLAN. IMPORTANTLY, BEFORE DECIDING WHETHER
 AND HOW TO VOTE ON THE PLAN, EACH HOLDER OF A CLAIM IN A VOTING
 CLASS SHOULD REVIEW THE PLAN IN ITS ENTIRETY AND CONSIDER CAREFULLY
 ALL OF THE INFORMATION IN THIS DISCLOSURE STATEMENT AND ANY EXHIBITS
 HERETO.

      IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
 EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS OR INTERESTS (INCLUDING
 THOSE HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT SUBMIT BALLOTS TO


                                        vii
Case 20-41308   Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17   Main Document
                                     Pg 9 of 138


 ACCEPT OR REJECT THE PLAN, WHO VOTE TO REJECT THE PLAN, OR WHO ARE
 NOT ENTITLED TO VOTE ON THE PLAN) AGAINST THE DEBTORS WILL BE BOUND
 BY THE TERMS OF THE PLAN AND THE TRANSACTIONS CONTEMPLATED
 THEREBY.

      NOTWITHSTANDING ANY RIGHTS OF APPROVAL PURSUANT TO THE
 RESTRUCTURING SUPPORT AGREEMENT OR OTHERWISE AS TO THE FORM OR
 SUBSTANCE OF THIS DISCLOSURE STATEMENT, THE PLAN, OR ANY OTHER
 DOCUMENT RELATING TO THE TRANSACTIONS CONTEMPLATED THEREUNDER,
 NONE OF THE CONSENTING LENDERS, OR THEIR RESPECTIVE REPRESENTATIVES,
 MEMBERS, FINANCIAL OR LEGAL ADVISORS OR AGENTS, HAVE INDEPENDENTLY
 VERIFIED THE INFORMATION CONTAINED HEREIN OR TAKES ANY
 RESPONSIBILITY THEREFOR AND NONE OF THE FOREGOING ENTITIES OR
 PERSONS MAKES ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER
 CONCERNING THE INFORMATION CONTAINED HEREIN.

      THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO
 CERTAIN MATERIAL CONDITIONS PRECEDENT DESCRIBED HEREIN AND SET
 FORTH IN ARTICLE IX OF THE PLAN. THERE IS NO ASSURANCE THAT THE PLAN
 WILL BE CONFIRMED, OR IF CONFIRMED, THAT THE CONDITIONS REQUIRED TO
 BE SATISFIED FOR THE PLAN TO BECOME EFFECTIVE WILL BE SATISFIED (OR
 WAIVED).




                                       viii
Case 20-41308            Doc 269         Filed 04/09/20 Entered 04/09/20 21:55:17                           Main Document
                                                   Pg 10 of 138


                                               TABLE OF CONTENTS

                                                                                                                          Page

 ARTICLE I. INTRODUCTION............................................................................................... 1

 ARTICLE II. OVERVIEW OF FORESIGHT’S BUSINESSES AND OPERATIONS ............... 5
      A.     Overview of Foresight’s Businesses and History ................................................ 5
      B.     Foresight’s Mining & Other Operations ............................................................. 7
      C.     Foresight’s Customer Base ................................................................................ 9
      D.     Foresight’s Corporate Structure and Debtor Information..................................... 9
             1.     Foresight Entity Roles...........................................................................10
             2.     Foresight Corporate Management and Oversight....................................12
      E.     Overview of Foresight’s Financial Position and Prepetition Debt Structure ........14
             1.     Foresight’s Funded Indebtedness ...........................................................14
             2.     Foresight’s Other Financing Arrangements and Indebtedness .................17
             3.     Foresight’s Equity Ownership ...............................................................20

 ARTICLE III. KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11
                 CASES ......................................................................................................21
      A.      Adverse Market Conditions ..............................................................................21
      B.      Foresight’s Operational and Contingency Efforts ..............................................22
      C.      Restructuring Negotiations with Key Stakeholders ............................................23
      D.      Restructuring Support Agreement .....................................................................24
      E.      Milestones .......................................................................................................24

 ARTICLE IV. THE CHAPTER 11 CASES .............................................................................26
      A.     Commencement of the Chapter 11 Cases ..........................................................26
      B.     First Day Motions ............................................................................................26
             1.     DIP Facility. .........................................................................................26
             2.     Cash Management. ...............................................................................27
             3.     Trade Creditors. ....................................................................................27
             4.     Wages. .................................................................................................27
             5.     Coal Sale Contracts...............................................................................27
             6.     Customer Programs...............................................................................28
             7.     Taxes. ..................................................................................................28
             8.     Surety Bonds. .......................................................................................28
             9.     Insurance. .............................................................................................28
             10.    Utilities. ...............................................................................................28
             11.    Other Procedural Motions and Retention of Professionals. .....................28
      C.     Confirmation Hearing ......................................................................................29

 ARTICLE V. RENEGOTIATED ARRANGEMENTS WITH KEY
               COUNTERPARTIES .................................................................................29

 ARTICLE VI. SUMMARY OF PLAN....................................................................................30
      A.     Administrative, DIP Facility and Priority Claims and Statutory Fees..................30



                                                                ix
Case 20-41308   Doc 269          Filed 04/09/20 Entered 04/09/20 21:55:17                               Main Document
                                           Pg 11 of 138


            1.      Administrative Claims. .........................................................................30
            2.      Professional Fee Claims ........................................................................31
            3.      DIP Claims. ..........................................................................................32
            4.      Priority Tax Claims...............................................................................33
            5.      Statutory Fees. ......................................................................................33
      B.    Classification and Treatment of Claims and Interests.........................................33
            1.      Classification in General. ......................................................................33
            2.      Formation of Debtor Group for Convenience Only.................................34
            3.      Summary of Classification. ...................................................................34
            4.      Treatment of Claims and Interests. ........................................................35
      C.    Means for Implementation of the Plan ..............................................................39
            1.      General Settlement of Claims and Interests. ...........................................39
            2.      Restructuring Transactions. ...................................................................40
            3.      Cancellation of Liens. ...........................................................................41
            4.      Sources of Consideration for Plan Distributions. ....................................41
            5.      Corporate Existence. .............................................................................43
            6.      Vesting of Assets in the Reorganized Debtors. .......................................44
            7.      Cancellation of Existing Securities and Agreements. ..............................44
            8.      Corporate Action. .................................................................................46
            9.      Corporate Governance of Reorganized Debtors......................................46
            10.     Effectuating Documents; Further Transactions. ......................................47
            11.     Exemption from Certain Taxes and Fees................................................47
            12.     Preservation of Causes of Action. ..........................................................47
            13.     Director and Officer Liability Insurance. ...............................................48
            14.     Management Incentive Plan. .................................................................48
            15.     GUC Cash Pool Account.......................................................................49
            16.     GUC Administrator Account. ................................................................49
            17.     Exemptions from Securities Act Registration Requirements. ..................49
            18.     Notice of Effective Date........................................................................50
      D.    Treatment of Executory Contracts and Unexpired Leases ..................................50
            1.      Assumption of Executory Contracts and Unexpired Leases. ...................50
            2.      Cure of Defaults for Assumed Executory Contracts and Unexpired
                    Leases. .................................................................................................51
            3.      Preexisting Obligations to the Debtors Under Executory Contracts
                    and Unexpired Leases. ..........................................................................52
            4.      Indemnification Obligations. .................................................................52
            5.      Insurance Policies. ................................................................................52
            6.      Modifications, Amendments, Supplements, Restatements or Other
                    Agreements. .........................................................................................52
            7.      Reservation of Rights............................................................................53
            8.      Nonoccurrence of Effective Date...........................................................53
            9.      Contracts and Leases Entered into After the Petition Date. .....................53
      E.    Disputed Claims...............................................................................................53
            1.      Retention of Claims, Rights Causes of Action, and Defenses..................53
            2.      GUC Administrator...............................................................................53
            3.      Claims Administration Responsibility....................................................54



                                                          x
Case 20-41308   Doc 269          Filed 04/09/20 Entered 04/09/20 21:55:17                               Main Document
                                           Pg 12 of 138


            4.     Cooperation and Access........................................................................54
            5.     Objections to Claims. ............................................................................54
            6.     Disallowance of Claims. .......................................................................55
            7.     Estimation of Claims.............................................................................55
            8.     No Interest on Claims. ..........................................................................55
            9.     Amendments to Claims. ........................................................................56
      F.    Provisions Governing Distributions ..................................................................56
            1.     Disbursing Agent. .................................................................................56
            2.     Currency. .............................................................................................56
            3.     No Distributions Pending Allowance. ....................................................56
            4.     Distribution Record Date.......................................................................56
            5.     Distributions on Account of Claims Allowed as of the Effective
                   Date .....................................................................................................56
            6.     Distributions on Account of Claims Allowed After the Effective
                   Date. ....................................................................................................57
            7.     Addresses for Distributions. ..................................................................58
            8.     Undeliverable Distributions...................................................................58
            9.     Reversion. ............................................................................................58
            10.    De Minimis Distributions. .....................................................................59
            11.    Fractional Distributions.........................................................................59
            12.    Accrual of Dividends and Other Rights..................................................59
            13.    Compliance Matters. .............................................................................59
            14.    Claims Paid or Payable by Third Parties. ...............................................60
            15.    Applicability of Insurance Contracts. .....................................................60
            16.    Setoffs. .................................................................................................60
            17.    Allocation of Plan Distributions Between Principal and Interest. ............61
      G.    Release, Injunction, and Related Provisions ......................................................61
            1.     Discharge of Claims and Termination of Interests. .................................61
            2.     Release of Liens. ..................................................................................61
            3.     Releases by the Debtors. .......................................................................62
            4.     Releases by Holders of Claims and Interests. .........................................63
            5.     Exculpation. .........................................................................................64
            6.     Injunction. ............................................................................................64
            7.     Waiver of Statutory Limitations on Releases..........................................65
            8.     Protection Against Discriminatory Treatment. .......................................65
            9.     Special Provision Governing Professional Fee Claims and Final
                   Fee Applications. ..................................................................................65
      H.    Conditions Precedent to Confirmation and Consummation of the Plan ...............65
            1.     Conditions Precedent to Confirmation of the Plan. .................................65
            2.     Conditions Precedent to the Effective Date. ...........................................66
            3.     Waiver of Conditions. ...........................................................................67
            4.     Substantial Consummation. ...................................................................68
            5.     Effect of Failure of a Condition. ............................................................68
      I.    Modification, Revocation or Withdrawal of the Plan .........................................68
            1.     Modification and Amendments..............................................................68
            2.     Effect of Confirmation on Modifications. ..............................................68



                                                         xi
Case 20-41308            Doc 269         Filed 04/09/20 Entered 04/09/20 21:55:17                            Main Document
                                                   Pg 13 of 138


                    3.     Revocation or Withdrawal of the Plan. ..................................................68
          J.        Retention of Jurisdiction...................................................................................69

 ARTICLE VII. VALUATION OF THE REORGANIZED DEBTORS.....................................71

 ARTICLE VIII. TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER
                FEDERAL SECURITIES LAWS ...............................................................72
      A.    1145 Securities ................................................................................................72
            1.     Issuance ...............................................................................................72
            2.     Subsequent Transfers ............................................................................73
      B.    Section 4(a)(2) Securities .................................................................................74
            1.     Issuance ...............................................................................................74
            2.     Subsequent Transfers ............................................................................74

 ARTICLE IX. CERTAIN UNITED STATES FEDERAL INCOME TAX
                 CONSEQUENCES OF THE PLAN............................................................77
      A.     Introduction .....................................................................................................77
      B.     The Restructuring Transactions ........................................................................78
      C.     U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims ........79
             1.     U.S. Federal Income Tax Consequences to U.S. Holders of
                    Allowed First Lien Facility Claims .........................................................79
             2.     U.S. Federal Income Tax Consequences to U.S. Holders of
                    Allowed Second Lien Notes Claims ......................................................80
             3.     U.S. Federal Income Tax Consequences to U.S. Holders of
                    Allowed General Unsecured Claims ......................................................81
             4.     Character of Gain and Loss ...................................................................82
             5.     Accrued Interest and Original Issue Discount.........................................82
             6.     U.S. Federal Income Tax Consequences of the Ownership and
                    Disposition of New Common Equity .....................................................83
             7.     U.S Federal Income Tax Consequences of the Ownership and
                    Disposition of the Exit Facility ..............................................................84
             8.     Tax Treatment of the Disputed Claims Reserve......................................85
      D.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed
             Claims .............................................................................................................85
             1.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of
                    Allowed Claims ....................................................................................86
             2.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of
                    the Ownership and Disposition of New Common Equity ........................87
             3.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of
                    the Ownership and Disposition of the New Facility ................................89
             4.     FATCA ................................................................................................90
      E.     Backup Withholding and Information Reporting ...............................................90

 ARTICLE X. CERTAIN RISK FACTORS TO BE CONSIDERED .........................................92
      A.    Certain Bankruptcy Law Considerations ...........................................................92
            1.     Effect of Restructuring Proceedings.......................................................92
            2.     Risk of Non-Confirmation of P lan under the Bankruptcy Code...............93


                                                                xii
Case 20-41308    Doc 269         Filed 04/09/20 Entered 04/09/20 21:55:17                              Main Document
                                           Pg 14 of 138


            3.     Non-Consensual Confirmation. .............................................................93
            4.     Risk of Non-Occurrence of Effective Date.............................................93
            5.     Risk of Termination of Restructuring Support Agreement. .....................93
            6.     Conversion into Chapter 7 Cases. ..........................................................93
            7.     Parties in Interest May Object to the Debtors’ Classification of
                   Claims and Interests. .............................................................................94
            8.     Impact of the Chapter 11 Cases on the Debtors. .....................................94
            9.     Releases, Injunctions, and Exculpations Provisions May Not Be
                   Approved. ............................................................................................94
            10.    The Plan Is Based Upon Assumptions the Debtors Developed
                   Which May Prove Incorrect and Could Render the Plan
                   Unsuccessful. .......................................................................................95
            11.    Projections and Other Forward-Looking Statements Are Not
                   Assured, and Actual Results May Vary..................................................95
            12.    Claims Could Be More than Projected. ..................................................96
            13.    Impact of Interest Rates.........................................................................96
            14.    The Debtors May Fail to Obtain the Proceeds of the Exit Facility,
                   and the Exit Facility Backstop Agreement May Terminate. ....................96
            15.    Contingencies May Affect Distributions to Holders of Allowed
                   Claims. .................................................................................................96
            16.    The Debtors May Seek to Amend, Waive, Modify, or Withdraw
                   the Plan At Any Time before Confirmation............................................97
            17.    Other Parties in Interest Might Be Permitted to Propose Alternative
                   Plans of Reorganization That May Be Less Favorable to Certain of
                   the Debtors’ Constituencies Than the Plan. ............................................97
            18.    The Debtors Cannot Predict the Amount of Time Spent in
                   Bankruptcy for the Purpose of Implementing the Plan, and a
                   Lengthy Bankruptcy Proceeding Could Disrupt the Debtors’
                   Businesses, as Well as Impair the Prospect for Reorganization on
                   the Terms Contained in the Plan. ...........................................................98
      B.    Risks Relating to the Company’s Business and Industry ....................................98
            1.     Post-Effective Date Indebtedness. .........................................................98
            2.     DIP Facility. .........................................................................................99
            3.     Risks Associated with the Debtors’ Business and Industry. ....................99
      C.    Factors Relating to Securities to Be Issued Under the Plan Generally............... 101
            1.     The Reorganized Debtors’ New Common Equity Will Not Be
                   Publicly Traded. ................................................................................. 101
            2.     The Exit Facility Equity Component and the Exit Facility Put
                   Option Premium Have Not Been Registered and They and Certain
                   Section 1145 Securities Will Be Subject to Resale Restrictions. ........... 101
            3.     Potential Dilution................................................................................ 101
            4.     The Estimated Valuation of the Reorganized Debtors and the New
                   Common Equity and the Estimated Recoveries to Holders of
                   Allowed Claims Are Not Necessarily Representative of the Private
                   or Public Sale Values of the New Common Equity............................... 102




                                                        xiii
Case 20-41308            Doc 269         Filed 04/09/20 Entered 04/09/20 21:55:17                             Main Document
                                                   Pg 15 of 138


                    5.     Small Number of Holders or Voting Blocks May Control the
                           Reorganized Debtors........................................................................... 102
                    6.     Equity Interests Subordinated to the Reorganized Debtors’
                           Indebtedness. ...................................................................................... 102
                    7.     Reorganized Foresight Will be a Private Company............................... 102
                    8.     Insufficient Cash Flow to Meet Debt Obligations. ................................ 102
                    9.     Defects in Collateral Securing the Exit Facility. ................................... 103
                    10.    Failure to Perfect Security Interests in Collateral. ................................. 103
                    11.    Casualty Risk of Collateral.................................................................. 104
                    12.    Any Future Pledge of Collateral Might Be Avoidable in a
                           Subsequent Bankruptcy by the Reorganized Debtors. ........................... 104
          D.        Additional Factors.......................................................................................... 104
                    1.     Debtors Could Withdraw Plan. ............................................................ 104
                    2.     Debtors Have No Duty to Update. ....................................................... 104
                    3.     No Representations Outside This Disclosure Statement Are
                           Authorized.......................................................................................... 105
                    4.     No Legal or Tax Advice Is Provided by this Disclosure Statement........ 105
                    5.     No Representation Made. .................................................................... 105
                    6.     Certain Tax Consequences. ................................................................. 105

 ARTICLE XI. VOTING PROCEDURES AND REQUIREMENTS ....................................... 105
      A.     Voting Instructions and Voting Deadline ........................................................ 105
      B.     Voting Procedures.......................................................................................... 106
             1.      Holders of First Lien Facility Claims (Class 3) and General
                     Unsecured Claims (Class 5) ................................................................ 106
             2.      Holders of Second Lien Notes Claims (Class 4) ................................... 107
      C.     Parties Entitled to Vote................................................................................... 108
      D.     Fiduciaries and Other Representatives ............................................................ 109
      E.     Agreements Upon Furnishing Ballots ............................................................. 109
      F.     Change of Vote .............................................................................................. 109
      G.     Waivers of Defects, Irregularities, Etc............................................................. 109
      H.     Miscellaneous ................................................................................................ 110

 ARTICLE XII. CONFIRMATION OF THE PLAN............................................................... 111
      A.     Confirmation Hearing .................................................................................... 111
      B.     Objections to Confirmation ............................................................................ 111
      C.     Requirements for Confirmation of the Plan ..................................................... 113
             1.     Requirements of Section 1129(a) of the Bankruptcy Code .................... 113
             2.     Equitable Distribution of Voting Power. .............................................. 116
             3.     Additional Requirements for Non-Consensual Confirmation. ............... 117

 ARTICLE XIII. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION
                 OF THE PLAN ........................................................................................ 117
      A.     Alternative Plan of Reorganization ................................................................. 118
      B.     Sale Under Section 363 of the Bankruptcy Code ............................................. 118
      C.     Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ................... 118



                                                               xiv
Case 20-41308            Doc 269         Filed 04/09/20 Entered 04/09/20 21:55:17                           Main Document
                                                   Pg 16 of 138


 ARTICLE XIV. MISCELLANEOUS PROVISIONS............................................................. 119
      A.    Immediate Binding Effect .............................................................................. 119
      B.    Additional Documents.................................................................................... 119
      C.    Reservation of Rights ..................................................................................... 119
      D.    Successors and Assigns .................................................................................. 119
      E.    Term of Injunctions or Stays........................................................................... 119
      F.    Entire Agreement ........................................................................................... 120
      G.    Exhibits ......................................................................................................... 120
      H.    Deemed Acts ................................................................................................. 120
      I.    Nonseverability of Plan Provisions ................................................................. 120
      J.    Votes Solicited in Good Faith ......................................................................... 121
      K.    Request for Expedited Determination of Taxes............................................... 121
      L.    Closing of Chapter 11 Cases........................................................................... 121

 ARTICLE XV. CONCLUSION AND RECOMMENDATION.............................................. 121




                                                               xv
Case 20-41308   Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                     Pg 17 of 138


                                        EXHIBITS

 EXHIBIT A:     Joint Chapter 11 Plan of Reorganization of Foresight Energy LP and Its
                Affiliated Debtors

 EXHIBIT B:     Restructuring Support Agreement

 EXHIBIT C:     Corporate Structure Chart

 EXHIBIT D:     Valuation Analysis

 EXHIBIT E:     Liquidation Analysis

 EXHIBIT F:     Financial Projections



        THE DEBTORS HEREBY ADOPT AND INCORPORATE INTO THIS
        DISCLOSURE STATEMENT EACH EXHIBIT ATTACHED HERETO
           BY REFERENCE AS THOUGH FULLY SET FORTH HEREIN.




                                            xvi
Case 20-41308         Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                       Main Document
                                               Pg 18 of 138


                                                 ARTICLE I.
                                               INTRODUCTION

         The Debtors submit this Disclosure Statement in connection with the Solicitation of votes
 on the Joint Chapter 11 Plan of Foresight Energy LP and Its Affiliated Debtors, dated
 April 9, 2020 (the “Plan”) attached hereto as Exhibit A. 2 The Debtors under the Plan are FELP
 and certain of its affiliates and subsidiaries, almost all of which are either borrowers, issuers, or
 guarantors under the First Lien Credit Agreement and the Second Lien Notes Indenture (each as
 defined below). Following a recommendation from the Debtors’ Conflicts Committee (as
 defined below) and approval by the Board, the Debtors filed voluntary petitions for relief under
 chapter 11 (“Chapter 11”) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as may
 be amended from time to time, the “Bankruptcy Code”) in the United States Bankruptcy Court
 for the Eastern District of Missouri (the “Bankruptcy Court”) on March 10, 2020 (the “Petition
 Date”). The Debtors’ Chapter 11 cases (the “Chapter 11 Cases”) are jointly administered under
 Case No. 20-41308-659.

         The Debtors are commencing this Solicitation after extensive good faith, arm’s-length
 discussions among the Debtors and members of their key constituencies. As a result of these
 negotiations, prior to the Petition Date, the Debtors and the Consenting Lenders—which hold the
 vast majority 3 of the Debtors’ funded indebtedness—executed a restructuring support agreement
 (the “Restructuring Support Agreement”), a copy of which is annexed hereto as Exhibit B.
 Under the terms of the Restructuring Support Agreement, the Consenting Lenders have agreed,
 subject to the terms and conditions of the Restructuring Support Agreement, to support the
 value-maximizing restructuring of the Debtors reflected in the Plan (the “Restructuring”), which
 will reposition the Debtors for future success with a deleveraged and healthy balance sheet. In
 addition, the Debtors have renegotiated, or are in the process of renegotiating, their arrangements
 with several of their key commercial counterparties to terms that are economically superior for
 the Debtors and the Reorganized Debtors.

        The votes for acceptance of the Plan are being solicited from Holders of Allowed Claims
 in Class 3 (First Lien Facility Claims), Class 4 (Second Lien Notes Claims), and Class 5
 (General Unsecured Claims). For the avoidance of doubt, no First Lien Facility Claims or
 Second Lien Notes Claims are General Unsecured Claims.

         The Debtors believe that the Restructuring reflected in the Plan is the best available
 option for Foresight. Specifically, it eliminates significant financial burdens, provides the
 Debtors with an expeditious and cost-effective road to emergence, positions the Debtors for
 success and flexibility in the years to come in a challenging and heavily-regulated industry, and
 is in the best interests of all of the Debtors’ stakeholders. Taken as a whole, the Restructuring
 achieves:


 2   Capitalized terms used but not otherwise defined in this Disclosure Statement will have the meaning ascribed to
     such terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference t o t h e
     Plan. In the case of any inconsistency between this Disclosure Statement and the Plan, the Plan will govern.
 3   The Consenting Lenders hold over 69% of the First Lien Facility Claims and over 82% of the Second Lien
     Notes Claims.


                                                           1
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                         Pg 19 of 138


        •   a substantial deleveraging of the Debtors’ balance sheets by providing, in pertinent
            part, (a) 92.75% of the New Common Equity, subject to the Full Equity Dilution, to
            the Holders of Allowed First Lien Facility Claims (Class 3), (b) 7.25% of the New
            Common Equity, subject to the Full Equity Dilution, to the Holders of Allowed
            Second Lien Notes Claims (Class 4), and (c) for Holders of Allowed General
            Unsecured Claims (Class 5), the right to receive its Pro Rata share of (i) a $[●] Cash
            pool if the Holders of General Unsecured Claims vote to accept the Plan or (ii) a $[●]
            Cash pool if the Holders of General Unsecured Claims vote to reject the Plan; and

        •   a substantial capital infusion into Foresight through a new senior secured first-priority
            Exit Facility with an aggregate principal amount of up to $225,000,000.

          In accordance with the Exit Facility, the Plan, and the Exit Facility Backstop Agreement,
 all eligible holders of First Lien Facility Claims and Second Lien Notes Claims shall have the
 opportunity to participate in an Exit Facility Syndication (as defined below) for their respective
 share of the commitments under the Exit Facility, pursuant to the terms set forth in the Plan and
 the Exit Facility.

         Through the Restructuring, the Debtors expect to emerge from Chapter 11 with a
 sustainable capital structure that will position the Debtors for success in the coal industry and
 will enable them to keep their coal prices and production costs at levels that are both efficient
 and economical in domestic and international markets. The Debtors also believe that the
 Restructuring will maximize the value of their businesses and preserve the integrity of their
 efficient coal production. Moreover, the Restructuring provides a framework for the long-term
 sustainability of the Debtors’ businesses for the benefit of their employees, vendors, and
 customers, and positions the Debtors well from a liquidity perspective.

          WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only holders of claims
 or interests in “impaired” classes are entitled to vote on a plan of reorganization (unless, for
 reasons discussed in more detail below, such holders are deemed to reject the plan pursuant to
 section 1126(g) of the Bankruptcy Code). Under section 1124 of the Bankruptcy Code, a class
 of claims or interests is deemed to be “impaired” under a plan unless: (i) the plan leaves
 unaltered the legal, equitable, and contractual rights of the holder of such claim or interest; or
 (ii) notwithstanding any legal right to an accelerated payment of such claim or interest, the plan,
 among other things, cures all existing defaults (other than defaults resulting from the occurrence
 of events of bankruptcy) and reinstates the maturity of such claim or interest as it existed before
 the default.

         There are three (3) Classes entitled to vote on the Plan whose acceptances thereof are
 being solicited under this Disclosure Statement: (i) Holders of First Lien Facility Claims
 (Class 3), (ii) Holders of Second Lien Notes Claims (Class 4), and (iii) Holders of General
 Unsecured Claims (Class 5).

      THE PLAN PROVIDES THAT HOLDERS OF IMPAIRED CLAIMS WHO DO
 NOT SUBMIT A BALLOT TO ACCEPT OR REJECT THE PLAN OR WHO REJECT
 THE PLAN BUT DO NOT OPT OUT OF THE RELEASE PROVISIONS OF THE PLAN
 ARE DEEMED TO HAVE GRANTED THE RELEASES THEREIN.


                                                  2
Case 20-41308         Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                     Main Document
                                               Pg 20 of 138


          The following table summarizes: (i) the treatment of Claims and Interests under the Plan;
 (ii) which Classes are Impaired by the Plan; (iii) which Classes are entitled to vote on the Plan;
 and (iv) the estimated recoveries for Holders of Claims and Interests. 4 The table is qualified in
 its entirety by reference to the full text of the Plan. A more detailed summary of the terms and
 provisions of the Plan is provided in the Summary of the Plan set forth in Article VI of this
 Disclosure Statement. A detailed discussion of the analysis underlying the estimated recoveries,
 including the assumptions underlying such analysis, is provided in the Valuation Analysis (as
 defined below) set forth in Article VII and Exhibit D hereof.

                                                                                           Approx.
Class     Claim or                       Treatment                Impaired or Entitlement
                                                                                          Percentage
          Interest                                                Unimpaired    to Vote
                                                                                           Recovery
 1      Other Secured On the Effective Date, except to the Unimpaired No (Presumed          100%
        Claims        extent that a Holder of an Allowed Other                 to Accept)
                      Secured Claim agrees to less favorable
                      treatment, in full and final satisfaction,
                      compromise, settlement, release and
                      discharge of and in exchange for each
                      Allowed Other Secured Claim, each such
                      Holder shall receive, at the option of the
                      applicable Debtor, with the consent of
                      the Required First Lien Lenders:
                      (i) Reinstatement      of    its   Claims;
                      (ii) payment in full in Cash of the unpaid
                      portion of its Allowed Other Secured
                      Claim on the Effective Date or as soon
                      thereafter as reasonably practicable (or if
                      payment is not then due, then such
                      Allowed Other Secured Claim shall be
                      paid in accordance with its terms); or
                      (iii) the collateral securing its Allowed
                      Other Secured Claim on the later of the
                      Effective Date and the date such Other
                      Secured Claims becomes an Allowed
                      Claim or as soon thereafter as reasonable
                      practicable.




 4   Under Article III.H of the Plan, any Class of Claims that does not have a Holder of an Allowed Claim as o f t h e
     date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes of voting to accep t o r
     reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Clas s p ursuant t o
     section 1129(a)(8) of the Bankruptcy Code.


                                                          3
Case 20-41308        Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                           Pg 21 of 138


                                                                                            Approx.
          Claim or                                                 Impaired or Entitlement
Class                               Treatment                                              Percentage
          Interest                                                 Unimpaired    to Vote
                                                                                            Recovery
 2      Other Priority Except to the extent that a Holder of an Unimpaired No (Presumed      100%
        Claims         Allowed Other Priority Claim agrees to                   to Accept)
                       less favorable treatment, in full and final
                       satisfaction, compromise, settlement,
                       release and discharge of and in exchange
                       for each Allowed Other Priority Claim,
                       each such Holder shall receive payment
                       in full, in Cash, of the unpaid portion of
                       its Allowed Other Priority Claim on the
                       Effective Date or as soon thereafter as
                       reasonably practicable (or, if payment is
                       not then due, such Allowed Other
                       Priority Claim shall be paid in
                       accordance with its terms) or pursuant to
                       such other terms as may be agreed to by
                       the Holder of an Allowed Other Priority
                       Claim and the Debtors.
 3      First Lien     On the Effective Date, in full and final Impaired            Yes       [●]%
        Facility       satisfaction, compromise, settlement,
        Claims         release, and discharge of and in exchange
                       for the First Lien Facility Claims, each
                       Holder of an Allowed First Lien Facility
                       Claim shall receive its Pro Rata share of
                       92.75% of the New Common Equity,
                       subject to the Full Equity Dilution.
 4      Second Lien    On the Effective Date, in full and final Impaired            Yes       [●]%
        Notes Claims satisfaction, compromise, settlement,
                       release, and discharge of and in exchange
                       for the Second Lien Notes Claims, each
                       Holder of an Allowed Second Lien Notes
                       Claim shall receive its Pro Rata share of
                       7.25% of the New Common Equity,
                       subject to the Full Equity Dilution.
 5      General        If Class 5 Accepts the Plan: If Class 5 Impaired             Yes       [●]%
        Unsecured      votes to accept the Plan as to all of the
        Claims         Debtors, then in full satisfaction, release
                       and discharge of and in exchange for
                       each General Unsecured Claim, each
                       Holder of an Allowed General
                       Unsecured Claim shall receive at its
                       option, either: (a) its Pro Rata share of
                       $[●] in Cash or (b) other less favorable
                       treatment agreed to by the Holder.

                      If Class 5 Rejects the Plan: If Class 5
                      votes to reject the Plan with respect to
                      any Debtor, then in full satisfaction,


                                                   4
Case 20-41308        Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                            Pg 22 of 138


                                                                                            Approx.
          Claim or                                                 Impaired or Entitlement
Class                                 Treatment                                            Percentage
          Interest                                                 Unimpaired    to Vote
                                                                                            Recovery
                     release and discharge of and in exchange
                     for each General Unsecured Claim, each
                     Holder of an Allowed General
                     Unsecured Claim shall receive at its
                     option, either: (a) its Pro Rata share of
                     $[●] in Cash; or (b) other less favorable
                     treatment agreed to by the Holder.
 6      Intercompany On     the     Effective    Date,      each   Impaired or No (Presumed   100%
        Claims       Intercompany Claim shall be Reinstated,       Unimpaired to Accept or    or 0%
                     cancelled, or otherwise settled to the                     Deemed to
                     extent determined to be appropriate by                       Reject)
                     the Debtors or the Reorganized Debtors ,
                     as applicable, with the consent of the
                     Required First Lien Lenders.
 7      Intercompany On     the     Effective    Date,      each   Impaired or No (Presumed   100%
        Interests    Intercompany       Interest    shall     be   Unimpaired to Accept or    or 0%
                     Reinstated, cancelled, or otherwise                        Deemed to
                     settled to the extent determined to be                       Reject)
                     appropriate by the Debtors or the
                     Reorganized Debtors, as applicable, with
                     the consent of the Required First Lien
                     Lenders.
 8      Interests in On the Effective Date, all Interests in GP     Impaired   No (Deemed      0%
        FELP and     LLC and all Interests in FELP shall be                     to Reject)
        Interests in cancelled and discharged and shall be of
        GP LLC       no further force and effect, whether
                     surrendered      for    cancellation     or
                     otherwise, and each Holder of such
                     Interests shall not be entitled to receive
                     any distribution under the Plan on
                     account of such Interests.

                                 ARTICLE II.
              OVERVIEW OF FORESIGHT’S BUSINESSES AND OPERATIONS

 A.       Overview of Foresight’s Businesses and History

         Initially founded in 2006 by Christopher Cline and The Cline Group LLC (the “Cline
 Group”), Foresight is a leading producer of thermal coal. Foresight employs approximately 790
 people and operates four (4) major mining complexes in the Illinois Basin encompassing central
 and southern Illinois. See Declaration of Robert D. Moore, President and Chief Executive
 Officer of Foresight Energy LP, in Support of Chapter 11 Petitions, ¶ 7 [ECF No. 17]. From its
 corporate headquarters in St. Louis, Missouri, Foresight has the rights to mine nearly 2.1 billion
 tons of proven and probable coal reserves strategically located near multiple road, rail, and river
 transportation access points in the Illinois Basin, including Foresight’s wholly-owned barge-
 loading river terminal on the Ohio River and separate barge access along the Mississippi River.


                                                    5
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 23 of 138


 From this strategic position, Foresight sells its coal primarily to electric utility and industrial
 companies located in the eastern half of the United States, and exports a substantial amount of
 coal internationally. Altogether, Foresight’s operations generated approximately $834 million in
 revenue related to coal sales and $185 million of Adjusted EBITDA in the year 2019. Id.

         Foresight’s primary competitive advantage and business function has been its ability to
 efficiently mine and, from a strategic and central location, ship low-cost but high-quality thermal
 coal. The Illinois Basin has been a lucrative investment location for both its sediment geology
 and its coal type. Specifically, Foresight’s thermal coal reserves can support a heat content
 (British Thermal Units, or “BTU”) ranging from 10,800 BTU per pound to nearly 11,900 BTU
 per pound. See Moore Decl. ¶ 8. This level of BTU provides a higher-than-average heat ratio as
 against the total amount of coal purchased, enabling Foresight’s customers to effectively
 purchase more energy with comparatively lower expenditures on transportation and storage
 costs.

         In addition, the geological makeup of Foresight’s coal reserves is compatible with the
 highly productive “longwall” mining method because they generally consist of three (3) large,
 contiguous blocks of thick-seam coal with a relatively consistent sediment content over the
 course of the reserves. Longwall mining systems, which are described further herein, are
 efficient due to their autonomous and continuous coal production, enabling Foresight to produce
 a high ratio of coal relative to the number of personnel needed to safely operate a longwall
 mining system. This allows Foresight to provide competitive prices to its customers per ton of
 coal produced.

        Foresight currently operates four (4) of these longwall operations in addition to other
 mining methods. See Moore Decl. ¶ 10. Altogether, Foresight has capacity to maintain up to
 seven (7) longwall operations in its existing mining complexes without obtaining new coal
 reserves or materially modifying its existing mines.

         Foresight also enjoys a central location in the United States near multiple forms of
 transportation, which ensures it can limit its transportation costs and remain a low-cost coal
 producer. From this central location, Foresight maintains a variety of coal transportation
 operations, including rail, truck, and river options, all of which Foresight uses to transport its
 coal in an economically efficient manner.

           Chief among these options is Foresight’s Sitran Terminal, a transloading facility located
 on the Ohio River near Evansville, Indiana. This facility is a transportation hub for enormous
 quantities of coal, capable of receiving coal originating from each of the Norfolk Southern, CSX
 Corporation, and Burlington Northern railroad networks via the Evansville Western Railroad,
 and is able to blend coal and store over 1 million tons of processed coal on site. See Moore
 Decl. ¶ 12. Collectively, these transportation and transloading options allow Foresight the
 flexibility necessary to ship or transport coal at competitive logistics costs in an otherwise
 challenging industry environment.

       FELP completed its initial public offering on the New York Stock Exchange (the
 “NYSE”) on June 23, 2014, with certain of its LP Units (as defined below) being tradeable by
 the public. Following this success, Foresight’s now affiliate, Murray Energy Corporation


                                                 6
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 24 of 138


 (“MEC,” and together with its direct and indirect subsidiaries, including Murray Metallurgical
 Coal Holdings, LLC and its direct and indirect subsidiaries, and excluding Foresight, “Murray”),
 purchased a significant equity stake in Foresight in April 2015, with a further equity acquisition
 taking place in March 2017. Today, as discussed further herein, Foresight operates as an
 independent producer of coal. As an unrestricted subsidiary within the Murray corporate group,
 Foresight uses its relationship with Murray and Murray’s affiliates, along with Foresight’s
 substantial logistical and customer relationships, to serve a number of major coal purchasers
 across the globe.

 B.     Foresight’s Mining & Other Operations

         Foresight predominantly uses longwall mining methods in its coal production. Longwall
 operations are initially capital-intensive, but are highly productive with the correct sediment
 make-up and are operationally low-cost once implemented. These operations use underground
 hydraulic shields to support the roof and walls of a mine, while a shearing machine operates
 concurrently along the coal face—the portion of a coal seam being mined—to remove coal with
 each pass of the shearer. Coal mined from the longwall is then funneled into a large, armored
 conveyor belt that moves coal around the mine to the surface or to processing and cleaning
 centers.

         A longwall operation is generally then supported by “continuous mining units,” which
 both contribute to coal mining and production and also to prepare an area of the mine for new or
 additional longwall operations. Continuous mining units are essentially large underground
 vehicles that continuously mine sections of earth, and use mechanized rakes under the unit to
 scoop coal and other sediment automatically into a flexible conveyor belt that trails behind the
 unit.

         Foresight uses these mining methods in operating its four mining complexes. In 2018
 and 2019, respectively, Foresight’s coal complexes produced approximately 23.3 million and
 19.9 million tons of coal, generated approximately $1.1 billion and $834 million in coal sales
 revenue, and resulted in approximately $314 million and $185 million in Adjusted EBITDA. See
 Moore Decl. ¶ 16. The pertinent details of Foresight’s mining operations are indicated below.

         Sugar Camp. The Sugar Camp mining complex is Foresight’s largest complex. It
 contains two integrated mining operations that share the same surface infrastructure and similar
 mining equipment and transportation. These mining operations consist of M-Class #1 Mine and
 the Viking Mine, each of which are owned by Debtor Sugar Camp Energy, LLC, and jointly
 operated by Debtors M-Class Mining LLC and Viking Mining LLC. The Sugar Camp complex
 operates two of Foresight’s highly efficient longwall mining systems and four continuous mining
 units, and in 2018 and 2019, respectively, collectively produced approximately 14.5 million and
 12.8 million tons of coal. See Moore Decl. ¶ 17. With two longwall operations, Sugar Camp
 was the most productive coal mine in the United States in 2019 on a “clean tons produced per
 underground man hour basis,” which is determined by data held by the federal Mine Safety and
 Health Administration (“MSHA”). As of December 31, 2019, Sugar Camp maintained
 approximately 1,297.1 million tons of proven and probable coal reserves. Id.




                                                 7
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 25 of 138


          Williamson. The Williamson mine, denominated the Mach #1 Mine or the Pond Creek
 Mine No. 1, was Foresight’s first operational mining complex started in 2008 and is owned by
 Debtor Williamson Energy, LLC and operated by Debtor Mach Mining LLC. Williamson is a
 low-sulfur, high-BTU mine selling coal primarily to international markets. Like the Sugar Camp
 complex, Williamson also maintains one longwall mining system with supporting continuous
 mining units, and in 2018 and 2019, respectively, collectively produced approximately
 6.9 million and 5.2 million tons of coal. Given its longwall operation, Williamson was the third-
 most productive underground coal mine in the United States in 2019. As of December 31, 2019,
 Williamson maintained approximately 358.6 million tons of proven and probable coal reserves.
 See Moore Decl. ¶ 18.

         Macoupin. The Macoupin mine, denominated the Shay #1 Mine, is owned by Debtor
 Macoupin Energy LLC and operated by Debtor MaRyan Mining LLC. Macoupin operates two
 continuous miner units utilizing a flexible conveyor train system. Of Foresight’s mines,
 Macoupin is the only mine with no current plans to implement a longwall mining system,
 although it does have the capacity to use such a system in the future. In 2018 and 2019,
 respectively, Macoupin produced approximately 2.0 million and 1.7 million tons of coal. As of
 December 31, 2019, Macoupin maintained approximately 72.9 million tons of proven and
 probable coal reserves. As discussed further herein, given its current and anticipated near-term
 deficiencies with its coal quality, each as compared with Foresight’s other mines, Macoupin is
 scheduled to be closed in the near-term and will idle mining operations. See Moore Decl. ¶ 19.

         Hillsboro. The Hillsboro mine, denominated the Deer Run Mine, is owned by Debtor
 Hillsboro Energy LLC and operated by Debtor Patton Mining LLC. As discussed further herein,
 following a combustion event in March 2015 causing the temporary idling of mining operations,
 Hillsboro returned to operation in January 2019 with one continuous miner unit. Following
 approximately $46.7 million in prepetition capital investments, Hillsboro has recommenced full
 longwall mining operations at a favorable cost structure during March of 2020. With
 recommencement of longwall operations, Hillsboro is anticipated to have capacity to produce up
 to approximately 9.0 million tons of coal per year. As of December 31, 2019, Hillsboro
 maintained approximately 321.9 million tons of proven and probable coal reserves. See Moore
 Decl. ¶ 20.

         Foresight also engages in the purchase, repair, maintenance, and sale of general and
 specialized mining equipment and supplies. While certain of these operations relate to those
 made in transactions with third parties, most of these operations are performed by and between
 Foresight entities or with their non-Debtor affiliates in the ordinary course of business.

         As mentioned above, Foresight owes much of its competitive ability to its flexible
 transportation options and centralized and streamlined transportation operations, enabling
 Foresight to reach a geographically broad and diverse customer base at prices the rest of the coal
 industry cannot generally reach. As of December 31, 2019, Foresight owns three (3)
 locomotives and leases hundreds of railcars. See Moore Decl. ¶ 22. These transportation options
 are further empowered by river access to the Sitran Terminal, which is owned and operated by
 Debtor Sitran LLC. The Sitran Terminal currently has a single rail loop, a bottom discharge rail
 car unloader, stacking tubes to facilitate ground storage and coal blending, barge loading
 capabilities, and throughput capacity of up to 25 million tons of coal per year. Notably, all of


                                                 8
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 26 of 138


 Foresight’s mining complexes have access to the low-cost transportation provided by the Sitran
 Terminal’s river and barge access.

         These transportation options give Foresight great access to customers from the Midwest
 to the eastern seaboard of the United States. Indeed, using these options, for the year ended
 December 31, 2019, approximately 21% of Foresight’s coal sales volume was shipped to
 domestic customers by barge, 48% to domestic customers by rail or truck, and the remainder
 exported internationally. See Moore Decl. ¶ 23. As discussed further herein, Foresight’s
 international customers are reached through seaborne transportation and exports facilitated by
 Javelin Global Commodities (UK) Ltd. (collectively with its non-Debtor affiliates, “Javelin”),
 whose equity is owned 34% by Murray, with the remainder owned by Javelin’s management
 team and Uniper Global Commodities SE (formerly EON). In connection with these
 international arrangements with Javelin, Foresight will generally transport its coal to drop-off
 locations where Javelin, with its expansive international export infrastructure, logistics, and
 customer relationships, will proceed to ship the coal globally to wherever the ultimate purchaser
 is located.

 C.     Foresight’s Customer Base

         Foresight’s chief domestic customers include electric utility power plants and industrial
 companies making use of coal-heated steam boilers or other industrial processes using coal as a
 production material. Foresight’s domestic customers are primarily spread across the eastern half
 of the United States.

         Similar to Foresight’s domestic customer base, Foresight’s ultimate foreign end-users
 consist of utilities, industrial companies, or intermediaries that can make use of Foresight’s
 scrubbed coal, or coal that is blended with materials sufficient to meet end-market emission
 standards. These end-users are located in Europe, South America, Africa, and Asia. Foresight
 does not negotiate directly with such foreign end-users and instead works with Javelin as its
 international broker and purchaser of coal. Upon locating a final international purchaser of
 Foresight’s coal, Javelin will purchase Foresight’s coal for itself and perform the logistics and
 transportation necessary to ship the coal to the ultimate international purchaser, who then buys
 the coal from Javelin. This arrangement allows Foresight to economically reach a broad
 international market for its coal without the associated costs and risks of marketing, transporting,
 and supplying such coal to the same. Altogether, export coal sales represented approximately
 17%, 27%, 38%, and 31% of Foresight’s total tons of coal sold for calendar years 2016, 2017,
 2018, and 2019, respectively. See Moore Decl. ¶ 25.

 D.     Foresight’s Corporate Structure and Debtor Information

         Foresight consists of thirty-one (31) entities.         A chart illustrating the Debtors’
 organizational structure is attached to this Disclosure Statement as Exhibit C. As noted above,
 FELP is itself an independent and unrestricted subsidiary of Murray, which also owns 80% of the
 voting interests in GP LLC, with the remainder owned by Foresight Reserves LP (together with
 its direct and indirect subsidiaries, excluding Foresight, “Foresight Reserves”), an affiliate of the
 Cline Group. See Moore Decl. ¶ 26. Notably, the Debtors have reviewed the facts surrounding
 the relationship between FELP, Murray, and certain other affiliates of the Debtors and believe


                                                  9
Case 20-41308         Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                      Main Document
                                               Pg 27 of 138


 that FELP is not a member of the Murray “control group” for purposes of ERISA’s control group
 liability rules.

         The vast majority of Foresight’s entities are “Restricted Subsidiaries” within the meaning
 of the documents governing Foresight’s prepetition funded indebtedness (the “Restricted
 Subsidiaries”). 5 The Restricted Subsidiaries guarantee Foresight’s prepetition funded debt,
 which is secured by substantially all of such entities’ assets, including all assets and operations
 related to the Macoupin, Sugar Camp, and Williamson mining complexes, the Sitran Terminal,
 and Foresight’s corporate headquarters. Hillsboro Energy LLC and Patton Mining LLC
 (together, the “Deer Run Mine Entities”) and Foresight Receivables LLC (“Foresight
 Receivables” and, together with the Deer Run Mine Entities, the “Non-Guarantors”) are the only
 Foresight entities that are neither Restricted Subsidiaries nor direct borrowers under the
 documents governing Foresight’s prepetition funded indebtedness. The Non-Guarantors have
 not guaranteed Foresight’s prepetition funded debt, and their assets—including the assets and
 operations related to the Hillsboro mining complex but excluding cash received by Foresight
 Receivables on account of coal contracts to which any Restricted Subsidiary is a party—are not
 subject to the liens securing Foresight’s prepetition funded debt. However, in the ordinary
 course of business, the Restricted Subsidiaries provide financial and operational support to the
 Deer Run Mine Entities, including corporate management services, to the extent necessary to
 perform business operations. See Moore Decl. ¶ 27. As a result of such intercompany
 transactions, the Deer Rune Mine Entities owe approximately $120.6 million to the Restricted
 Subsidiaries on a net basis.

        All of the Foresight entities (including the Deer Run Mine Entities) are either borrowers
 or guarantors under the DIP Credit Agreement, and all of their assets are subject to the liens
 securing the DIP Facility (as defined below). See Final DIP Order ¶¶ 10–11. 6 All of the
 Foresight entities (including the Deer Run Mine Entities) are also obligors with respect to certain
 claims and liens in favor of the prepetition secured lenders as adequate protection. See Final DIP
 Order ¶¶ 17–18.

         1.       Foresight Entity Roles

         Each Foresight entity performs a specific role or function in the overall business
 enterprise. Such roles generally fall into the following categories.

          Holding and Capital Structure Companies. These entities hold groups of other specific
 entities in the Foresight enterprise, and have a key role in major capital or management decisions
 at Foresight. Foresight Energy LLC (“FELLC”), is the main holding company for the Foresight
 enterprise, and is wholly owned directly by FELP. From this position, FELLC maintains control
 over the operating, labor, contracting and sales wings of the Foresight enterprise, and it performs
 key capital, cash management, debt and corporate management activities over the rest of the

 5
     Foresight’s prepetition funded indebtedness is described in Article II.E.1 of this Disclosure Statement.
 6
     Final Order (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing , ( B) Gra nt S eni or S ecured
     Priming Liens and Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting
     Adequate Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; and (IV) Grant ing
     Related Relief [ECF No. 267].


                                                         10
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 28 of 138


 structure. Given its position as the key holding company, FELLC is the borrower under
 Foresight’s First Lien Loans (as defined herein). In addition, FELLC, together with Foresight
 Energy Finance Corporation (“Foresight Finance”), are co-issuers of Foresight’s Second Lien
 Notes (as defined herein). See Moore Decl. ¶ 29.

         Operating and Asset Owning Companies. Most of Foresight’s physical assets and
 operations are held and conducted by its operating companies. This primarily includes its
 mining complexes, coal reserves, and related coal mining machinery, equipment, materials, and
 supplies, which are held by Sugar Camp Energy, LLC, Williamson Energy, LLC, Macoupin
 Energy LLC, and Hillsboro Energy LLC. These entities are Foresight’s primary drivers of
 revenue, maintaining its coal mines, production and processing plants, and the facilities and
 equipment necessary to prepare the coal for broader transport to Foresight’s customers. Related
 to these operating entities is Seneca Rebuild LLC and Tanner Energy LLC, which perform
 Foresight’s machinery and equipment rebuilding, maintenance, and repair operations. See
 Moore Decl. ¶ 30.

        Foresight also maintains a number coal transportation and transloading-based companies,
 whose primary functions are to facilitate the shipment of Foresight’s coal to its customers or to
 prepare coal for international export with cooperation from Javelin. As noted, Foresight’s main
 transportation hub, the Sitran Terminal, is owned and operated by Sitran LLC. Foresight also
 maintains additional transportation-related operating companies through Oeneus LLC (d/b/a
 Savatran LLC) and Hillsboro Transport LLC, which generally maintain transportation related
 assets such as locomotives, railcars, and coal hauling vehicles or maintain sale-leaseback
 arrangements or transportation contracts for the same with lessors or shipping companies.

         Labor Companies. Apart from its operating companies, Foresight maintains the
 employment for its employees through separate companies. These labor-related companies then
 provide labor, mine operating and supervisory, and corporate employment services to the
 applicable Foresight entities. Many of these labor companies are owned through a collection of
 labor-related holding companies such as Foresight Energy Employee Services Corporation and
 Foresight Energy Labor LLC. The primary labor providers within the Foresight group are
 M-Class Mining LLC, Viking Mining LLC, MaRyan Mining LLC, Mach Mining LLC, and
 Patton Mining LLC. These entities provide critical labor and operational services for Foresight’s
 mining operations, and are essential for the production and processing of coal. See Moore Decl.
 ¶ 33.

         The other labor-related companies provide key or supplementary services across the
 Foresight enterprise.     For example, (a) Coal Field Construction Company LLC provides
 employees, management, and on-the-ground supervisors for Foresight’s mining complexes,
 (b) Coal Field Repair Services LLC provides employees who perform the rebuild, maintenance,
 and repair services for Foresight’s mining machinery, equipment, and related vehicles, and
 (c) Foresight Energy Services LLC provides corporate employee services. Additional labor
 companies are Logan Mining LLC and LD Labor Company LLC, which provide supplementary
 labor services in the future in the event of expansion of Foresight’s mining activities. See Moore
 Decl. ¶ 33




                                                11
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 29 of 138


         Contracting Companies. Foresight maintains two types of contracting companies. The
 first consists of Adena Resources, LLC and Akin Energy LLC, whose primary function is to
 acquire and maintain various water right-of-way or other water-use rights to the Foresight
 enterprise. These agreements and rights generally serve to facilitate Foresight’s water-based coal
 shipment activities or otherwise service their coal production processes. The other type of
 contracting companies consists of American Century Mineral LLC and American Century
 Transport LLC. These two entities maintain Foresight’s lease and overriding royalty agreements
 with subsidiary affiliates of Murray, whereby Murray pays Foresight for coal mined and sold
 from certain mines. See Moore Decl. ¶ 34.

          Sales Companies. Finally, Foresight maintains two companies whose primary purpose is
 to facilitate the sale of Foresight’s coal. Foresight Coal Sales LLC is the primary contracting
 party for Foresight’s coal sale agreements with its customers, covering the sales of coal produced
 from all of its mining complexes. Any receipts on account of Foresight’s coal sales are then
 received in a bank account owned and maintained by Foresight Receivables, which later sweeps
 such payments into a cash concentration account maintained at FELLC. See Moore Decl. ¶ 35.

        2.      Foresight Corporate Management and Oversight

         General decision making at Foresight is controlled by the Board of GP LLC, subject to
 Foresight’s organizational documents, pursuant to GP LLC’s role as FELP’s general partner. GP
 LLC is wholly-owned by MEC and Foresight Reserves. MEC holds an 80% voting interest in
 GP LLC, with Foresight Reserves holding the remaining 20%. GP LLC’s six-person Board is
 comprised of (a) two members who are officers of MEC, (b) one member who is an officer of
 Foresight Reserves, and (c) three members who are independent directors (the “Independent
 Directors”). See Moore Decl. ¶ 36. Foresight’s current Board is comprised of the following
 individuals:

    Name                                                          Position
    Robert D. Moore                                         Chairman of the Board
    G. Nicholas Casey                                             Director
    Daniel S. Hermann                                             Director
    Robert Ed. Murray                                             Director
    Lesslie H. Ray                                                Director
    Brian D. Sullivan                                             Director

        Foresight’s current senior management team is comprised of the following individuals:

    Name                                                           Position
    Robert D. Moore                                   President & Chief Executive Officer
    Jeremy J. Harrison                                     Chief Accounting Officer
    Cody E. Nett                                              Corporate Secretary

        In accordance with section 1129(a)(5) of the Bankruptcy Code, before the entry of the
 order confirming the Plan, the Debtors will disclose the identity and affiliations of any individual



                                                 12
Case 20-41308          Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                       Main Document
                                                Pg 30 of 138


 proposed to serve, after confirmation of the Plan, as a director or officer of each of the
 Reorganized Debtors.

         Conflicts Committee. In connection with Foresight’s restructuring and contemplated
 chapter 11 cases, and Murray’s chapter 11 cases, which were commenced on October 31, 2019
 (the “Murray Chapter 11 Cases”), the Board designated the conflicts committee (the “Conflicts
 Committee”), consisting of the three Independent Directors, with the power and authority to, on
 behalf of Foresight: (a) review and evaluate any and all matters (a “Restructuring Matter”)
 relating to any financial or corporate restructuring of either Murray (each, a “Murray
 Restructuring”) or Foresight (each, a “Foresight Restructuring,” and together with a Murray
 Restructuring, a “Restructuring”); (b) exercise the full authority of the Board with respect to the
 approval of any Restructuring Matter; (c) determine whether any Restructuring is advisable and
 not adverse to the interest of Foresight and the holders of the LP Units (as defined herein) who
 are not affiliated with the members of GP LLC; and (d) as the Conflicts Committee determines
 appropriate, deem such other Restructuring Matters to be subject to the Conflicts Committee’s
 authority or, alternatively, to be appropriate for evaluation and determination by the Board. This
 broad grant of authority to the Conflicts Committee was intended to ensure that all decisions
 made by Foresight with respect to any Murray Restructuring Matter, as well as all Foresight
 Restructuring Matters separate from Murray, are made impartially. See Moore Decl. ¶ 37.

         In the period leading up to, and since, Foresight’s Petition Date, the Board and the
 Conflicts Committee have regularly received reports from Foresight’s management and advisors 7
 regarding all material Foresight Restructuring Matters, updates on the Murray Chapter 11 Cases,
 and affiliate matters, including discussion of intercompany transactions among Foresight and
 each of Murray, Javelin, and Foresight Reserves. See Moore Decl. ¶ 38.

         Management Services Agreement. In connection with Murray’s acquisition of Foresight,
 Murray-affiliate Murray American Coal, Inc. and GP LLC entered into the Third Amended and
 Restated Management Services Agreement, effective as of March 28, 2017 (the “Management
 Services Agreement”). Pursuant to the Management Services Agreement, and as discussed
 further in the Declaration of Alan Boyko, Senior Managing Director of FTI Consulting, Inc., in
 Support of Chapter 11 Petitions and First Day Relief [ECF No. 18], Murray provides Foresight
 with certain key employees and manages and administers the general operations of GP LLC,
 FELP, and their subsidiaries. See Boyko Decl. ¶ 64-5; see also Moore Decl. ¶ 39. Under the
 Management Services Agreement, in return for these services, Foresight is obligated to pay a
 quarterly management fee of $5,000,000 and to reimburse certain expenses incurred by Murray
 on Foresight’s behalf. See Boyko Decl. ¶ 65. As of the date hereof, key Foresight employees
 who are provided by Murray include, among others, Robert D. Moore as Chairman of
 Foresight’s Board and Foresight’s President and Chief Executive Officer, and Jeremy Harrison
 as Foresight’s Chief Accounting Officer.



 7
     In connection with these cases and its restructuring, and to protect its own interests, Foresight has ret ained it s
     own independent advisors, consisting of: Paul, Weiss, Rifkind, Wharton & Garris o n LLP, as res t ru ct urin g
     counsel, Armstrong Teasdale LLP, as local restructuring co-counsel, Jefferies LLC, as investment banker, an d
     FTI Consulting, Inc., as financial advisor.


                                                           13
Case 20-41308          Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17                  Main Document
                                             Pg 31 of 138


       As discussed in Article V of this Disclosure Statement, the Debtors and Murray have
 engaged in discussions regarding potential amendments and modifications to the terms of the
 Management Services Agreement, which discussions are ongoing.

 E.       Overview of Foresight’s Financial Position and Prepetition Debt Structure

         Foresight generated total consolidated operating revenues of approximately $842 million
 for the fiscal year ending December 2019. These amounts were largely based on Foresight
 selling approximately 19.7 million tons of coal, which sold for an average of approximately $42
 per ton, depending on coal quality, production costs, and transportation costs. Supporting this
 revenue, Foresight maintains approximately $2.2 billion in total consolidated assets as of the date
 hereof. As noted above, these assets are primarily spread across its four (4) mining complexes
 and the Sitran Terminal, with Foresight owning approximately $1.9 billion in mining and
 transportation property, equipment, and supplies, and approximately 2.1 billion tons of proven
 and probable coal reserves. See Moore Decl. ¶ 41. As of the date hereof, Foresight also has
 approximately $59.1 million in cash.

          As of the date hereof, Foresight has approximately $1.5 billion in total secured debt
 obligations, including approximately: (a) $175 million in principal amount outstanding under its
 super-priority debtor-in-possession credit facility; (b) $743.3 million in principal amount
 outstanding under its prepetition revolving first lien credit facility; (c) $157 million in principal
 amount outstanding under its prepetition first lien term loan facility; and (d) $425 million in
 principal amount outstanding under its prepetition 11.5% second lien notes. In addition, as of the
 date hereof, Foresight had, among other liabilities, approximately: (i) $56.7 million in asset
 retirement and mine reclamation obligations; (ii) $97.9 million in outstanding surety bonds for
 performance and other bonding obligations; (iii) $11.5 million in workers’ compensation and
 “black lung” obligations (including estimates for obligations incurred but not reported); and
 (iv) $96 million in general accounts payable and trade payable. Foresight also maintains a
 number of intercompany arrangements among its entities, and with each of Murray, Javelin, and
 Foresight Reserves, in the ordinary course of business. See Boyko Decl. ¶ 55–70; Moore Decl. ¶
 42.

          1.      Foresight’s Funded Indebtedness

                  a.      DIP Facility.

         Pursuant to the DIP Orders,8 Foresight owes $175 million in outstanding principal
 amount under its senior secured super-priority debtor-in-possession credit facility (the “DIP
 Facility”), comprised of (a) $100 million in new money debtor-in-possession financing (the “DIP
 New Money Commitments”) 9 and (b) $75 million of rolled-up First Lien Facility Claims
 (the “DIP Roll-Up Loans” and, together with the New Money DIP Loans, the “DIP Loans”). As
 noted above, all of the Debtors are either borrowers or have guaranteed the DIP Facility (other

 8
      ECF Nos. 74, 267.
 9
      92.75% of the DIP New Money Commitments were funded by certain Consenting First Lien Lenders , an d t h e
      remaining 7.25% of the DIP New Money Commitments were funded by certain Consenting Second Lien
      Lenders.


                                                      14
Case 20-41308          Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17        Main Document
                                             Pg 32 of 138


 than Foresight Energy LLC, which is the borrower under the DIP Credit Agreement), and the
 DIP Facility is secured by all of the Debtors’ assets (the “DIP Collateral”). The DIP Loans
 mature no later than September 4, 2020 and bear cash interest at the London Interbank Offered
 Rate (“LIBOR”) plus 11.00%, subject to a 1.00% LIBOR floor. The DIP Facility is described in
 further detail in the Debtors’ motion seeking authorization to enter into the DIP Facility and the
 Bankruptcy Court’s DIP Orders granting the same. 10

          The Debtors are required to pay certain fees under the DIP Facility, including: (a) to the
 Consenting Lenders that backstopped the DIP New Money Commitments, a put option premium
 of 5% of the aggregate principal amount of the DIP New Money Commitments (the “DIP Put
 Option Premium”); and (b) to all DIP Facility lenders, an exit fee of 1% of the aggregate
 principal amount of the DIP New Money Commitments (the “DIP Exit Fee” and, together with
 the DIP Put Option Premium, the “DIP Fees”). The DIP Fees are payable upon the Effective
 Date in the form of New Common Equity valued at a 35% discount to the Stated Equity Value,
 subject to dilution by the Management Incentive Plan; provided, however, upon the occurrence
 of an “Event of Default” under the DIP Credit Agreement or upon repayment of the DIP Loans
 in full and termination of all DIP New Money Commitments without the occurrence of the Plan
 Effective Date, the DIP Put Option Premium and DIP Exit Fee will be immediately payable in
 Cash in amounts equal to $10 million and $2 million, respectively.

                  b.       First Lien Facilities.

         FELLC, as borrower, and FELP and the subsidiaries of FELLC (other than the Non-
 Guarantors), as guarantors, are each a party to that certain Credit and Guaranty Agreement, dated
 as of March 28, 2017 (as amended, modified, restated, or supplemented from time to time,
 the “First Lien Credit Agreement”) with The Huntington National Bank, as facilities
 administrative agent (the “First Lien Administrative Agent”), Lord Securities Corporation, as
 term administrative agent (the “Collateral Agent”), Goldman Sachs Lending Partners LLC, The
 Huntington National Bank, Deutsche Bank Securities Inc., and Citigroup Global Markets Inc.,
 each as joint lead arrangers and joint bookrunners, Goldman Sachs Lending Partners LLC, as
 syndication agent, and the other lenders a party thereto (collectively, the “First Lien Lenders”).
 See Moore Decl. ¶ 43.

         The First Lien Credit Agreement provides for both a revolving credit facility, including
 participation in letter of credit obligations and swing-line loans (collectively, the “First Lien
 Revolver”) and a term loan facility (the “First Lien Term Loan,” and collectively with the First
 Lien Revolver, the “First Lien Loans”). The obligations under the First Lien Credit Agreement
 in respect of the First Lien Revolver and First Lien Term Loan rank pari passu and are secured
 by (a) liens on substantially all of Foresight’s assets, other than those assets held by the Non-
 Guarantors, and (b) a pledge of 100% of the equity interests of FELP’s direct and indirect
 subsidiaries, including the Deer Run Mine Entities, and Foresight Receivables ((a) and (b)
 together, the “Prepetition Collateral”). The First Lien Credit Agreement is governed by New
 York law. See Moore Decl. ¶ 44.



 10
      ECF Nos. 29, 74, and 267.


                                                    15
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 33 of 138


         The First Lien Credit Agreement provides that the First Lien Revolver bears interest at
 LIBOR plus 5.25% per annum, with a 1.0% LIBOR floor, and that the First Lien Term Loan
 bears interest at a rate of LIBOR plus 5.75%. The First Lien Revolver has a maturity date of
 March 28, 2021, and the First Lien Loan has a maturity date of March 28, 2022, though both are
 subject to earlier prepayment of outstanding borrowings based on excess cash flow, determined
 on an annual basis. The First Lien Credit Agreement contains a financial maintenance covenant
 solely for the benefit of the First Lien Revolver, requiring compliance on a quarterly basis with a
 maximum net first lien secured leverage ratio of 3.50 to 1.00. As of the date hereof,
 approximately $157 million in principal amount remains outstanding under the First Lien
 Revolver and approximately $743.3 million in principal amount remains outstanding under the
 First Lien Term Loan.

                c.      Second Lien Notes.

         FELLC and Foresight Finance co-issued the $425.0 million of 11.50% Second Lien
 Senior Secured Notes due 2023 (the “Second Lien Notes,” and the holders of such notes,
 the “Second Lien Noteholders”) pursuant to that certain Indenture, dated as of March 28, 2017
 (as amended, modified, restated, or supplemented from time to time, the “Second Lien Notes
 Indenture”), by and among FELLC and Foresight Finance, as Issuers, the guarantors a party
 thereto, and Wilmington Trust, National Association, as trustee (the “Second Lien Indenture
 Trustee”). The guarantors of the Second Lien Notes are the same as the guarantors of the First
 Lien Loans, with the exclusion of FELP, who is not a guarantor of the Second Lien Notes, and
 Foresight Finance, who is only an issuer of the Second Lien Notes. See Moore Decl. ¶ 46.

         The obligations under Second Lien Notes are secured by second priority secured liens
 and applicable equity pledges in the Prepetition Collateral. The Second Lien Notes Indenture
 and the Second Lien Notes are governed by New York law. The Second Lien Notes Indenture
 provides that the Second Lien Notes bear interest at a rate of 11.50% per annum and have a
 maturity date of April 1, 2023. As of the date hereof, approximately $425 million in principal
 amount remains outstanding under the Second Lien Notes.

                d.      Existing Intercreditor Agreement.

         The respective rights and interests of the First Lien Lenders and Second Lien Noteholders
 under the First Lien Credit Agreement and Second Lien Notes Indenture, respectively, are
 governed by that certain Collateral Trust Agreement, dated as of March 28, 2017 (as amended,
 modified, restated, or supplemented from time to time, the “Existing Intercreditor Agreement”)
 among FELLC, the Grantors (as defined in the Existing Intercreditor Agreement) from time to
 time party thereto, the First Lien Administrative Agent, as administrative agent, the Second Lien
 Indenture Trustee, as trustee, and the Collateral Agent, as collateral trustee. Specifically, the
 Existing Intercreditor Agreement governs the lenders’ respective rights and interests relating to,
 among other things, their rights to the Prepetition Collateral and their ability to exercise remedies
 in connection with an event of default. Additionally, the Existing Intercreditor Agreement sets
 forth the First Lien Lenders’ and Second Lien Noteholders’ relative rights and obligations in the
 event of a chapter 11 filing by Foresight, including various enforcement, standstill, turnover, and
 debtor-in-possession financing provisions. Pursuant to the Intercreditor Agreement, the liens
 covering the Second Lien Notes and their related obligations under the Second Lien Notes


                                                  16
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 34 of 138


 Indenture are subordinate to any liens covering the First Lien Loans and their related obligations
 under the First Lien Credit Agreement.

        2.      Foresight’s Other Financing Arrangements and Indebtedness

                a.      Asset Retirement and Mine Reclamation Obligations.

         As is standard in the coal industry, Foresight has general asset retirement obligations
 related to mine reclamation and closure costs. Reclamation obligations primarily represent the
 fair value of future anticipated costs to restore surface land to levels equal to or greater than pre-
 mining conditions, as required by the federal Surface Mining Control and Reclamation Act, as
 well as certain analogous state laws. See Moore Decl. ¶ 49.

         Foresight’s asset retirement obligations consist of spending estimates for surface land
 reclamation and support facilities at their mining complexes in accordance with applicable
 reclamation laws in the United States, as primarily defined by each mining permit. Asset
 retirement obligations are determined for each mine using various estimates and assumptions,
 including, among other items, estimates of disturbed acreage as determined from engineering
 data, estimates of future costs to reclaim the disturbed acreage, and the timing of these cash
 flows, discounted using a credit-adjusted, risk-free rate. As of the date hereof, Foresight
 estimates that it has approximately $56.7 million in asset retirement and mine reclamation
 obligations.

         Performance, Reclamation, and Surety Bond Obligations. Foresight is required to
 provide various surety bonds to governmental and regulatory agencies in connection with its
 mining activities. The vast majority of these surety bonds relate to Foresight’s asset retirement
 and reclamation obligations. The remaining bonds generally are performance, utility, or
 financial bonds to secure obligations Foresight is or may be required to pay under applicable law.
 Indemnity National Insurance Co. (“INIC”) has issued all of these bonds, as rewritten to INIC
 from Argonaut Insurance Company as of December 10, 2019. Approximately $4.5 million of
 cash collateral has been posted with INIC to secure Foresight’s obligations under the bonds, with
 Foresight obligated to post additional cash collateral with INIC pursuant to the applicable
 indemnity agreements. As of the date hereof, Foresight has outstanding surety bonds with a total
 face amount of $97.9 million, of which approximately $92.6 million secures its reclamation and
 other asset retirement obligations.

                b.      Sale-Leaseback and Similar Obligations with NRP.

         Foresight is party to several sale-leaseback arrangements with subsidiaries of Natural
 Resource Partners LP (“NRP”), whereby NRP’s subsidiaries purchased certain coal reserves and
 rail facility assets from Foresight relating to its Macoupin and Sugar Camp mines, then leased
 such assets back to Foresight. See Moore Decl. ¶ 52. Foresight maintains continuing
 involvement in the assets sold and leased back. Id. As of the date hereof, the Macoupin sale-
 leaseback arrangement had a carrying value of $104 million and an effective interest rate of
 8.1%, and the Sugar Camp sale-leaseback arrangement had a carrying value of $55 million and
 an effective interest rate of 3.5%.




                                                  17
Case 20-41308         Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                          Pg 35 of 138


        As discussed in Article V of this Disclosure Statement, the Debtors and NRP have
 reached consensus regarding amendments to the terms of their current sale-leaseback
 arrangements. The renegotiated terms of such arrangements are subject to approval by the
 Bankruptcy Court in connection with its confirmation of the Plan.

                 c.      Coal Reserve Royalty and Lease Agreements with Foresight Reserves.

       Foresight maintains various coal reserve royalty and lease agreements with Foresight
 Reserves. Foresight is obligated to pay royalties under the:

             •   Coal Mining Lease, between Debtor Sugar Camp Energy, LLC (“Sugar Camp”)
                 and Foresight Reserves-affiliate Ruger Coal Company, LLC (“Ruger”), dated
                 August 12, 2010, and two related overriding royalty interest agreements in favor
                 of Ruger (collectively, as amended, the “Ruger Royalty Agreements”) relating to
                 Ruger’s lease of and interest in certain coal reserves in the Sugar Camp complex
                 to the Debtors;

             •   Coal Mining Lease and Sublease, between Debtor Williamson Energy, LLC
                 (“Williamson”) and Foresight Reserves-affiliate Colt LLC (“Colt”), dated
                 August 12, 2010 (as amended, the “Colt-Williamson Royalty Agreement”),
                 relating to Colt’s lease and sublease of certain coal reserves in the Williamson
                 mine to the Debtors;

             •   Coal Mining Lease (for “Reserve 1” and “Reserve 3”) and the Coal Mining
                 Lease (for “Reserve 2”), each as between Hillsboro and Colt and dated August
                 12, 2010 (together, as amended, the “Colt-Hillsboro Royalty Agreements”),
                 relating to Colt’s leases of certain coal reserves in the Hillsboro mine to the
                 Debtors; and

             •   Coal Mining Lease and Sublease (Macoupin North Mine Assignment) and Co a l
                 Mining Lease and Sublease (Unassigned Reserves), each as between Debtor
                 Macoupin Energy LLC (“Macoupin”) and Colt and dated August 12, 2010, and
                 Coal Mining Lease (New Memphis/Monterey 2 Reserves), between the same
                 parties and dated June 1, 2012 (together, as amended, the “Colt-Macoupin
                 Royalty Agreements,” and together with the Ruger Royalty Agreement, the Colt-
                 Williamson Royalty Agreement, the Colt-Hillsboro Royalty Agreements, and
                 any related agreements, the “Reserves Royalty Agreements”), relating to Colt’s
                 lease and sublease, as applicable, of certain coal reserves in the Macoupin mine
                 to the Debtors.

        In addition to the Reserves Royalty Agreements, Foresight maintains two (2) surface
 leases for a coal preparation plant and rail loadout facility between Foresight Reserves-affiliate
 New River Royalty, LLC (“New River”) and Debtor Williamson Energy, LLC (the leases
 together, the “Williamson Leases”). The terms of the Williamson Leases expire on October 15,
 2021, but may be extended for additional five (5) year terms at Foresight Reserves’ election.
 The Debtors are required to pay an aggregate rent of $100,000 per year to Foresight Reserves
 under the Williamson Leases. The Debtors also maintain a surface lease for a transport terminal


                                                18
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 36 of 138


 between Debtor Sitran LLC and New River (the “Sitran Lease” and together with the Williamson
 Leases, the “Reserves Leases”). The terms of the New River Lease expire on December 31,
 2020, but may be extended by additional five (5) year terms at the Debtors’ election. The
 Debtors pay an annual rent of $50,000 to Foresight Reserves under the New River Lease.

        As discussed in Article V of this Disclosure Statement, the Debtors and Foresight
 Reserves have reached consensus regarding amendments to the terms of the Reserves Royalty
 Agreements and Reserves Leases. The renegotiated terms of such arrangements are subject to
 approval by the Bankruptcy Court in connection with its confirmation of the Plan.

                d.      Workers’ Compensation and Black Lung Act Obligations.

         As required by the federal Black Lung Benefits Revenue Act of 1977 and the Black Lung
 Benefits Reform Act of 1977 (together, the “Black Lung Act”), Foresight provides benefits to
 employees related to workers’ compensation and pneumoconiosis (commonly known as black
 lung disease). See Moore Decl. ¶ 53. Pursuant to the Black Lung Act, coal miners who suffer
 from pneumoconiosis and their dependents may file disability claims with the U.S. Department
 of Labor (the “DOL”), which then investigates the claims and assigns liability to make benefit
 payments for those claims (“Black Lung Act Claims”) to a “responsible operator,” usually the
 coal miner’s most recent employer or a successor of the employer.

          Black Lung Act Claims include claims for the payment of (a) disability benefits to
 workers who suffer from black lung disease and (b) taxes to fund the Black Lung Disability
 Trust Fund (the “Black Lung Fund”). If a responsible operator fails to pay applicable benefits,
 the Black Lung Fund will pay such benefits and the DOL may then (i) assert liens, with the same
 priority as tax claims, against the assets of the responsible operator and (ii) exercise subrogation
 rights of the underlying claimant. In addition, the Black Lung Act requires a coal operator to
 either secure its payment obligations by posting collateral, or to obtain insurance for its payment
 obligations. A coal operator’s directors and officers may also be held personally liable for
 unpaid benefits.

         Benefits under the Black Lung Act are in addition to typical workers’ compensation
 benefits. Foresight maintains insurance for federal and state workers’ compensation and black
 lung benefits for employees with Rockwood Casualty Insurance Company. In 2019, Foresight
 paid approximately $7.5 million under the aforementioned programs. As of the date hereof,
 Foresight estimates its liability under the Black Lung Act, as well as for general workers’
 compensation, totals approximately $11.5 million (including estimates for obligations incurred
 but not reported).

                e.      Environmental Obligations.

          In addition to asset retirement and reclamation obligations, Foresight has ongoing
 obligations under federal environmental laws, including the Clean Water Act and the Clean Air
 Act, certain analogous state environmental laws, and Foresight’s environmental permits, with
 respect to discharges to water bodies, air emissions, management and disposal of waste
 materials, subsidence, and other environmental concerns. From time to time, Foresight receives
 notices of noncompliance from regulatory agencies alleging violations of applicable



                                                 19
Case 20-41308           Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17                     Main Document
                                                Pg 37 of 138


 environmental laws and permit requirements, which in some cases result in the assessment of
 fines or penalties or construction of capital projects to address alleged violations. In addition,
 certain mining operations have given rise to obligations to treat impacted water resources or to
 address alleged subsidence of nearby third party properties. See Moore Decl. ¶ 56.

                   f.       Trade Vendor and Servicer Liabilities.

        In addition to the foregoing, Foresight has approximately $96 million in ordinary course
 trade debt owed to various vendors, suppliers, and servicers that was unpaid as of the date
 hereof. Such trade debt is described further in the Boyko Declaration. See Moore Decl. ¶ 57.

          3.       Foresight’s Equity Ownership

         FELP is a limited partnership. GP LLC holds FELP’s general partner interest, which
 conveys to GP LLC the authority to manage FELP and the other Debtors. The general partner
 interest does not include any rights to profits or losses or any rights to receive distributions from
 FELP.

          FELP’s limited partnership units (“LP Units”) are split into two sets of equity:
 (a) subordinated units (the “Subordinated Units”) and (b) common units (the “Common
 Units”). 11 The Subordinated Units are not entitled to receive a distribution from FELP’s
 operating surplus until the Common Units have received a certain minimum quarterly
 distribution. The Common Units were tradable on the NYSE after an initial public offering on
 June 23, 2014. However, due to the recent decline in the trading prices of FELP’s Common
 Units following a coal industry downturn and the related events giving rise to Foresight’s
 chapter 11 cases, the NYSE issued a notice on November 8, 2019 delisting FELP’s Common
 Units. Since then, the Common Units have been tradable over the counter.

         On April 16, 2015, Murray acquired a 34% non-controlling voting interest in GP LLC
 and all of the outstanding Subordinated Units of FELP, representing approximately 50%
 ownership of FELP’s total LP Units. On March 28, 2017, Murray acquired an additional 46%
 voting interest in GP LLC, increasing its total control to 80% of GP LLC. See Moore Decl. ¶ 58.

         As of the date hereof, Murray continues to hold 100% of the Subordinated Units and 80%
 of the voting interests in GP LLC. Foresight Reserves holds the other 20% of GP LLC’s voting
 interests. 12 Significant holders of the Common Units include Murray (holding 12.1% of the
 Common Units), Cline Trust Company, LLC,13 and the Estate of Christopher Cline 14 (together


 11
      As of March 20, 2020, FELP had 80,996,773 outstanding Common Units and 64,954,691 outstanding
      Subordinated Units.
 12
      In addition to these voting interests, GP LLC’s members also hold the Debtors’ incentive distribution rights (the
      “IDRs”), which represent the right to receive an increasing percentage of quarterly distributions from the
      Debtors’ operating surplus after certain minimum quarterly distribution and target distribution levels have been
      achieved. Murray holds 77.5% of the IDRs, and Foresight Reserves holds the remaining 22.5%.
 13
      Timothy G. Elliott, Cindy Bower, and Lesslie H. Ray, the managers of Cline Trust Company, LLC, may be
      deemed to have voting and investment power over the common units held of record by Cline Trus t Co mp any.
      The members of Cline Trust Company are four trusts of which Greenway Wealth Management LLC, a Flo rid a


                                                          20
Case 20-41308          Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                      Main Document
                                                Pg 38 of 138


 with Cline Trust Company, LLC, holding 50.7% of the Common Units). The remainder of the
 Common Units are publicly-held or owned in de minimis amounts by certain current and former
 employees of Foresight.

                               ARTICLE III.
        KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES

 A.       Adverse Market Conditions

          The thermal coal markets Foresight traditionally serves have been meaningfully
 challenged over the last decade, both domestically and abroad. These adverse market conditions
 are driven by changes in legislative priorities; the commercialization of shale gas, wind, solar,
 and nuclear electric generation subsidies; and low-cost natural gas exports. In particular, the
 installed generation base of the U.S. power market has changed dramatically in response to both
 regulatory and economic forces. Domestic regulation of emissions increased the cost of coal-
 fired generation, consequently incentivizing the installation of gas and renewables generation.
 At the same time, technological developments in gas exploration and renewables generation have
 decreased the cost of alternative sources of electric power. As a result, intrinsic demand for coal-
 fired electricity or heat generation by electric utilities and industrial manufacturers has fallen in
 the years leading up to the Petition Date. For instance, coal-fired installed capacity as a
 percentage of total installed capacity has fallen from 26 percent in 2013 to 20 percent in 2019,
 with coal-fired generation as a percentage of total generation falling from 35 percent in 2013 to
 27 percent in early 2019. On the other hand, natural gas and renewables installed electricity
 generation capacity in the United States as a percentage of total installed capacity has increased
 from 59 percent in 2013 to 67 percent in 2019, and natural gas and renewables generation as a
 percentage of total generation increased from 42 percent in 2013 to 48 percent in early 2019. See
 Moore Decl. ¶ 60.

          In addition, demand for U.S. thermal coal from international utilities has also been
 subject to adverse market pressures. The development of liquefied natural gas infrastructure has
 facilitated the export of cheap U.S. gas to Europe, reducing local utilities’ reliance on Russian-
 sourced natural gas, and increasing the competitiveness of gas-fired generation as an alternative
 to coal-fired generation, resulting in reduced demand from European coal-fired generators.
 Moreover, the increased supply of low-priced Russian thermal coal has increased the supply

      family trust company, is Trustee. The managers of Greenway Wealth Management LLC are Timothy G. Elliott,
      Cindy Bower, and Lesslie H. Ray. Each trust owns an approximately equal interest in Cline Tru s t Co mp an y:
      (i) The Alex T. Cline 2017 Irrevocable Trust, the beneficiary of which is Alex T. Cline, a child of Mr. Cline;
      (ii) The Candice Cline Kenan 2017 Irrevocable Trust, the beneficiary of which is Candice Cline Kenan, a ch ild
      of Mr. Cline; (iii) The Christopher L. Cline 2017 Irrevocable Trust, the beneficiary of which is Chris t op her L.
      Cline, a child of Mr. Cline; and (iv) The Kameron N. Cline 2017 Irrevocable Trust, the beneficiaries o f wh ich
      are the trusts identified in (i) through (iii) above. Mr. Elliott was formerly the CFO of Cline Resource and
      Development Company and Ms. Ray was formerly VP of Business Development of the Cline Gro u p , each o f
      which is controlled by the Estate of Christopher Cline.
 14
      Timothy G. Elliott and Lesslie H. Ray, the personal representatives of the Estate of Christopher Clin e, may b e
      deemed to have voting and investment power over the common units held of record by the Estate of Christopher
      Cline.



                                                           21
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 39 of 138


 available to satisfy the aforementioned diminished demand. These challenges are on top of a
 difficult regulatory environment in Western Europe which, like the United States, has subjected
 the coal-fired power industry to increased regulations and provided support for renewable energy
 power sources. As a result of these factors, the European benchmark price for imported thermal
 coal has halved in the past year. See Moore Decl. ¶ 61.

         The foregoing market conditions have created a sort of race to the bottom for the coal
 industry, with heavy competition among coal suppliers for a shrinking customer base, all within
 a challenging regulatory and legislative atmosphere. Altogether, these market conditions have
 caused the price of coal per ton that existing or potential customers are willing to pay to drop in
 recent years. Recently, the international coal market has come under additional pressure as the
 result of a slowdown in the global economy due to concerns over COVID-19, which has rapidly
 spread to over 100 countries. See Moore Decl. ¶ 62.

 B.     Foresight’s Operational and Contingency Efforts

        While the coal industry suffers from adverse market conditions, the costs to mine,
 produce, and transport coal to customers generally remain fixed at high rates, resulting in
 compressed margins over the past year, limiting Foresight’s (a) ability to service its substantial
 outstanding indebtedness and other ongoing payment obligations and (b) operational liquidity
 and cash flexibility with which to maintain ordinary course operations. See Moore Decl. ¶ 63.

         To ensure that Foresight remains competitive, Foresight has undertaken a series of
 go-forward coal production efficiency improvements and cost-cutting initiatives both within its
 mining operations and along its transportation and logistics routes. This includes operating
 mines at reduced hours and on a limited number of days (three or four) per week, depleting
 outstanding coal reserves (without or with limited coal reserve replacement) if such reserves
 were able to satisfy a customer’s specific coal needs, and revamping a number of mine
 operations to reduce coal production, transportation, and logistics costs. To further reduce or
 delay cash expenditures, Foresight has also extended its trade payment terms with the vast
 majority of its ordinary course vendors and suppliers, and has renegotiated the amounts payable
 with several of its key vendors and suppliers for lower settled amounts. These efforts have
 ensured that Foresight maintains sufficient mining equipment, materials, supplies, and personnel
 to preserve safe ordinary course mining operations. In addition, Foresight was able to provide
 competitively priced coal in the marketplace, and in the months leading up to the Petition Date,
 Foresight won bids on coal sale contracts that enable Foresight to ship and sell up to 17.3 million
 tons of coal in 2020. See Moore Decl. ¶ 64.

         In addition, in the months leading up to the Petition Date, Foresight successfully pursued
 insurance recoveries relating to a combustion event at its Hillsboro mining complex in 2015.
 That combustion event was a force majeure under various Hillsboro-related agreements and
 required the idling of mining operations for over three (3) years. While Foresight had previously
 received approximately $91 million in insurance recoveries related to Hillsboro mitigation costs,
 losses on mining equipment, and business interruption, Foresight sought further insurance
 recoveries for related damages to fund its operations and potentially restart efficient and
 productive longwall mining operations at Hillsboro. See Moore Decl. ¶ 65. Following extensive
 negotiations with its insurance carriers, in the fourth quarter of 2019, Foresight received


                                                 22
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 40 of 138


 approximately $25.4 million in additional insurance proceeds.        These proceeds provided
 necessary liquidity and time which Foresight used to engage in lengthy restructuring negotiations
 with key stakeholders, as discussed further below. See Moore Decl. ¶ 66.

          The aforementioned insurance proceeds also allowed Foresight to discontinue mining
 operations at the Macoupin mining complex and provided Foresight with sufficient capital to
 rebuild and restart longwall mining operations at the Hillsboro mining complex. Specifically,
 Foresight determined in late 2019 that the fixed production and logistics costs of continued go-
 forward shipping of coal from Macoupin was unlikely to result in competitive customer prices in
 2020. Moreover, given the limited availability of new sources of coal customers, if Foresight
 won bids for new or additional coal sales, Foresight determined that it would be better to fulfill
 such coal contracts through its other mining complexes, which were anticipated to maintain
 profitability at a margin that made continued operations of those mines valuable. In addition,
 and most importantly, Foresight determined that it could maintain efficient and competitive
 profitability if it were to spend the additional insurance proceeds to fully restart mining
 operations at its Hillsboro mine, which would then have the production capacity necessary to
 fulfill coal contracts that were otherwise required to be fulfilled through the Macoupin mining
 complex. See Moore Decl. ¶ 67.

          Foresight spent approximately $46.7 million to transport, manufacture, and prepare for
 recommenced longwall mining operations at Hillsboro.           The Hillsboro mining operations
 recommenced substantially contemporaneously with the Petition Date, are expected to fulfill up
 to 3.25 million tons of coal shipments under Foresight’s various coal sale contracts and
 obligations this year alone, and are expected to maintain a profit margin comparable to
 Foresight’s Sugar Camp and Williamson mines. Following the shuttering of operations at the
 Macoupin mine, Foresight also intends to satisfy a limited portion of its coal sale obligations
 through approximately 187,000 tons in standing reserves held in storage at the Macoupin mine or
 its Sitran Terminal, if and when such reserves can be economically transported and sold to
 customers. See Moore Decl. ¶ 68

 C.     Restructuring Negotiations with Key Stakeholders

         Despite the anticipated benefits of the aforementioned operational improvements,
 Foresight still faced (and continues to face) challenging market, legislative, and regulatory
 conditions and substantial funded debt obligations. Accordingly, beginning in September 2019
 Foresight engaged in lengthy, arm’s-length negotiations with key stakeholders regarding a global
 financial restructuring.

         As these negotiations progressed, Foresight was obligated to make a payment of interest
 under the Second Lien Notes Indenture to holders of the Second Lien Notes. Pursuant to the
 Second Lien Notes Indenture, a failure to pay interest on the Second Lien Notes when due
 constituted an Event of Default (as defined in the Second Lien Notes Indenture) if such failure
 continued for a period of thirty (30) days. To facilitate ongoing negotiations among its key
 constituencies, Foresight and the Second Lien Indenture Trustee, acting at the direction of a
 majority of the Second Lien Noteholders, entered into three (3) supplemental indentures to
 Foresight’s Second Lien Notes Indenture, executed respectively on February 26, 2020,
 December 19, 2019, and October 30, 2019, which extended the thirty-day grace period to


                                                23
Case 20-41308           Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                        Main Document
                                                 Pg 41 of 138


 March 29, 2020. These extensions avoided defaults under the Second Lien Notes Indenture from
 becoming Events of Default (as defined in the Second Lien Notes Indenture) and thereby
 triggering cross-defaults under Foresight’s First Lien Credit Agreement.

         With this additional time, Foresight and its management team and advisors continued
 extensive arm’s-length and good faith negotiations with its key constituencies. The negotiations
 were ultimately successful. As described in further detail below, Foresight and holders of a
 substantial majority of its prepetition funded debt entered into the Restructuring Support
 Agreement, pursuant to which they agreed to support the Restructuring that is to be implemented
 through the Plan. In addition, Foresight renegotiated several of its arrangements with key
 counterparties to terms that are economically superior for Foresight.

 D.       Restructuring Support Agreement

        Foresight and the Consenting Lenders entered into the Restructuring Support Agreement
 on March 10, 2020, shortly before filing their chapter 11 petitions on the same date. The
 Consenting Lenders hold over 69% of the First Lien Facility Claims and over 82% of the Second
 Lien Notes Claims. Pursuant and subject to the terms of the Restructuring Support Agreement,
 Foresight and the Consenting Lenders agreed to support a comprehensive value-maximizing
 Restructuring, which is incorporated into, and to be effectuated through, the Plan. The terms of
 the proposed Restructuring are summarized in a comprehensive term sheet attached as Exhibit B
 to the Restructuring Support Agreement. A copy of the Restructuring Support Agreement,
 without individual holdings shown on the signature pages, is attached hereto as Exhibit B.

         Importantly, pursuant to the Restructuring Support Agreement, certain Consenting
 Lenders have agreed to backstop, and in large part fund, significant capital infusions into the
 Debtors and Reorganized Debtors, in the form of: (i) the DIP Facility, which as discussed above
 in Article II.E.1.a, includes $100 million in principal amount of already-funded DIP New Money
 Commitments; and (ii) a new money senior secured first-priority term loan facility to be issued
 by Reorganized Foresight with an aggregate principal amount of up to $225 million (the “Exit
 Facility”). 15

         The Restructuring Support Agreement is a key component of the Debtors’ restructuring
 efforts. It memorializes the commitments of holders of a substantial majority of Debtors’
 prepetition funded debt and provides the Debtors with significant assurances regarding the
 ultimate success of their chapter 11 cases. In exchange, Foresight has agreed to provide the
 Consenting Lenders with certain consent rights, as set forth in the Restructuring Support
 Agreement and Plan.

 E.       Milestones

         To minimize costs and the potential disruptions to the business that could result from the
 chapter 11 filings, the Debtors and Consenting Lenders made it a priority to minimize the
 duration of the Chapter 11 Cases. As a result, the Restructuring Support Agreement and the DIP

 15
      The Exit Facility, including related fees and the allocation of its funding, is described in detail in Article IV.D.2
      of the Plan.


                                                            24
Case 20-41308          Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17                     Main Document
                                               Pg 42 of 138


 Credit Agreement obligate the parties to work expeditiously to consummate the Restructuring
 and establishes a number of milestones (the “Milestones”) to govern that process, including the
 following:16

          •   no later than fifty (50) days after the Petition Date, the Debtors will have entered into
              renegotiated contracts/leases arrangements with (a) Murray, (b) Foresight Reserves,
              and (c) any other affiliated entity or entity that Foresight has previously considered a
              related party, including, without limitation, Natural Resource Partners LP and its
              direct and indirect subsidiaries (“NRP”), in each case (collectively, (a), (b), and (c),
              the “Renegotiated Contracts/Leases”), in form and substance acceptable to the
              Debtors and the Required First Lien Lenders; 17

          •   no later than seventy (70) calendar days after the Petition Date, the Bankruptcy Court
              will have entered an order approving the Disclosure Statement in form and substance
              reasonably acceptable to the Debtors and the Required First Lien Lenders and, solely
              with respect to the economic treatment provided on account of the Second Lien
              Claims, reasonably acceptable to the Required Second Lien Lenders; 18

          •   no later than one hundred fifteen (115) calendar days after the Petition Date, the
              Bankruptcy Court will have entered an order confirming the Plan in form and
              substance acceptable to the Debtors and the Required First Lien Lenders and, solely
              with respect to the economic treatment provided on account of the Second Lien
              Claims, reasonably acceptable to the Required Second Lien Lenders; and

          •   no later than one hundred thirty (130) calendar days after the Petition Date, the Plan’s
              Effective Date will have occurred.

          Failure to achieve the Milestones would, among other things: (i) under and subject to the
 terms of the Restructuring Support Agreement, give the Consenting Lenders the right to
 terminate their obligations to support the Restructuring; and (ii) under and subject to the terms of
 the DIP Orders and DIP Credit Agreement, accelerate the Debtors’ obligations under the DIP
 Facility, terminate the Debtors’ authorization to use cash collateral and the proceeds of the DIP
 Facility, and give the Consenting Lenders the right to exercise remedies on the DIP Collateral.

        As discussed in Article V of this Disclosure Statement, the Debtors have already reached
 consensus regarding the terms of several of the Renegotiated Contracts/Leases, and they expect
 to reach consensus with respect to all Renegotiated Contracts/Leases prior to the relevant
 Milestone (as may be waived or amended from time to time). In addition, on [●], the

 16
      The Milestones are subject to waiver or extension in accordance with the terms of the Restructu rin g Su pp ort
      Agreement and the DIP Credit Agreement, as applicable.
 17
      “Required First Lien Lenders” means, as of the date of determination, Consenting First Lien Lenders holding in
      excess of 60% of the aggregate principal amount of First Lien Facility Claims held by all Consenting First Lien
      Lenders.
 18
      “Required Second Lien Lenders” means, as of the date of determination, Consenting Second Lien Notehold ers
      holding in excess of 50% of the aggregate principal amount of Second Lien Notes Claims held by all
      Consenting Second Lien Noteholders.


                                                         25
Case 20-41308          Doc 269        Filed 04/09/20 Entered 04/09/20 21:55:17                     Main Document
                                                Pg 43 of 138


 Bankruptcy Court entered an order approving the adequacy of this Disclosure Statement and the
 Solicitation. 19 Furthermore, a hearing for the Bankruptcy Court to consider confirmation of the
 Plan (the “Confirmation Hearing”) has been scheduled for June 23, 2020 at 10:00 a.m.
 (prevailing Central Time). 20

                                               ARTICLE IV.
                                          THE CHAPTER 11 CASES

 A.       Commencement of the Chapter 11 Cases

          In accordance with the Restructuring Support Agreement, the Debtors filed voluntary
 petitions for relief under chapter 11 of the Bankruptcy Code on March 10, 2020, i.e., the Petition
 Date. The filing of the petitions commenced the Chapter 11 Cases, at which time the Debtors
 were afforded the benefits and became subject to the limitations of the Bankruptcy Code. Since
 the Petition Date, the Debtors have continued to operate their businesses as debtors in possession
 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

 B.       First Day Motions

        On the Petition Date, the Debtors filed several motions requesting the Bankruptcy Court
 to grant various relief designed to ensure a seamless transition between the Debtors’ prepetition
 and postpetition business operations, facilitate a smooth reorganization through the Chapter 11
 Cases, and minimize any disruptions to the Debtors’ operations (the “First Day Motions”). The
 Bankruptcy Court granted all of the First Day Motions. The following is a brief overview of the
 granted relief. 21

             1.     DIP Facility. A critical goal of the Debtors’ business stabilization efforts has
 been to ensure that the Debtors maintain sufficient liquidity to operate their business over the
 long term. To that end, the Debtors sought, and the Bankruptcy Court granted, interim and final
 orders authorizing the Debtors to enter into the DIP Facility and use cash collateral. 22 The DIP
 Facility is described above in Article II.E.1.a. Importantly, the DIP Facility allows the Debtors
 to, among other things: (a) continue to operate their business in an orderly manner; (b) maintain
 their valuable relationships with vendors, shippers, suppliers, customers and employees; (c) pay
 various administrative professionals’ fees to be incurred in the Chapter 11 Cases; and
 (d) support the Debtors’ working capital, general corporate and overall operational needs—all of
 which are necessary to preserve and maintain the going concern value of the Debtors’ business
 and, ultimately, help ensure a successful reorganization under the Plan.



 19
      Order Approving Disclosure Statement and Solicitation [ECF No. [●]].
 20
      Scheduling Order [ECF No. [●]].
 21
      This Disclosure Statement’s summary of the First Day Motions and related orders is qualified in its entiret y b y
      reference to First Day Motions and related orders themselves. In the case of any inconsist ency b et ween t h is
      Disclosure Statement and the First Day Motions and related orders, the First Day Motions and relat ed o rd ers
      govern.
 22
      Interim DIP Order [ECF No. 74]; Final DIP Order [ECF No. 267].


                                                          26
Case 20-41308         Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17                      Main Document
                                              Pg 44 of 138


            2.     Cash Management. The Debtors maintain a centralized cash management
 system designed to receive, monitor, aggregate, and distribute cash among the various Debtors.
 The Debtors sought, and the Bankruptcy Court granted, authority for the Debtors to, among other
 things, continue the use of their existing cash management system, bank accounts, and related
 business forms, as well as to continue their intercompany arrangements, including those with
 Murray, Foresight Reserves, and Javelin. 23

            3.      Trade Creditors.        The Debtors incur numerous fixed, liquidated, and
 undisputed payment obligations to their trade creditors in the ordinary course of business. The
 trade creditors provide the Debtors with goods and services that are essential to the Debtors’
 corporate and coal mining operations, including, among other things, specialized mining
 equipment and technical and engineering services specific to the Debtors’ operations, as well as
 information technology services, financial services, leases of property and equipment, utility
 services, maintenance and repair services, legal services, human resources services, and other
 basic business necessities for the operation of the Debtors’ businesses. Many of these creditors
 provide critical goods or services, may be able to assert liens, or whose prepetition claims will be
 entitled to administrative priority expense status under the Bankruptcy Code. The Debtors
 sought, and the Bankruptcy Court granted, authority for the Debtors to pay certain of their trade
 creditors who are critical, have liens, or have priority claims, in the ordinary course and subject
 to customary trade terms. 24

            4.      Wages. The Debtors’ businesses are labor intensive and rely upon employees
 in various locations mining and transportation services located within the Midwest in the United
 States. It is essential to the smooth operation of the Debtors’ businesses that their workforce
 continues to perform in the normal course. The Debtors sought, and the Bankruptcy Court
 granted, authority for the Debtors to (i) pay prepetition wages, salaries, other compensation, and
 reimbursable expenses and (ii) continue employee benefits programs in the ordinary course of
 business, including payment of certain prepetition obligations related thereto. 25

            5.     Coal Sale Contracts. To facilitate the purchase of their coal, the Debtors enter
 into coal sale contracts with various customers. These customers may be unfamiliar with the
 protections afforded to the Debtors under the Bankruptcy Code and the scope of a debtor-in-
 possession’s authority to continue its operations during a chapter 11 proceeding and to continue
 performing under their respective coal sale contracts. Accordingly, the Debtors sought, and the
 Bankruptcy Court granted, orders confirming the Debtors’ authority to continue entering into,
 amending, and performing under such contracts in the ordinary course of business during the
 pendency of the Chapter 11 Cases. 26




 23
      Interim Cash Management Order [ECF No. 109]; Final Cash Management Order [ECF No. 241]
 24
      Interim Critical Vendors Order [ECF No. 115]; Final Critical Vendors Order [ECF No. 242].
 25
      Interim Wages Order [ECF No. 88]; Final Wages Order [ECF No. 243].
 26
      Interim Coal Sale Contracts Order [ECF No. 117]; Final Coal Sale Contracts Order [ECF No. [●]].


                                                        27
Case 20-41308          Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                               Pg 45 of 138


             6.    Customer Programs. To help maintain the Debtors’ customer relationships
 during the pendency of the Chapter 11 Cases, the Debtors sought, and the Bankruptcy Court
 granted, authority for the Debtors to (i) pay any prepetition benefits that accrue to the benefit of
 the Debtors’ customers and (ii) continue such customer programs in the ordinary course of
 business. 27

           7.     Taxes. In the ordinary course of business, the Debtors incur various taxes,
 fees, and similar charges in jurisdictions around the world. The Debtors sought, and the
 Bankruptcy Court granted, authority for the Debtors to pay all taxes, fees, and similar charges
 and assessments, whether arising pre- or postpetition, to the appropriate taxing, regulatory, or
 other governmental authority in the ordinary course of the Debtors’ businesses. 28

            8.      Surety Bonds. In the ordinary course of business, the Debtors maintain a
 variety of reclamation and performance surety bonds. The Debtors sought, and the Bankruptcy
 Court granted, authority for the Debtors to (i) continue their prepetition surety bond program and
 satisfy prepetition obligations related thereto and (ii) renew, supplement, or enter into new surety
 bonds in the ordinary course of business on a postpetition basis. 29

            9.      Insurance. In the ordinary course of business, the Debtors maintain a variety
 of insurance policies and programs. The Debtors sought, and the Bankruptcy Court granted,
 authority for the Debtors to (i) continue their prepetition insurance coverage and satisfy
 prepetition obligations related thereto and (ii) renew, supplement, or enter into new insurance
 coverage in the ordinary course of business on a postpetition basis. 30

           10.    Utilities. In the ordinary course of business, the Debtors incur certain
 expenses related to essential utility services including, among others, water, electricity, natural
 gas, waste disposal, and telecommunication services. The Debtors sought, and the Bankruptcy
 Court granted, orders (i) establishing procedures for determining adequate assurance of payment
 for the Debtors’ domestic utility companies, (ii) deeming utility companies adequately assured of
 future performance, subject to their ability to seek additional assurance pursuant to the
 aforementioned procedures, and (iii) prohibiting utility companies from altering, refusing to
 provide, or discontinuing utility services to the Debtors other than in accordance with the
 aforementioned procedures. 31

            11.    Other Procedural Motions and Retention of Professionals. The Debtors
 filed, and the Bankruptcy Court granted, various other motions that are common to chapter 11
 proceedings of similar size and complexity as the Chapter 11 Cases, including applications to
 retain various professionals to assist the Debtors in the Chapter 11 Cases.



 27
      Interim Customer Programs Order [ECF No. 116]; Final Customer Programs Order [ECF No. 244].
 28
      Interim Taxes Order [ECF No. 120]; Final Taxes Order [ECF No. 246].
 29
      Interim Surety Bonds Order [ECF No. 118]; Final Surety Bonds Order [ECF No. 245].
 30
      Interim Insurance Order [ECF No 119]; Final Insurance Order [ECF No. [●]].
 31
      Interim Utilities Order [ECF No. 121]; Final Utilities Order [ECF No. 247].


                                                         28
Case 20-41308          Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17       Main Document
                                               Pg 46 of 138


 C.       Confirmation Hearing

         Furthermore, with the authorization of the Bankruptcy Court, the Debtors have scheduled
 the Confirmation Hearing on June 23, 2020 at 10:00 a.m. (prevailing Central Time). 32 Notice of
 the Confirmation Hearing has been published and mailed to all known Holders of Claims and
 Interests. 33 Any objections to the Debtors’ motion seeking confirmation of the Plan34 must be
 filed by June 16, 2019 at 4:00 p.m. (prevailing Central Time).

                               ARTICLE V.
           RENEGOTIATED ARRANGEMENTS WITH KEY COUNTERPARTIES

         In tandem with its discussions with the Consenting Lenders, Foresight initiated
 discussions with the counterparties to its key contracts and leases. Foresight conducted such
 negotiations in parallel to its negotiations with the Consenting Lenders. While Foresight reached
 consensus with the Consenting Lenders and executed the Restructuring Support Agreement on
 March 10, 2020 (shortly prior to commencing the Chapter 11 Cases on the same date),
 Foresight’s negotiations with certain of its key counterparties extended after the Petition Date.

        As of the date hereof, Foresight has reached consensus with Murray, Javelin, Foresight
 Reserves, and NRP regarding the terms of certain of their Renegotiated Contracts/Leases. The
 renegotiated arrangements are economically superior for Foresight and will maximize
 Foresight’s value for the benefit of its stakeholders. The key terms of the renegotiated
 arrangements will be filed with the Plan Supplement.

         The Debtors, in consultation with the Required First Lien Lenders, remain engaged in
 ongoing negotiations with Murray regarding potential amendments and modifications to the
 terms of the Management Services Agreement. The Debtors expect to finish such negotiations
 prior to the applicable Milestone (as may be waived or amended from time to time). Pursuant to
 the Restructuring Support Agreement, any modifications or amendments to the Management
 Services Agreement must be acceptable to the Required First Lien Lenders. The key terms of
 any modified or amended Management Services Agreement or other arrangement between the
 Debtors and Murray will be filed with the Plan Supplement and will be subject to (i) the approval
 of the Bankruptcy Court in connection with its confirmation of the Plan and (ii) the occurrence of
 the Plan’s Effective Date.




 32
      See Scheduling Order [ECF No. [●]].
 33
      See Certificate of Service of [●] Regarding Scheduling Order [ECF No. [●]].
 34
      See Confirmation Motion [ECF No. [●]].


                                                         29
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 47 of 138


                                        ARTICLE VI.
                                     SUMMARY OF PLAN

      THE FOLLOWING SUMMARIZES CERTAIN OF THE SIGNIFICANT ELEMENTS
      OF THE PLAN. THIS DISCLOSURE STATEMENT IS QUALIFIED IN ITS
      ENTIRETY BY REFERENCE TO THE MORE DETAILED INFORMATION SET
      FORTH IN THE PLAN. IN THE CASE OF ANY INCONSISTENCY BETWEEN THIS
      DISCLOSURE STATEMENT AND THE PLAN, THE PLAN SHALL GOVERN.

 A.     Administrative, DIP Facility and Priority Claims and Statutory Fees

         All Claims and Interests, except Administrative Claims, DIP Claims, and Priority Tax
 Claims are classified in the Classes set forth below. In accordance with section 1123(a)(1) of the
 Bankruptcy Code, Administrative Claims and Priority Tax Claims have not been classified and,
 thus, are excluded from the Classes of Claims and Interests set forth in Article III of the Plan.

            1.     Administrative Claims. Except to the extent that a Holder of an Allowed
 Administrative Claim and the Debtors against which such Allowed Administrative Claim is
 asserted agree to less favorable treatment, each Holder of an Allowed Administrative Claim
 (other than Holders of Professional Fee Claims) will receive in full and final satisfaction of its
 Administrative Claim an amount of Cash equal to the Allowed amount of such Administrative
 Claim in accordance with the following: (1) if an Administrative Claim is Allowed on or prior to
 the Effective Date, on the Effective Date or as soon as reasonably practicable thereafter (or, if
 not due then, when such Allowed Administrative Claim is due or as soon as reasonably
 practicable thereafter); (2) if such Administrative Claim is not Allowed as of the Effective Date,
 no later than 30 calendar days after the date on which an order Allowing such Administrative
 Claim becomes a Final Order or as soon as reasonably practicable thereafter; (3) if such Allowed
 Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of
 their businesses after the Petition Date, in accordance with the terms and conditions of the
 particular transaction giving rise to such Allowed Administrative Claim without any further
 action by the Holders of such Allowed Administrative Claims; (4) at such time and upon such
 terms as may be agreed upon by such Holder and the Debtors or Reorganized Debtors, as
 applicable; or (5) at such time and upon such terms as set forth in an order of the Bankruptcy
 Court.

         Except as otherwise provided in the Plan or a Final Order to the contrary, all requests for
 payment of an Administrative Claim that accrued on or before the Effective Date must be Filed
 with the Bankruptcy Court and served on the Debtors no later than the Administrative Claims
 Bar Date; provided, however, pursuant to the Bar Date Order, Administrative Claims related to
 Executory Contracts or Unexpired Leases that have been rejected by the Debtors are required to
 be Filed the date that is twenty-one (21) calendar days following entry of the relevant order or
 deemed effective date of the rejection of such rejected Executory Contract or Unexpired Lease.
 Holders of Administrative Claims that are, based on the preceding sentence, required to, but do
 not, File and serve a request for payment of such Administrative Claims by such date shall be
 barred, estopped, and enjoined from asserting such Administrative Claims against the Debtors,



                                                 30
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                         Pg 48 of 138


 the Reorganized Debtors or their property, and such Administrative Claims shall be deemed
 discharged as of the Effective Date.

        2.     Professional Fee Claims

                 a.     Final Fee Applications. All final requests for Professional Fee Claims
 shall be Filed no later than forty-five (45) calendar days after the Effective Date. After notice
 and a hearing in accordance with the procedures established by the Bankruptcy Code and prior
 Bankruptcy Court orders, the Allowed amounts of such Professional Fee Claims shall be
 determined by the Bankruptcy Court. For the avoidance of doubt, any fees and expenses
 incurred by the professionals to the Ad Hoc Groups, the DIP Agent or the First Lien Agents shall
 not be considered Professional Fee Claims, and any such amounts shall be paid in accordance
 with the Restructuring Support Agreement, the DIP Orders, and the Plan, as applicable.




                                                31
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                         Pg 49 of 138


                b.     Professional Fee Escrow Account.          On the Effective Date, the
 Reorganized Debtors shall establish and fund the Professional Fee Escrow Account with Cash
 equal to the aggregate Professional Fee Reserve Amount for all Retained Professionals. The
 Professional Fee Escrow Account shall be maintained in trust solely for the Retained
 Professionals. Such funds shall not be considered property of the Estates of the Debtors or the
 Reorganized Debtors. The amount of Professional Fee Claims owing to the Retained
 Professionals shall be paid in Cash to such Retained Professionals by the Reorganized Debtors
 from the Professional Fee Escrow Account as soon as reasonably practicable after such
 Professional Fee Claims are Allowed by a Final Order. When all such Allowed amounts owing
 to Retained Professionals have been paid in full, any remaining amount in the Professional Fee
 Escrow Account shall promptly be paid to the Reorganized Debtors without any further action or
 order of the Bankruptcy Court.

                 c.     Professional Fee Reserve Amount. To receive payment for unbilled fees
 and expenses incurred through the Effective Date, the Retained Professionals shall estimate their
 Professional Fee Claims prior to and as of the Effective Date and shall deliver such estimate to
 the Debtors on or before the Effective Date. If a Retained Professional does not provide such
 estimate, the Reorganized Debtors may estimate the unbilled fees and expenses of such Retained
 Professional; provided that such estimate shall not be considered an admission or limitation with
 respect to the fees and expenses of such Retained Professional. The total amount so estimated as
 of the Effective Date shall comprise the Professional Fee Reserve Amount.

                d.     Post-Effective Date Fees and Expenses. Except as otherwise specifically
 provided in the Plan, from and after the Effective Date, each Reorganized Debtor shall pay in
 Cash the reasonable legal fees and expenses incurred by such Reorganized Debtor after the
 Effective Date in the ordinary course of business and without any further notice to or action,
 order, or approval of the Bankruptcy Court. Upon the Effective Date, any requirement that
 Retained Professionals comply with sections 327 through 331 and 1103 of the Bankruptcy Code
 in seeking retention or compensation for services rendered after such date shall terminate, and
 each Reorganized Debtor may employ and pay any Retained Professional in the ordinary course
 of business without any further notice to or action, order, or approval of the Bankruptcy Court.

         3.     DIP Claims. The DIP Claims shall be Allowed and deemed to be Allowed
 Claims in the full amount outstanding under the DIP Credit Agreement as of the Effective Date
 (including any unpaid accrued interest and unpaid fees, expenses and other obligations under the
 DIP Credit Agreement as of the Effective Date). In full satisfaction, settlement, discharge, and
 release of, and in exchange for, the DIP Claims, each Holder of an Allowed DIP Claim shall be
 indefeasibly paid and satisfied in full in Cash on the Effective Date except to the extent that a
 Holder of a DIP Claim agrees to less favorable treatment; provided, however, except to the
 extent that a Holder entitled to the DIP Exit Premium or DIP Put Option Premium agrees to less
 favorable treatment, the DIP Exit Premium and DIP Put Option Premium will be indefeasibly
 paid and satisfied in full in New Common Equity on the Effective Date in accordance with the
 terms of the DIP Credit Agreement and DIP Orders; provided, however, upon the occurrence of
 an Event of Default (as defined in the DIP Credit Agreement) or upon repayment of the DIP
 Loans in full and termination of all DIP New Money Commitments without the occurrence of the
 Effective Date, (i) the DIP Exit Premium shall be immediately payable in Cash in an amount
 equal to $2,000,000.00 and (ii) the DIP Put Option Premium shall be immediately payable in


                                                32
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 50 of 138


 Cash in an amount equal to $10,000,000.00. Except as otherwise expressly provided in the DIP
 Credit Agreement or the DIP Orders, upon the indefeasible payment or satisfaction in full of the
 DIP Claims (other than any DIP Claims based on the Debtors’ contingent obligations under the
 DIP Credit Agreement for which no claim has been made) in accordance with the terms of the
 Plan, all Liens and security interests granted to secure such DIP Claims shall be automatically
 terminated and of no further force and effect without any further notice to or action, order or
 approval of the Bankruptcy Court or any other Entity, and the DIP Agent will promptly execute
 and deliver to the Reorganized Debtors, at the Reorganized Debtors’ sole cost and expense, such
 instruments of termination, release, satisfaction and/or assignment (in recordable form) as may
 be reasonably requested by the Reorganized Debtors to effectuate the foregoing.
 Notwithstanding the foregoing, the DIP Credit Agreement shall continue in effect solely for the
 purpose of preserving the DIP Agent’s and the DIP Lenders’ rights to any contingent or
 indemnification obligation of the Debtors pursuant and subject to the terms of the DIP Credit
 Agreement and DIP Orders.

         4.     Priority Tax Claims. Except to the extent that a Holder of an Allowed Priority
 Tax Claim agrees to less favorable treatment, in full and final satisfaction, settlement, release,
 and discharge of, and in exchange for, each Allowed Priority Tax Claim, each Holder of such
 Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
 section 1129(a)(9)(C) of the Bankruptcy Code. In the event an Allowed Priority Tax Claim is
 also a Secured Tax Claim, such Claim shall, to the extent it is Allowed, be treated as an Other
 Secured Claim if such Claim is not otherwise paid in full.

         5.      Statutory Fees. All Statutory Fees due and payable prior to the Effective Date
 shall be paid by the Debtors. On and after the Effective Date, the Reorganized Debtors shall pay
 all Statutory Fees when due and payable, and shall File with the Bankruptcy Court quarterly
 reports in a form reasonably acceptable to the U.S. Trustee. Each Debtor shall remain obligated
 to pay quarterly fees to the U.S. Trustee and File quarterly reports until the earliest of that
 particular Debtor’s case being closed, dismissed or converted to a case under chapter 7 of the
 Bankruptcy Code; provided, however, the GUC Administrator shall pay such fees and File such
 quarterly reports for any quarter in which, for the entirety of the quarter, all Claims that are not
 General Unsecured Claims have been resolved (either because they are Allowed Claims that
 have received the treatment provided under the Plan or because they have been Disallowed,
 expunged, or withdrawn).

 B.     Classification and Treatment of Claims and Interests

         1.     Classification in General. All Claims and Interests, other than Administrative
 Claims (including Professional Fee Claims and Statutory Fees), DIP Claims, and Priority Tax
 Claims are classified in the Classes set forth in Article III of the Plan for all purposes, including
 voting, Confirmation and distributions pursuant hereto and pursuant to sections 1122 and
 1123(a)(1) of the Bankruptcy Code. A Claim or Interest is classified in a particular Class only to
 the extent that the Claim or Interest qualifies within the description of that Class and is classified
 in other Classes to the extent that any portion of the Claim or Interest qualifies within the
 description of such other Classes. A Claim or Interest is also classified in a particular Class for
 the purpose of receiving distributions pursuant to the Plan, only to the extent that such Claim or



                                                  33
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 51 of 138


 Interest is an Allowed Claim or Allowed Interest in that Class and has not been paid, released or
 otherwise satisfied prior to the Effective Date.

          2.     Formation of Debtor Group for Convenience Only. The Plan (including, but
 not limited to, Article II and Article III of the Plan) groups the Debtors together solely for the
 purpose of describing treatment under the Plan and distributions to be made in respect of Claims
 against and Interests in the Debtors under the Plan. Such groupings shall not affect each
 Debtor’s status as a separate legal entity, change the organizational structure of the Debtors’
 business enterprise, constitute a change of control of any Debtor for any purpose, cause a merger
 of consolidation of any legal entities, or cause the transfer of any assets. Except as otherwise
 provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal
 entities. The Plan is not premised on, and does not provide for, the substantive consolidation of
 the Debtors with respect to the Classes of Claims or Interests set forth in the Plan, or otherwise.

          The Plan constitutes a separate chapter 11 plan of reorganization for each Debtor, and the
 classifications set forth in Classes 1 through 8 shall be deemed to apply to each Debtor. For
 voting purposes, each Class of Claims against or Interests in the Debtors shall be deemed to
 constitute separate sub-Classes of Claims against and Interests in each of the Debtors, as
 applicable. Each such sub-Class shall vote as a single separate Class for each of the Debtors, as
 applicable.

         3.      Summary of Classification. The following table designates the Classes of
 Claims against and Interests in each of the Debtors and specifies which of those Classes are (a)
 Impaired or Unimpaired by the Plan, and (b) entitled to vote to accept or reject the Plan in
 accordance with section 1126 of the Bankruptcy Code. In accordance with section 1123(a)(1) of
 the Bankruptcy Code, Administrative Claims (including Professional Fee Claims and Statutory
 Fees), DIP Claims, and Priority Tax Claims have not been classified and, thus, are excluded from
 the Classes of Claims and Interests set forth in Article III of the Plan. All of the potential Classes
 for the Debtors are set forth herein. Certain of the Debtors may not have Holders of Claims or
 Interests in a particular Class or Classes, and such Classes shall be treated as set forth in
 Article III.H of the Plan.

      Class          Claims and Interests                Status             Voting Rights
         1     Other Secured Claims                    Unimpaired         Not Entitled to Vote
                                                                         (Presumed to Accept)
         2     Other Priority Claims                   Unimpaired         Not Entitled to Vote
                                                                         (Presumed to Accept)
         3     First Lien Facility Claims               Impaired            Entitled to Vote

         4     Second Lien Notes Claims                 Impaired            Entitled to Vote

         5     General Unsecured Claims                 Impaired            Entitled to Vote

         6     Intercompany Claims                     Impaired or       Not Entitled to Vote
                                                       Unimpaired        (Presumed to Accept
                                                                         or Deemed to Reject)


                                                  34
Case 20-41308      Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                       Pg 52 of 138



     Class         Claims and Interests               Status            Voting Rights
        7    Intercompany Interests                 Impaired or     Not Entitled to Vote
                                                    Unimpaired      (Presumed to Accept
                                                                    or Deemed to Reject)
        8    Interests in FELP and                   Impaired       Not Entitled to Vote
             Interests in GP LLC                                     (Deemed to Reject)

        4.      Treatment of Claims and Interests. The treatment and voting rights provided
 under the Plan to each Class for distribution purposes is specified below:

              a.      Class 1 – Other Secured Claims.

                      i.     Classification.   Class 1 consists of all Allowed Other Secured
                             Claims.

                      ii.    Treatment. On the Effective Date, except to the extent that a
                             Holder of an Allowed Other Secured Claim agrees to less
                             favorable treatment, in full and final satisfaction, compromise,
                             settlement, release and discharge of and in exchange for each
                             Allowed Other Secured Claim, each such Holder shall receive, at
                             the option of the applicable Debtor, with the consent of the
                             Required First Lien Lenders: (i) Reinstatement of its Claims;
                             (ii) payment in full in Cash of the unpaid portion of its Allowed
                             Other Secured Claim on the Effective Date or as soon thereafter as
                             reasonably practicable (or if payment is not then due, then such
                             Allowed Other Secured Claim shall be paid in accordance with its
                             terms); or (iii) the collateral securing its Allowed Other Secured
                             Claim on the later of the Effective Date and the date such Other
                             Secured Claims becomes an Allowed Claim or as soon thereafter
                             as reasonable practicable.

                      iii.   Voting. Class 1 is Unimpaired under the Plan. Each Holder of an
                             Allowed Other Secured Claim will be conclusively presumed to
                             have accepted the Plan pursuant to section 1126(f) of the
                             Bankruptcy Code. Therefore, each Holder of an Allowed Other
                             Secured Claim is not entitled to vote to accept or reject the Plan on
                             account of such Claim.

              b.      Class 2 – Other Priority Claims.

                      i.     Classification.   Class 2 consists of all Allowed Other Priority
                             Claims.

                      ii.    Treatment. Except to the extent that a Holder of an Allowed Other
                             Priority Claim agrees to less favorable treatment, in full and final
                             satisfaction, compromise, settlement, release and discharge of and



                                               35
Case 20-41308    Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                     Pg 53 of 138


                           in exchange for each Allowed Other Priority Claim, each such
                           Holder shall receive payment in full, in Cash, of the unpaid portion
                           of its Allowed Other Priority Claim on the Effective Date or as
                           soon thereafter as reasonably practicable (or, if payment is not then
                           due, such Allowed Other Priority Claim shall be paid in
                           accordance with its terms) or pursuant to such other terms as may
                           be agreed to by the Holder of an Allowed Other Priority Claim and
                           the Debtors.

                    iii.   Voting. Class 2 is Unimpaired under the Plan. Each Holder of an
                           Allowed Other Priority Claim will be conclusively presumed to
                           have accepted the Plan pursuant to section 1126(f) of the
                           Bankruptcy Code. Therefore, each Holder of an Allowed Other
                           Priority Claim is not entitled to vote to accept or reject the Plan on
                           account of such Claim.

            c.      Class 3 – First Lien Facility Claims.

                    i.     Classification.   Class 3 consists of all Allowed First Lien Facility
                           Claims.

                    ii.    Allowance. The First Lien Facility Claims are hereby Allowed in
                           an aggregate amount of not less than $[●] against each of the
                           Debtors that are obligors under the First Lien Credit Agreement
                           and shall not be subject to disallowance, setoff, recoupment,
                           subordination, recharacterization, or reduction of any kind,
                           including pursuant to Section 502(d) of the Bankruptcy Code;
                           provided, however, such Allowed amount shall be reduced by the
                           amount of the DIP Roll-Up Loans.

                    iii.   Treatment. On the Effective Date, in full and final satisfaction,
                           compromise, settlement, release, and discharge of and in exchange
                           for the First Lien Facility Claims, each Holder of an Allowed First
                           Lien Facility Claim shall receive its Pro Rata share of 92.75% of
                           the New Common Equity, subject to the Full Equity Dilution.

                    iv.    Voting. Class 3 is Impaired under the Plan. Each Holder of an
                           Allowed First Lien Facility Claim is entitled to vote its Pro Rata
                           share of the First Lien Facility Claims to accept or reject the Plan.

            d.      Class 4 – Second Lien Notes Claims.

                    i.     Classification. Class 4 consists of all Allowed Second Lien Notes
                           Claims.

                    ii.    Allowance. The Second Lien Notes Claims are hereby Allowed in
                           an aggregate amount of not less than $[●] against each of the
                           Debtors that are obligors under the Second Lien Notes Indenture


                                              36
Case 20-41308    Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                         Pg 54 of 138


                               and shall not be subject to disallowance, setoff, recoupment,
                               subordination, recharacterization, or reduction of any kind,
                               including pursuant to Section 502(d) of the Bankruptcy Code.

                    iii.       Treatment. On the Effective Date, in full and final satisfaction,
                               compromise, settlement, release, and discharge of and in exchange
                               for the Second Lien Notes Claims, each Holder of an Allowed
                               Second Lien Notes Claim shall receive its Pro Rata share of 7.25%
                               of the New Common Equity, subject to the Full Equity Dilution.

                    iv.        Voting. Class 4 is Impaired under the Plan. Each Holder of an
                               Allowed Second Lien Notes Claim is entitled to vote its Pro Rata
                               share of the Second Lien Notes Claims to accept or reject the Plan.

            e.      Class 5 – General Unsecured Claims.

                    i.         Classification. Class 5 consists of all Allowed General Unsecured
                               Claims.

                    ii.        Treatment.

                           •   If Class 5 Accepts the Plan: If Class 5 votes to accept the Plan as
                               to all of the Debtors, then in full satisfaction, release and discharge
                               of and in exchange for each General Unsecured Claim, each
                               Holder of an Allowed General Unsecured Claim shall receive at its
                               option, either: (a) its Pro Rata share of $[●] in Cash; or (b) other
                               less favorable treatment agreed to by the Holder.

                           •   If Class 5 Rejects the Plan: If Class 5 votes to reject the Plan
                               with respect to any Debtor, then in full satisfaction, release and
                               discharge of and in exchange for each General Unsecured Claim,
                               each Holder of an Allowed General Unsecured Claim shall receive
                               at its option, either: (a) its Pro Rata share of $[●] in Cash; or
                               (b) other less favorable treatment agreed to by the Holder.

                    iii.       Voting. Class 5 is Impaired under the Plan. Each Holder of an
                               Allowed General Unsecured Claim is entitled to vote its Pro Rata
                               share of the General Unsecured Claims to accept or reject the Plan.

            f.      Class 6 – Intercompany Claims.

                    i.         Classification. Class 6 consists of all Intercompany Claims.

                    ii.        Treatment. On the Effective Date, each Intercompany Claim shall
                               be Reinstated, cancelled, or otherwise settled to the extent
                               determined to be appropriate by the Debtors or the Reorganized
                               Debtors, as applicable, with the consent of the Required First Lien
                               Lenders.


                                                 37
Case 20-41308    Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                     Pg 55 of 138


                    iii.   Voting. Class 6 is either (i) Unimpaired, and each Holder of an
                           Intercompany Claim is therefore conclusively presumed to have
                           accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                           Code; or (b) Impaired, and each Holder of an Intercompany Claim
                           is therefore deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code.

            g.      Class 7 – Intercompany Interests.

                    i.     Classification. Class 7 consists of all Intercompany Interests.

                    ii.    Treatment. On the Effective Date, each Intercompany Interest
                           shall be Reinstated, cancelled, or otherwise settled to the extent
                           determined to be appropriate by the Debtors or the Reorganized
                           Debtors, as applicable, with the consent of the Required First Lien
                           Lenders.

                    iii.   Voting. Class 7 is either (i) Unimpaired, and each Holder of an
                           Intercompany Interest is therefore conclusively presumed to have
                           accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                           Code; or (b) Impaired, and each Holder of an Intercompany
                           Interest is therefore deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code.

            h.      Class 8 – Interests in FELP and Interests in GP LLC.

                    i.     Classification. Class 8 consists of all Interests in GP LLC and all
                           Interests in FELP, including, for the avoidance of doubt, the FELP
                           Common LP Units, the FELP Subordinated LP Units, and the
                           IDRs.

                    ii.    Treatment. On the Effective Date, all Interests in GP LLC and all
                           Interests in FELP shall be cancelled and discharged and shall be of
                           no further force and effect, whether surrendered for cancellation or
                           otherwise, and each Holder of such Interests shall not be entitled to
                           receive any distribution under the Plan on account of such
                           Interests.

                    iii.   Voting. Class 8 is Impaired under the Plan. Each Holder of an
                           Interest in FELP or an Interest in GP LLC is conclusively deemed
                           to have rejected the Plan pursuant to section 1126(g) of the
                           Bankruptcy Code. Therefore, each Holder of such Interest is not
                           entitled to vote to accept or reject the Plan on account of such
                           Interest.




                                            38
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 56 of 138


        5.      Confirmation of Certain, But Not All Cases. If the Plan is not confirmed as to
 one or more of the Debtors, but the other Debtors, with the consent of the Required First Lien
 Lenders and, solely with respect to the economic treatment provided on account of the Second
 Lien Notes Claims, the reasonable consent of the Required Second Lien Noteholders, determine
 to proceed with the Plan, then the Debtor(s), as to which the Plan may not be confirmed, shall be
 severed from, and the Plan shall not apply to, such Debtor(s).

         6.      Special Provision Governing Unimpaired Claims. Nothing under the Plan
 shall affect the Debtors’ or the Reorganized Debtors’ rights in respect of any Unimpaired Claims
 or Interests, including all rights in respect of legal and equitable defenses to or setoffs or
 recoupment against any such Unimpaired Claims or Interests.

         7.     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the
 Bankruptcy Code. The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b)
 of the Bankruptcy Code with respect to any rejecting Class of Claims. The Debtors reserve the
 right to modify the Plan in accordance with Article X.A of the Plan to the extent, if any, that
 Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification.

         8.     Elimination of Vacant Classes. Any Class of Claims that does not have a
 Holder of an Allowed Claim as of the date of the Confirmation Hearing shall be deemed
 eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of
 determining acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of
 the Bankruptcy Code.

         9.     Voting Classes; Presumed Acceptance by Non-Voting Classes. If a Class
 contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible to vote
 in such Class vote to accept or reject the Plan, the Plan shall be deemed accepted by the Holders
 of such Claims or Interests in such Class.

        10.    Subordinated Claims. Unless otherwise expressly provided in the Plan or the
 Confirmation Order, the allowance, classification and treatment of all Allowed Claims and
 Allowed Interests and the respective distributions and treatments under the Plan take into
 account and conform to the relative priority and rights of the Claims and Interests in each Class
 in connection with any contractual, legal and equitable subordination rights relating thereto,
 whether arising under general principles of equitable subordination, section 510(b) of the
 Bankruptcy Code, or otherwise, including the Existing Intercreditor Agreement, the First Lien
 Credit Agreement Documents, and the Second Lien Notes Indenture.

 C.     Means for Implementation of the Plan

          1.      General Settlement of Claims and Interests. Pursuant to sections 363 and 1123
 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
 distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the
 provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and
 Interests and controversies resolved pursuant to the Plan. The entry of the Confirmation Order
 shall constitute the Bankruptcy Court’s approval of the compromise and settlement of all such
 Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such



                                                 39
Case 20-41308       Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                           Pg 57 of 138


 compromise and settlement is in the best interests of the Debtors, their Estates, and Holders of
 Claims and Interests and is fair, equitable, and is within the range of reasonableness. All
 distributions made to Holders of Allowed Claims and Allowed Interests in any Class are
 intended to be and shall be final.

          2.       Restructuring Transactions. On or after the Confirmation Date, the Debtors
 shall be authorized to enter into such transactions and take such other actions as may be
 necessary or appropriate to effect a corporate restructuring of their businesses, to otherwise
 simplify the overall corporate structure of the Debtors to reorganize certain Debtor entities in a
 different form, or to organize certain of the Debtors under the laws of jurisdictions other than the
 laws of which such Debtors currently are organized, which restructuring may include one or
 more entity or asset transfers, mergers, consolidations, dispositions, liquidations, wind-downs, or
 dissolutions as may be determined by the Debtors, with the consent of the Required First Lien
 Lenders and, solely with respect to the economic treatment provided on account of the Second
 Lien Notes Claims, the reasonable consent of the Required Second Lien Noteholders, to be
 necessary or appropriate to result in substantially all or a part of the respective assets, properties,
 rights, liabilities, duties, and obligations of certain of the Debtors vesting in one or more
 surviving, resulting, or acquiring Entities (collectively, the “Restructuring Transactions”). The
 Restructuring Transactions shall be acceptable to the Required First Lien Lenders and, solely
 with respect to the economic treatment provided on account of the Second Lien Notes Claims,
 the reasonable consent of the Required Second Lien Noteholders. In each case in which the
 surviving, resulting, or acquiring Entity in any such transaction is a successor to a Debtor, the
 Debtor or such surviving, resulting, or acquiring Entity shall satisfy the Allowed Claims against
 such Debtor, except as provided in any contract, instrument, or other agreement or document
 effecting a disposition to such surviving, resulting, or acquiring Entity, which may provide that
 another Debtor shall perform such obligations. The Restructuring Transactions may, at the
 election of the Debtors with the consent of the Required First Lien Lenders and, solely with
 respect to the economic treatment provided on account of the Second Lien Notes Claims, the
 reasonable consent of the Required Second Lien Noteholders, include a taxable transfer of
 substantially all or a part of the Debtors’ assets or subsidiary entities of any Debtor to a newly-
 formed entity (or an Affiliate or subsidiary of such entity) formed and controlled by any Debtor
 or by some or all of the Holders of Claims, and to which entity such Claims have or have not
 been contributed, and, in each case, some or all of the New Common Equity (and/or other
 interests) issued to Holders of Claims pursuant to the Plan may comprise equity of (and/or other
 interests in) such new entity (or an Affiliate or subsidiary of such entity). The fees, expenses,
 budgets, and any tax reporting obligations associated with the liquidation, wind-down, or
 dissolution of any entity in connection with the Restructuring Transactions shall be acceptable to
 each of the Debtors and the Required First Lien Lenders.

          In effecting the Restructuring Transactions, the Debtors shall be permitted to (i) execute
 and deliver appropriate instruments of transfer, assignment, assumption, or delegation of any
 asset, property, right, liability, duty, or obligation on terms consistent with the terms of the Plan
 and having such other terms to which the applicable entities may agree; (ii) execute and deliver
 appropriate agreements or other documents of merger, consolidation, restructuring, disposition,
 liquidation, or dissolution containing terms that are consistent with the terms of the Plan and that
 satisfy the requirements of applicable state law and such other terms to which the applicable
 entities may agree; (iii) file appropriate certificates or articles of merger, consolidation, or


                                                   40
Case 20-41308        Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 58 of 138


 dissolution pursuant to applicable state law; (iv) take any such steps as may be necessary or
 desirable, in the Debtors reasonable determination, to effect the taxable transfer described in the
 prior paragraph; and (v) take all other actions that the applicable Entities determine to be
 necessary or appropriate, including making filings or recordings that may be required by
 applicable state law in connection with such transactions.

         For purposes of effecting the Plan, none of the transactions contemplated in Article IV.B
 of the Plan shall constitute a change of control under any agreement, contract, or document of the
 Debtors.

         All matters provided for in the Plan involving the corporate structure of the Debtors or
 Reorganized Debtors, or any corporate organization, limited liability company formation, entity
 or asset transfer, or related action required by or desirable to the Debtors or Reorganized Debtors
 in connection herewith, with the consent of the Required First Lien Lenders and, solely with
 respect to the economic treatment provided on account of the Second Lien Notes Claims, the
 reasonable consent of the Required Second Lien Noteholders, shall be deemed to have occurred
 and shall be in effect, without any requirement of further action by the shareholders, partners,
 members, directors, or managers of the Debtors or Reorganized Debtors, and with like effect as
 though such action had been taken unanimously by the shareholders, partners, members,
 directors, or managers, as applicable, of the Debtors or Reorganized Debtors.

         3.       Cancellation of Liens. Upon the payment or other satisfaction of an Allowed
 Secured Claim, (1) the Holder of such Allowed Secured Claim shall deliver to the Debtors or
 Reorganized Debtors (as applicable) any collateral or other property of the Debtors held by such
 Holder, and any termination statements, instruments of satisfaction, or releases of all security
 interests with respect to its Allowed Secured Claim that may be required in order to terminate
 any Lien, related financing statements, mortgages, mechanic’s liens, or lis pendens, or other
 similar interests or documents; and (2) the Debtors or Reorganized Debtors (as applicable) may
 file any termination statements, instruments of satisfaction, releases, or other related documents
 that the Debtors or Reorganized Debtors (as applicable) deem appropriate to evidence and/or
 effect the termination of any Lien, related financing statements, mortgages, mechanic’s liens, or
 lis pendens, or other similar interests or documents, as applicable.

          4.     Sources of Consideration for Plan Distributions.           Consideration for Plan
 distributions shall come from:

                a.      Equity Interests in Reorganized Foresight.

        On the Effective Date, all FELP Common LP Units, FELP Subordinated LP Units, and
 certain other Interests in other Debtors, shall be cancelled or contributed to Reorganized
 Foresight or an Affiliate thereof and Reorganized Foresight shall issue the New Common Equity
 to Holders of Allowed Claims entitled to receive the New Common Equity pursuant to Article II
 and Article III of the Plan.

        All of the New Common Equity to be issued pursuant to the Plan (including under the
 Management Incentive Plan), the DIP Orders, the DIP Credit Agreement, and the Exit Facility
 Backstop Agreement shall be duly authorized, validly issued, fully paid, and non-assessable.



                                                 41
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 59 of 138


 Each distribution and issuance of the New Common Equity under the Plan, the DIP Orders, the
 DIP Credit Agreement, and the Exit Facility Backstop Agreement shall be governed by the terms
 and conditions set forth in the Plan, the DIP Orders, the DIP Credit Agreement, and the Exit
 Facility Backstop Agreement applicable to such distribution or issuance, as applicable, and by
 the terms and conditions of the instruments evidencing or relating to such distribution or
 issuance, which terms and conditions shall bind each Entity receiving such distribution or
 issuance.

          On the Effective Date, each Holder of an Allowed Claim that receives New Common
 Equity under the Plan shall be deemed to have executed, without any further action by any party,
 any Equityholders Agreement, which shall be Filed as a Plan Supplement. Notwithstanding the
 foregoing, all Entities shall be required to sign the Equityholders Agreement prior to the
 distribution to such Entity of any New Common Equity under the Plan or otherwise.

                b.      Exit Facility.

                        i.      Terms of the Exit Facility. On the Effective Date, Reorganized
 Foresight shall enter into the Exit Facility Documents. The Exit Facility will be issued by
 Reorganized Foresight and guaranteed by each of the other Reorganized Debtors and shall
 comprise a new senior secured first-priority term loan facility in an aggregate principal amount
 of up to $225,000,000.00. Entry of the Confirmation Order shall constitute approval of the Exit
 Facility and the Exit Facility Documents, all transactions contemplated thereby and all actions to
 be taken, undertakings to be made, and obligations to be incurred by the Reorganized Debtors in
 connection therewith (including, without limitation, the payment of all reasonable and
 documented fees, indemnities, and expenses provided for therein), authorization of the
 Reorganized Debtors to enter into and execute the Exit Facility Documents, and authorization for
 the Reorganized Debtors to create or perfect the Liens in connection therewith. The Exit Facility
 will be in form and substance acceptable to the Debtors, the Required First Lien Lenders, the
 Exit Facility Agent, and the Required Exit Facility Backstop Parties and will have terms
 consistent with those set forth in the Plan Supplement and the Restructuring Support Agreement.
 Such terms shall include that the Exit Facility Lenders shall receive the Exit Facility Equity
 Component and, in the case of the Exit Facility Backstop Parties, the Exit Facility Put Option
 Premium.

         The Exit Facility Agent and the Exit Facility Lenders shall have valid, binding, and
 enforceable Liens on the collateral specified in, and to the extent required by, the Exit Facility
 Documents, which shall be deemed automatically perfected on the Effective Date. The
 guarantees, mortgages, pledges, Liens, and other security interests granted pursuant to the Exit
 Facility Documents (i) are granted as an inducement to the lenders under the Exit Facility to
 extend credit thereunder, (ii) are granted in good faith, for legitimate business purposes, and for
 reasonable equivalent value, (iii) shall be deemed not to constitute a preferential transfer,
 voidable transfer, fraudulent conveyance, or fraudulent transfer under the Bankruptcy Code or
 any applicable non-bankruptcy law, and shall not otherwise be subject to avoidance,
 recharacterization, or equitable subordination for any purposes whatsoever, and (iv) shall have
 the priorities as set forth in the relevant Exit Facility Documents. In establishing the register of
 lenders under the Exit Facility, the Exit Facility Agent shall be entitled to conclusively rely upon



                                                 42
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 60 of 138


 (without further inquiry) any certificate, schedule, register, list, or other document provided by
 the Required Exit Facility Backstop Parties, Debtors, and/or the Reorganized Debtors.

                        ii.     Direct Debt Placement; Syndication of the Exit Facility; Exit
 Facility Backstop Agreement. The Exit Facility Backstop Parties shall, on a several, and not
 joint and several basis, fund in a direct private placement (the “Exit Facility Direct Debt
 Placement” and the commitments thereunder, the “Exit Facility Direct Debt Commitment”) an
 amount equal to 50% of the aggregate principal amount of the Exit Facility Loans (the “Exit
 Facility Direct Debt Placement Amount”), allocated as follows: (i) 92.75% of the Exit Facility
 Direct Debt Placement Amount to the Exit First Lien Backstop Parties, pro rata based on such
 parties’ First Lien Facility Claims; and (ii) 7.25% of the Exit Facility Direct Debt Placement
 Amount to the Exit Second Lien Backstop Parties, pro rata based on such parties’ Second Lien
 Notes Claims. The Exit Facility Direct Debt Commitment will close concurrently with the
 closing of the Exit Facility Opportunity (as defined below) and the Effective Date.

         Certified Eligible Holders of First Lien Facility Claims and/or Second Lien Notes Claims
 will have the opportunity to participate (the “Exit Facility Opportunity”) in funding 50% of the
 aggregate principal amount of the Exit Facility Loans (the “Exit Facility Syndication Amount”)
 as follows: (i) 92.75% of the Exit Facility Syndication Amount shall be available to Certified
 Eligible Holders of First Lien Facility Claims (which, for the avoidance of doubt, shall include
 the Exit Facility Backstop Parties), pro rata based on such Holders’ First Lien Facility Claims
 (the “Exit Facility First Lien Syndication”); and (ii) 7.25% of the Exit Facility Syndication
 Amount shall be available to Certified Eligible Holders of Second Lien Notes Claims (which, for
 the avoidance of doubt, shall include the Exit Facility Backstop Parties), pro rata based on such
 Holders’ Second Lien Notes Claims (the “Exit Facility Second Lien Syndication” and together
 with the Exit Facility First Lien Syndication, the “Exit Facility Syndication”). The Exit Facility
 Opportunity will be conducted on the terms and conditions to be set forth in the syndication
 procedures and related documentation for the Exit Facility, which procedures and documentation
 shall be consistent with the Restructuring Support Agreement and acceptable to the Debtors, the
 Required First Lien Lenders, and the Required Exit Facility Backstop Parties.

         The Exit Facility will be backstopped on a several, and not joint and several, basis by the
 Exit Facility Backstop Parties pursuant to the terms of the Exit Facility Backstop Agreement.
 For the avoidance of doubt, (i) the Exit Facility First Lien Syndication shall be backstopped
 solely by those Exit Facility Backstop Parties holding First Lien Facility Claims (in such
 capacity, the “Exit Facility First Lien Backstop Parties”), pro rata based on such Holders’ First
 Lien Facility Claims, and (ii) the Exit Facility Second Lien Syndication shall be backstopped
 solely by those Exit Facility Backstop Parties holding Second Lien Notes Claims (in such
 capacity, the “Exit Facility Second Lien Backstop Parties”) pro rata based on such Second Lien
 Notes Claims. In exchange for backstopping the Exit Facility, each Exit Facility Backstop Party
 will receive its pro rata share of the Exit Facility Put Option Premium to the extent earned and
 payable pursuant to the Exit Facility Backstop Agreement, subject to dilution by the
 Management Incentive Plan.

        5.      Corporate Existence. Except as otherwise provided in the Plan, any agreement,
 instrument or other document incorporated in the Plan or the Plan Supplement, or as a result of
 any Restructuring Transactions, on the Effective Date, each Debtor shall continue to exist after


                                                 43
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 61 of 138


 the Effective Date as a separate corporation or other form of Entity under governing state or
 foreign law, as the case may be, with all the powers of such corporation or other form of Entity,
 as the case may be, pursuant to the applicable law in the jurisdiction in which each applicable
 Debtor is incorporated or formed and pursuant to the respective certificate of incorporation and
 bylaws (or other analogous formation documents) in effect before the Effective Date, except to
 the extent such certificate of incorporation and bylaws (or other analogous formation documents)
 are amended by the Plan or otherwise, and to the extent such documents are amended, such
 documents are deemed to be amended pursuant to the Plan and require no further action or
 approval (other than any requisite filings required under applicable state, provincial, federal, or
 foreign law). For the avoidance of doubt, nothing in Article IV.E of the Plan prevents,
 precludes, or otherwise impairs the Reorganized Debtors, or any one of them, from merging,
 amalgamating, or otherwise restructuring their legal Entity form in accordance with applicable
 non-bankruptcy law after the Effective Date.

         6.      Vesting of Assets in the Reorganized Debtors. Except as otherwise provided in
 the Plan, any agreement, instrument, or other document incorporated in the Plan or the Plan
 Supplement, or pursuant to a Final Order of the Bankruptcy Court, on the Effective Date, all
 property in each Estate, all Causes of Action and any property acquired by any of the Debtors
 pursuant to the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens,
 Claims, charges, or other encumbrances. On and after the Effective Date, except as otherwise
 provided in the Plan or the Confirmation Order, each Reorganized Debtor may operate its
 business and may use, acquire, or dispose of property and compromise or settle any Claims,
 Interests, or Causes of Action without supervision or approval by the Bankruptcy Court and free
 of any restrictions of the Bankruptcy Code or Bankruptcy Rules. Without limiting the foregoing,
 the Reorganized Debtors may pay the charges that they incur on or after the Effective Date for
 professional fees, disbursements, expenses, or related support services without application to the
 Bankruptcy Court.

         7.     Cancellation of Existing Securities and Agreements. Except as otherwise
 provided in the Plan or any agreement, instrument, or other document incorporated in the Plan or
 the Plan Supplement, on the Effective Date:

           i.   the obligations of the Debtors pursuant, relating, or pertaining to and any
                certificate, share, note, bond, purchase right, option, warrant, or other instrument
                or document, directly or indirectly, evidencing or creating any indebtedness or
                obligation of or ownership interest in the Debtors giving rise to any Claim or
                Interest (except such certificates, notes, or other instruments or documents
                evidencing indebtedness or obligations of, or Interests in, the Debtors that are
                specifically Reinstated pursuant to the Plan) shall be cancelled as to the Debtors
                and the Reorganized Debtors shall not have any continuing obligations
                thereunder;

          ii.   the obligations of the Debtors pursuant, relating, or pertaining to the First Lien
                Credit Agreement Documents, the Second Lien Notes Indenture Documents, the
                DIP Credit Agreement, or any other agreements, indentures, certificates of
                designation, bylaws or certificate or articles of incorporation, or similar
                documents governing the shares, certificates, notes, bonds, purchase rights,


                                                 44
Case 20-41308   Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                     Pg 62 of 138


            options, warrants, or other instruments or documents evidencing or creating any
            indebtedness or obligation of the Debtors (except such agreements, certificates,
            notes, or other instruments evidencing indebtedness or obligations of or Interests
            in the Debtors that are specifically Reinstated pursuant to the Plan) shall be
            released and discharged; provided, however, in the cases of clauses (i) and
            (ii) hereof, notwithstanding Confirmation or the occurrence of the Effective Date,
            any agreement (including the Existing Intercreditor Agreement) that governs the
            rights of the First Lien Agents, the Second Lien Indenture Trustee, the DIP Agent,
            or any other Holder of a Claim shall continue in effect solely for purposes of:

                A. enabling Holders of Allowed Claims to receive distributions under the
                   Plan as provided in the Plan and for enforcing any rights hereunder or
                   thereunder against parties other than the Debtors, the Reorganized
                   Debtors, or their Representatives;

                B. determining the Lien and payment priority and other rights between the
                   First Lien Facility Claims and the Second Lien Notes Claims pursuant to
                   the Existing Intercreditor Agreement;

                C. allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                   DIP Agent as applicable, in accordance with Article VII of the Plan, to
                   make distributions to the Holders of the First Lien Facility Claims, the
                   Second Lien Notes Claims, and the DIP Claims;

                D. allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                   DIP Agent to maintain any right of priority of payment, indemnification,
                   exculpation, contribution, subrogation, or any other claim or entitlement it
                   may have under the First Lien Credit Agreement Documents, the Second
                   Lien Notes Indenture Documents, the Existing Intercreditor Agreement, or
                   the DIP Credit Agreement, as applicable (which shall survive and not be
                   released, except as otherwise expressly provided in the Plan, other than
                   against the Debtors and the Reorganized Debtors);

                E. allowing the First Lien Agents, the Second Lien Indenture Trustee, and the
                   DIP Agent to enforce any obligations owed to each of them under the Plan
                   or the Confirmation Order;

                F. permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                   the DIP Agent to appear before the Bankruptcy Court or any other court;

                G. permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                   the DIP Agent to exercise rights and obligations relating to the interests of
                   the First Lien Lenders, the Second Lien Noteholders, and the DIP Lenders,
                   as applicable, to the extent consistent with the Plan and the Confirmation
                   Order; and




                                             45
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 63 of 138


                    H. permitting the First Lien Agents, the Second Lien Indenture Trustee, and
                       the DIP Agent to perform any functions that are necessary to effectuate the
                       foregoing;

 provided, further, however, the preceding proviso shall not affect the discharge of Claims
 pursuant to the Bankruptcy Code, the Confirmation Order, or the Plan or result in any expense or
 liability to the Reorganized Debtors, except to the extent set forth in or provided for under the
 Plan; provided, further, for the avoidance of doubt, nothing in Article IV.G of the Plan shall
 affect a cancellation of any New Common Equity or Intercompany Interests.

          Except as expressly provided in the Plan and Confirmation Order, on the Effective Date,
 each of the First Lien Agents, the Second Lien Indenture Trustee, and the DIP Agent and their
 respective agents, successors, and assigns shall be fully discharged of all of their duties and
 obligations under the applicable First Lien Credit Agreement Documents, Second Lien Notes
 Indenture Documents, and DIP Credit Agreement.

         8.    Corporate Action. On the Effective Date, all actions contemplated by the Plan
 shall be deemed authorized and approved by the Bankruptcy Court in all respects, including, as
 applicable:

           i.   the execution and delivery of the Restructuring Documents and any related
                instruments, agreements, guarantees, filings, or other related documents;

          ii.   the implementation of the Restructuring Transactions and any related instruments,
                agreements, guarantees, filings, or other related documents; and

         iii.   all other actions contemplated by the Plan (whether to occur before, on, or after
                the Effective Date).

         On the Effective Date, all matters provided for in the Plan involving the corporate
 structure of the other Reorganized Debtors, and any corporate, partnership, or limited liability
 company action required by the Debtors or the Reorganized Debtors in connection with the Plan,
 shall be deemed to have occurred and shall be in effect, without any requirement of further
 action by the Holders of Interests, directors, or officers of the Debtors or the Reorganized
 Debtors.

         On or (as applicable) before the Effective Date, the appropriate officers of the Debtors or
 the Reorganized Debtors shall be authorized and (as applicable) directed to issue, execute, and
 deliver the agreements, documents, securities, and instruments contemplated by the Plan (or
 necessary or desirable to effect the transactions contemplated by the Plan) in the name of and on
 behalf of the Reorganized Debtors, including, without limitation, the Restructuring Documents
 and any and all other agreements, documents, securities, and instruments relating to the
 foregoing, to the extent not previously authorized by the Bankruptcy Court. The authorizations
 and approvals contemplated by Article IV.H of the Plan shall be effective notwithstanding any
 requirements under non-bankruptcy law.

       9.     Corporate Governance of Reorganized Debtors. The corporate governance for
 the Reorganized Debtors, including charters, certificates of formation, bylaws, operating


                                                 46
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 64 of 138


 agreements, limited liability company agreements, shareholder or stockholder agreements,
 registration rights agreements, or other organizational or formation documents, and the terms
 thereof, as applicable, the corporate form of Reorganized Foresight, the initial structure, size, and
 composition of the new board of directors/managers, and any other governance provisions
 applicable to Reorganized Foresight shall be: (1) determined by the Required First Lien
 Lenders, with the reasonable consent of the Required Second Lien Noteholders, in each case
 consistent with the terms of Restructuring Support Agreement; (2) consistent with
 section 1123(a)(6) of the Bankruptcy Code; and (3) set forth in the Plan Supplement. The
 identities of the initial members of the New Boards shall also be set forth in the Plan
 Supplement.

         10.    Effectuating Documents; Further Transactions. On and after the Effective
 Date, the Reorganized Debtors, and the officers and members of the New Boards thereof, are
 authorized to and may issue, execute, deliver, file, or record such contracts, Securities,
 instruments, releases, and other agreements or documents and take such actions as may be
 necessary or appropriate to effectuate, implement, and further evidence the terms and conditions
 of the Plan, the Securities issued pursuant to the Plan, including the Restructuring Documents
 and the Restructuring Transaction, in each case in the name of and on behalf of the Reorganized
 Debtors, without the need for any approvals, authorization, or consents, except those expressly
 required pursuant to the Plan.

          11.    Exemption from Certain Taxes and Fees. Pursuant to section 1146(a) of the
 Bankruptcy Code, any transfers of property pursuant to the Plan (including under any of the
 Restructuring Documents and related documents) shall not be subject to any document recording
 tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, transfer tax,
 sale or use tax, mortgage recording tax or other similar tax or governmental assessment, and
 upon entry of the Confirmation Order, the appropriate state or local governmental officials or
 agents shall forego the collection of any such tax or governmental assessment and accept for
 filing and recordation any of the foregoing instruments or other documents pursuant to such
 transfers of property without the payment of any such tax, recordation fee or governmental
 assessment. Such exemption under section 1146(a) of the Bankruptcy Code specifically applies,
 without limitation, to: (1) the creation and recording of any mortgage, deed of trust, Lien or
 other security interest; (2) the making or assignment of any lease or sublease; (3) any
 Restructuring Transaction; (4) the issuance, distribution and/or sale of any Securities of the
 Debtors or the Reorganized Debtors; and (5) the making or delivery of any deed or other
 instrument of transfer under, in furtherance of or in connection with the Plan, including (a) any
 merger agreements, (b) agreements of consolidation, restructuring, disposition, liquidation or
 dissolution, (c) deeds, (d) bills of sale, or (e) instruments of transfer or assignment executed in
 connection with any Restructuring Transaction occurring under the Plan.

         12.     Preservation of Causes of Action. In accordance with section 1123(b) of the
 Bankruptcy Code, but subject in all respects to Article VIII of the Plan, unless expressly stated
 otherwise in the Plan, the Reorganized Debtors shall retain and may enforce all rights to
 commence and pursue, as appropriate, any and all Causes of Action, whether arising before or
 after the Petition Date, and such rights to commence, prosecute or settle such Causes of Action
 shall be preserved notwithstanding the occurrence of the Effective Date. The Reorganized
 Debtors may pursue such Causes of Action in accordance with the best interests of the


                                                  47
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 65 of 138


 Reorganized Debtors. No Entity may rely on the absence of a specific reference in the Plan,
 the Plan Supplement or the Disclosure Statement to any Causes of Action against it as any
 indication that the Debtors or the Reorganized Debtors will not pursue any and all
 available Causes of Action against it. The Debtors or the Reorganized Debtors, as
 applicable, expressly reserve all rights to prosecute any and all Causes of Action against
 any Entity, except as otherwise expressly provided in the Plan. Unless any Causes of Action
 against an Entity are expressly waived, relinquished, exculpated, released, compromised or
 settled in the Plan or a Bankruptcy Court order, the Debtors or Reorganized Debtors, as
 applicable, expressly reserve all Causes of Action, for later adjudication, and, therefore, no
 preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion,
 claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to such Causes
 of Action upon, after or as a consequence of the Confirmation or Consummation of the Plan.

          In accordance with section 1123(b)(3) of the Bankruptcy Code, except as otherwise
 provided in the Plan, any Causes of Action that a Debtor may hold against any Entity shall vest
 in the Reorganized Debtors. The applicable Reorganized Debtors, through their authorized
 agents or representatives, shall retain and have the exclusive right, authority and discretion to
 determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw
 or litigate to judgment any such Causes of Action, and to decline to do any of the foregoing
 without the consent or approval of any third party or further notice to or action, order or approval
 of the Bankruptcy Court.

         13.    Director and Officer Liability Insurance. The Debtors’ D&O Liability
 Insurance Policies shall be Reinstated under the Plan to the fullest extent possible under
 applicable law. Notwithstanding anything in the Plan to the contrary, effective as of the
 Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O Liability
 Insurance Policies with respect to the Debtors’ directors, managers, officers and employees
 serving on or prior to the Effective Date pursuant to section 365(a) of the Bankruptcy Code.
 Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
 Reorganized Debtors’ assumption of each of the D&O Liability Insurance Policies.
 Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall
 not discharge, impair or otherwise modify any indemnity obligations assumed by the foregoing
 assumption of the D&O Liability Insurance Policies, and each such indemnity obligation will be
 deemed and treated as an Executory Contract that has been assumed by the Reorganized Debtors
 under the Plan and no Proof of Claim, Administrative Claim or objection to Cure Claim need be
 Filed with respect thereto.

          The Debtors or the Reorganized Debtors, as the case may be, shall maintain their D&O
 Liability Insurance Policies and their employment practices liability policies providing coverage
 for those insureds currently covered by such policies for the remaining term of such policies and
 shall maintain runoff policies or tail coverage under policies in effect as of the Effective Date for
 a period of six years after the Effective Date, to the fullest extent permitted by such provisions,
 in each case insuring such parties in respect of any claims, demands, suits, causes of action, or
 proceedings against such insureds in at least the scope and amount as currently maintained by the
 Debtors.

        14.     Management Incentive Plan. The New Board of Reorganized Foresight will


                                                  48
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 66 of 138


 adopt a management incentive plan reserving up to 10% of the New Common Equity on a fully
 diluted basis (the “Management Incentive Plan”), to be available for issuance pursuant to equity
 or equity-based incentive awards to management and other key employees of the Reorganized
 Debtors, as described in the Plan Supplement. The initial issuance of incentive awards under the
 Management Incentive Plan shall be determined by the Required First Lien Lenders in
 consultation with (i) a compensation consultant reasonably acceptable to the Required First Lien
 Lenders and (ii) the Chief Executive Officer of the Reorganized Foresight, with subsequent
 grants to be determined by the New Board of Reorganized Foresight.

         15.     GUC Cash Pool Account. On the Effective Date, the Debtors (or the
 Reorganized Debtors, as the case may be) shall establish and fund or cause to be funded a
 segregated account with Cash in an amount equal to the GUC Cash Pool (the “GUC Cash Pool
 Account”), which (1) shall not be, and shall not be deemed to be, property of the Debtors or the
 Reorganized Debtors or their Estates, (2) shall be held in trust by the GUC Administrator for Pro
 Rata distributions on account of General Unsecured Claims as provided in the Plan, and (3) shall
 not be encumbered by any Liens, Claims, or Interests in any way.

         16.     GUC Administrator Account. On the Effective Date, the Debtors (or the
 Reorganized Debtors, as the case may be) shall establish and fund or cause to be funded the
 GUC Administrator Account with Cash in the aggregate amount of $[●], which shall be held in
 trust for the payment of GUC Administrator Costs as provided in the Plan. The Debtors and the
 Reorganized Debtors shall have no further obligation or liability for the GUC Administrator’s
 costs as provided in the Plan upon the funding of the GUC Administrator Account pursuant to
 Article IV.P of the Plan.

        The GUC Administrator Account (1) shall not be and shall not be deemed property of the
 Debtors or the Reorganized Debtors or their Estates, (2) shall be held in trust by the Debtors or
 Reorganized Debtors, as applicable, for the benefit of the GUC Administrator and the GUC
 Administrator’s professionals and other employees, (3) shall not be encumbered by any Liens,
 Claims, or Interests in any way.

         17.     Exemptions from Securities Act Registration Requirements. The offer,
 issuance, and distribution of the New Common Equity on account of (x) the First Lien Facility
 Claims and Second Lien Notes Claims and (y) each of the DIP Put Option Premium and the DIP
 Exit Premium shall be exempt from, among other things, the registration requirements of section
 5 of the Securities Act and any other applicable U.S. state or other law requiring registration
 prior to the offering, issuance, distribution, or sale of Securities in accordance with, and pursuant
 to, section 1145 of the Bankruptcy Code. Such New Common Equity will not be “restricted
 securities” as defined in Rule 144(a)(3) of the Securities Act and will be freely tradable and
 transferable by the initial recipients thereof, subject to the provisions of section 1145(b)(1) of the
 Bankruptcy Code relating to the definition of an underwriter in section 1145(b) of the
 Bankruptcy Code, and compliance with applicable securities laws, including Rule 144 of the
 Securities Act, any rules and regulations of the SEC, if any, and any transfer restrictions in the
 New Organizational Documents applicable at the time of any future transfer of such Securities or
 instruments.




                                                  49
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 67 of 138


          The offer, issuance, and distribution of the New Common Equity pursuant to the Exit
 Facility Equity Issuances are being made only to Certified Eligible Holders in reliance on the
 exemption from registration set forth in section 4(a)(2) of the Securities Act, Regulation D
 and/or Regulation S (and/or similar registration exemptions applicable outside of the United
 States). Accordingly, such Securities will be considered “restricted securities” subject to resale
 restrictions and may be resold, exchanged, assigned, or otherwise transferred only pursuant to an
 effective registration statement under, or an applicable exemption from the registration
 requirements of, the Securities Act and other applicable law.

         Any Securities offered and issued under the Management Incentive Plan will be offered
 and issued pursuant to a registration statement or available exemption from registration under the
 Securities Act and other applicable law.

         18.      Notice of Effective Date. On the Effective Date or as soon as reasonably
 practicable thereafter, the Debtors shall File a notice of the occurrence of the Effective Date with
 the Bankruptcy Court. The notice of Effective Date shall (i) include notice of the Administrative
 Claims Bar Date and (ii) be served upon (a) the U.S. Trustee; (b) counsel to the Ad Hoc First
 Lien Group; (c) counsel to the Ad Hoc Crossover Group; (d) counsel to the Facilities Agent;
 (e) counsel to the Term Agent; (f) counsel to the Indenture Trustee; (g) counsel to the collateral
 trustee under the Debtors’ secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to
 DIP Lenders; (j) the Creditors’ Committee; (k) counsel to Murray Energy Corporation; (l)
 counsel to Foresight Reserves; (m) counsel to Javelin Global Commodities (UK) Ltd; (n) counsel
 to Uniper Global Commodities UK Limited; (o) the Internal Revenue Service; (p) the Securities
 and Exchange Commission; (q) the United States Attorney’s Office for the Eastern District of
 Missouri; (r) the state attorneys general for all states in which the Debtors conduct business;
 (s) the Holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated
 basis; (t) all Persons listed on the Debtors’ creditor matrix; and (u) any party that has requested
 notice pursuant to Bankruptcy Rule 2002.

 D.     Treatment of Executory Contracts and Unexpired Leases

         1.      Assumption of Executory Contracts and Unexpired Leases. As of and subject
 to the occurrence of the Effective Date and the payment of any applicable Cure Claims, all
 Executory Contracts and Unexpired Leases to which any of the Debtors are a party, including,
 without limitation, the DIP Backstop Agreement and the Exit Facility Backstop Agreement, and
 which have not expired by their own terms on or prior to the Confirmation Date, shall be deemed
 assumed except for any Executory Contract or Unexpired Lease that (1) is identified on the
 Schedule of Rejected Executory Contracts and Unexpired Leases; (2) has been previously
 rejected by a Final Order; (3) is the subject of a motion to reject an Executory Contract or
 Unexpired Lease that is pending on the Confirmation Date; or (4) is the subject of a motion to
 reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date
 of such rejection is after the Effective Date.

        Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the
 Bankruptcy Court shall constitute approval of the assumptions provided for in the Plan or the
 Schedule of Rejected Executory Contacts and Unexpired Leases, pursuant to sections 365(a) and
 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions of Executory Contracts


                                                 50
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 68 of 138


 and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each
 Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court
 order, but not assigned to a third party before the Effective Date, shall re-vest in and be fully
 enforceable by the applicable contracting Reorganized Debtor in accordance with its terms,
 except as such terms may have been modified by the provisions of the Plan or any order of the
 Bankruptcy Court authorizing and providing for its assumption under applicable federal law.

          To the maximum extent permitted by law, to the extent any provision in any
 Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or
 purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
 Executory Contract or Unexpired Lease (including any “change of control” provision), then such
 provision shall be deemed modified such that the transactions contemplated by the Plan shall not
 entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or
 to exercise any other default-related rights with respect thereto.

         2.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.
 The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the
 Effective Date or as soon as reasonably practicable thereafter. Unless otherwise agreed upon in
 writing by the parties to the applicable Executory Contract or Unexpired Lease, all requests for
 payment of Cure Claims that differ from the amounts paid or proposed to be paid by the Debtors
 or the Reorganized Debtors to a counterparty must be delivered to the Reorganized Debtors and
 the Notice and Claims Agent on or before thirty (30) calendar days after the Effective Date. Any
 such request that is not timely delivered shall be hereby disallowed and forever barred, estopped,
 and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
 without the need for any objection by the Reorganized Debtors or any other party in interest or
 any further notice to or action, order, or approval of the Bankruptcy Court. Any Cure Claim
 shall be deemed fully satisfied, released, and discharged upon payment by the Debtors or the
 Reorganized Debtors of the Cure Claim; provided, however, nothing herein shall prevent the
 Reorganized Debtors from paying any Cure Claim despite the failure of the relevant counterparty
 to deliver such request for payment of such Cure Claim. The Reorganized Debtors also may
 settle any Cure Claim without any further notice to or action, order, or approval of the
 Bankruptcy Court. In addition, any objection to the assumption of an Executory Contract or
 Unexpired Lease under the Plan must be Filed on or before the deadline to object to
 Confirmation. Any such objection will be scheduled to be heard by the Bankruptcy Court at the
 Confirmation Hearing or at the Debtors’ or Reorganized Debtors’, as applicable, first scheduled
 omnibus hearing for which such objection is timely Filed. Any counterparty to an Executory
 Contract or Unexpired Lease that fails to timely object to the proposed assumption of any
 Executory Contract or Unexpired Lease will be deemed to have consented to such assumption.

         If there is any dispute regarding any Cure Claim, the ability of the Reorganized Debtors
 or any assignee to provide “adequate assurance of future performance” within the meaning of
 section 365 of the Bankruptcy Code, or any other matter pertaining to assumption, then payment
 of any Cure Claim shall occur as soon as reasonably practicable after entry of a Final Order
 resolving such dispute, approving such assumption (and, if applicable, assignment), or as may be
 agreed upon by the Debtors or the Reorganized Debtors, as applicable, and the counterparty to
 the Executory Contract or Unexpired Lease. The Debtors and Reorganized Debtors, as



                                                51
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 69 of 138


 applicable, reserve the right at any time to move to reject any Executory Contract or Unexpired
 Lease based upon the existence or outcome of any such dispute.

         Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
 otherwise and full payment of any applicable Cure Claim pursuant to Article V.B of the Plan
 shall result in the full release and satisfaction of any Cure Claims, Claims, or defaults, whether
 monetary or nonmonetary, including defaults of provisions restricting the change in control or
 ownership interest composition or other bankruptcy-related defaults, arising under any assumed
 Executory Contract or Unexpired Lease at any time prior to the effective date of assumption.

         3.      Preexisting Obligations to the Debtors Under Executory Contracts and
 Unexpired Leases. Notwithstanding any non-bankruptcy law to the contrary, the Debtors
 expressly reserve and do not waive any right to receive, or any continuing obligation of a
 counterparty to provide, warranties or continued maintenance obligations on goods previously
 purchased, or services previously received, by the contracting Debtors from counterparties to
 rejected or repudiated Executory Contracts or Unexpired Leases.

         4.      Indemnification Obligations. Except to the extent inconsistent with the Plan,
 the obligation of each Debtor to indemnify any individual who is serving or served as one of
 such Debtor’s directors, officers or employees on or after the Petition Date will be deemed and
 treated as Executory Contracts that are assumed by each Reorganized Debtor pursuant to the
 Plan as of the Effective Date on the terms provided in the applicable certificates of incorporation,
 bylaws or similar constituent documents, by statutory law or by written agreement, policies or
 procedures of or with such Debtor; provided, the Reorganized Debtors shall not indemnify
 officers, directors, equityholders, agents, or employees, as applicable, of the Debtors for any
 claims or Causes of Action arising out of or relating to any act or omission that is a criminal act
 or constitutes intentional fraud, gross negligence, or willful misconduct. Accordingly, such
 indemnification obligations will survive and be unaffected by entry of the Confirmation Order,
 irrespective of whether such indemnification is owed for an act or event occurring before or after
 the Petition Date. None of the Reorganized Debtors shall amend or restate any New
 Organizational Documents before or after the Effective Date to terminate or adversely affect any
 such indemnification obligations.

          5.     Insurance Policies. All insurance policies pursuant to which any Debtor has any
 obligations in effect as of the date of the Confirmation Order shall be deemed and treated as
 Executory Contracts pursuant to the Plan and shall be assumed by the respective Debtors and
 Reorganized Debtors and shall continue in full force and effect thereafter in accordance with
 their respective terms. All other insurance policies shall vest in the Reorganized Debtors.

         6.      Modifications, Amendments, Supplements, Restatements or Other
 Agreements. Unless otherwise provided in the Plan, each Executory Contract or Unexpired
 Lease that is assumed shall include all modifications, amendments, supplements, restatements or
 other agreements that in any manner affect such Executory Contract or Unexpired Lease, and
 Executory Contracts and Unexpired Leases related thereto, if any, including easements, licenses,
 permits, rights, privileges, immunities, options, rights of first refusal and any other interests,
 unless any of the foregoing agreements has been previously rejected or repudiated or is rejected
 or repudiated under the Plan.


                                                 52
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 70 of 138


        Unless expressly agreed upon in writing, any modifications, amendments, supplements
 and restatements to prepetition Executory Contracts and Unexpired Leases that have been
 executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter the prepetition
 nature of the Executory Contract or Unexpired Lease or the validity, priority or amount of any
 Claims that may arise in connection therewith.

         7.     Reservation of Rights. Nothing contained in the Plan shall constitute a
 representation by the Debtors that any contract or lease is in fact an Executory Contract or
 Unexpired Lease or that any Reorganized Debtor has any liability thereunder. If there is a
 dispute regarding whether a contract or lease is or was executory or unexpired at the time of
 assumption, the Debtors or, after the Effective Date, the Reorganized Debtors shall have thirty
 (30) calendar days following entry of a Final Order resolving such dispute to alter their treatment
 of such contract or lease.

         8.    Nonoccurrence of Effective Date. In the event that the Effective Date does not
 occur, the Bankruptcy Court shall retain jurisdiction with respect to any request to extend the
 deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
 Bankruptcy Code.

         9.     Contracts and Leases Entered into After the Petition Date. Contracts and
 leases entered into after the Petition Date by any Debtor, including any Executory Contracts and
 Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or
 Reorganized Debtor liable thereunder in the ordinary course of its business. Accordingly, such
 contracts and leases (including any assumed Executory Contracts and Unexpired Leases) that
 have not been rejected as of the date of Confirmation will survive and remain unaffected by entry
 of the Confirmation Order.

 E.     Disputed Claims

         1.     Retention of Claims, Rights, Causes of Action, and Defenses. Except as
 expressly provided in the Plan, after the Effective Date, the Reorganized Debtors shall have and
 retain any and all rights and defenses the Debtors had with respect to any Claim or Interest
 immediately prior to the Effective Date, including the Causes of Action retained pursuant to
 Article IV.L of the Plan, except with respect to any Claim or Interest deemed Allowed under the
 Plan or pursuant to a Final Order of the Bankruptcy Court.

          Nothing contained in Article VI.A of the Plan shall constitute or be deemed a waiver of
 any claim, right, defense, or Cause of Action that the Debtors or the Reorganized Debtors may
 have against any Entity in connection with or arising out of any Claim, including, without
 limitation, any rights under section 157(b) of title 28 of the United States Code.

        2.      GUC Administrator. The Debtors shall, with the reasonable consent of the
 Required First Lien Lenders, select and appoint, as of the Effective Date, a GUC Administrator
 (which administrator may be one or more of the Reorganized Debtors) with duties limited to (a)
 administering, disputing, objecting to, compromising, or otherwise resolving General Unsecured
 Claims, including, without limitation, (i) filing, withdrawing, or litigating to judgment objections
 to General Unsecured Claims, (ii) settling or compromising any General Unsecured Claims



                                                 53
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 71 of 138


 without any further notice to or action, order, or approval by the Bankruptcy Court, and
 (iii) directing the Notice and Claims Agent to adjust the claims register to reflect any such Claim
 resolutions without any further notice to or action, order, or approval by the Bankruptcy Court,
 (b) directing the Disbursing Agent to make distributions from the GUC Cash Pool Account to the
 Holders of Allowed General Unsecured Claims as provided in the Plan, and (c) appearing before
 and being heard by the Bankruptcy Court and other courts of competent jurisdiction in
 connection with the foregoing duties. The GUC Administrator may employ, without further
 order of the Bankruptcy Court, professionals to assist in carrying out the duties as limited above,
 including any professionals retained in these Chapter 11 Cases, and the GUC Administrator
 Costs, including reasonable professional fees, shall be paid by the Debtors or Reorganized
 Debtors from the GUC Administrator Account in the ordinary course without further order of the
 Bankruptcy Court, provided that the Debtors and Reorganized Debtors shall not be required to
 reimburse such costs in excess of $[●] in the aggregate.

         Immediately upon the resolution of all General Unsecured Claims and the making of the
 final distribution to Holders of Allowed General Unsecured Claims, the GUC Administrator
 shall be released and discharged of and from further authority, duties, responsibilities and
 obligations relating to and arising from and in connection with the Chapter 11 Cases.

         3.      Claims Administration Responsibility.           After the Effective Date, the
 Reorganized Debtors, other than as to General Unsecured Claims, shall retain responsibility for
 (1) administering, disputing, objecting to, compromising, or otherwise resolving all Claims
 against the Debtors, including, without limitation, (a) filing, withdrawing, or litigating to
 judgment objections to Claims, (b) settling or compromising any Disputed Claim without any
 further notice to or action, order, or approval by the Bankruptcy Court, and (c) administering and
 adjusting the claims register to reflect any such settlements or compromises without any further
 notice to or action, order, or approval by the Bankruptcy Court, and (2) directing the Disbursing
 Agent to make distributions (if any) on account of all Claims and Interests.

         With respect to General Unsecured Claims, the GUC Administrator shall exercise all of
 the aforementioned responsibilities set forth in Article VI.C of the Plan.

         4.      Cooperation and Access. The Reorganized Debtors shall cooperate in good faith
 with the GUC Administrator, including by (1) affording the GUC Administrator access to its
 properties, books, and records in connection with the GUC Administrator’s satisfaction of its
 duties and responsibilities under the Plan and (2) using commercially reasonable efforts to make
 available to the GUC Administrator employees of the Reorganized Debtors whose assistance,
 expertise, testimony, notes, recollections, or presence are reasonably necessary in connection
 with the GUC Administrator’s satisfaction of its duties and responsibilities under the Plan;
 provided, the Debtors’ reasonable and documented out-of-pocket expenses from complying with
 Article VI.D of the Plan shall be reimbursable from the GUC Administrator Account.

         5.    Objections to Claims. Unless otherwise extended by the Bankruptcy Court, any
 objections to Claims shall be served and Filed on or before the Claims Objection Deadline.
 Notwithstanding any authority to the contrary, an objection to a Claim shall be deemed properly
 served on the Holder of the Claim if the Debtors, the Reorganized Debtors, the GUC
 Administrator or any other party in interest, as applicable, effect service in any of the following


                                                 54
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 72 of 138


 manners: (1) in accordance with Federal Rule of Civil Procedure 4, as modified and made
 applicable by Bankruptcy Rule 7004, (2) to the extent counsel for a Holder of a Claim or Interest
 is unknown, by first class mail, postage prepaid, on the signatory on the Proof of Claim or other
 representative identified on the Proof of Claim or any attachment thereto (or at the last known
 addresses of such Holders of Claims if no Proof of Claim is Filed or if the Debtors have been
 notified in writing of a change of address), or (3) by first class mail, postage prepaid, on any
 counsel that has appeared on behalf of the Holder of the Claim in the Chapter 11 Cases and has
 not withdrawn such appearance.

         6.     Disallowance of Claims. Nothing in the Plan shall in any way alter, impair or
 abridge the legal effect of the Bar Date Order, or the rights of the Debtors, the Reorganized
 Debtors, the Creditors’ Committee before the Effective Date, the GUC Administrator after the
 Effective Date, or other parties-in-interest to object to Claims on the grounds that they are time
 barred or otherwise subject to disallowance or modification.

         All Claims of any Entity from which property is sought by the Debtors under section 542,
 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized Debtors (or the
 GUC Administrator, as the case may be) allege is a transferee of a transfer that is avoidable
 under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be
 disallowed if (1) the Entity, on the one hand, and the Debtors or the Reorganized Debtors, on the
 other hand, agree or the Bankruptcy Court has determined by Final Order that such Entity or
 transferee is liable to turn over any property or monies under any of the aforementioned sections
 of the Bankruptcy Code and (2) such Entity or transferee has failed to turn over such property by
 the date set forth in such agreement or Final Order.

         7.     Estimation of Claims. Before the Effective Date, the Debtors or the Reorganized
 Debtors, as applicable, may (but are not required to) at any time request that the Bankruptcy
 Court estimate a Disputed Claim pursuant to section 502(c) of the Bankruptcy Code for any
 purpose permitted thereunder, regardless of whether any party previously has objected to such
 Claim or Interest, and the Bankruptcy Court shall retain jurisdiction to estimate any Disputed
 Claim, including during the litigation of any objection to any Disputed Claim or during the
 pendency of any appeal relating to such objection. In the event that the Bankruptcy Court has
 entered a Final Order estimating any contingent or unliquidated Claim for the express purpose of
 determining what amount of such Claim shall be allowed for purposes of distributions pursuant
 to section 502(c), that estimated amount shall, unless otherwise ordered by the Bankruptcy Court
 or agreed between the relevant parties, constitute a maximum limitation on the Allowed amount
 of such Claim for all purposes under the Plan (including for purposes of distributions), and the
 Reorganized Debtors or the GUC Administrator may, to the extent applicable, elect to pursue
 any supplemental proceedings to object to any ultimate distribution on such Claim.

        All of the aforementioned objection, estimation, and resolution procedures are cumulative
 and not exclusive of one another. Disputed Claims may be estimated and subsequently
 compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
 Court.

        8.     No Interest on Claims. Unless otherwise specifically provided for in the Plan or
 as otherwise required by section 506(b) of the Bankruptcy Code, postpetition interest shall not


                                                55
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 73 of 138


 accrue or be paid on Claims or Interests, and no Holder of a Claim or Interest shall be entitled to
 interest accruing on or after the Petition Date on any Claim or Interest. Additionally, and
 without limiting the foregoing, unless otherwise specifically provided for in the Plan or as
 otherwise required by section 506(b) of the Bankruptcy Code, interest shall not accrue or be paid
 on any Disputed Claim in respect of the period from the Effective Date to the date a final
 distribution is made, when and if such Disputed Claim becomes an Allowed Claim.

         9.      Amendments to Claims. On or after the Bar Date, except as otherwise provided
 in the Plan, a Claim may not be filed or amended without the authorization of the Bankruptcy
 Court or the Reorganized Debtors, and, to the extent such authorization is not received, any such
 new or amended Claim filed shall be deemed disallowed in full without any further notice to or
 action, order, or approval of the Bankruptcy Court.

 F.     Provisions Governing Distributions

        1.       Disbursing Agent. The Disbursing Agent shall make all distributions required
 under the Plan.

         2.     Currency. Except as otherwise provided in the Plan or Bankruptcy Court order,
 as of the Effective Date, any Claim asserted in currency other than U.S. dollars shall be
 automatically deemed converted to the equivalent U.S. dollar value using the exchange rate as of
 Effective Date at 4:00 p.m. prevailing Eastern Time, mid-range spot rate of exchange for the
 applicable currency as published in the next The Wall Street Journal, National Edition following
 the Effective Date.

         3.    No Distributions Pending Allowance. No payments or distributions shall be
 made with respect to all or any portion of a Disputed Claim unless and until all objections to
 such Disputed Claim have been settled or withdrawn or have been determined by a Final Order
 of the Bankruptcy Court, and the Disputed Claim has become an Allowed Claim. All objections
 to Claims must be filed on or before the Claims Objection Deadline.

         4.      Distribution Record Date. Notwithstanding anything in the Plan to the contrary,
 except with respect to publicly traded securities and DIP Claims, the claims register shall be
 closed on the Distribution Record Date, and the Disbursing Agent shall be authorized and
 entitled to recognize only those record Holders listed on the claims register as of the close of
 business on the Distribution Record Date; provided, however, if a Claim or Interest is transferred
 less than twenty (20) calendar days before the Distribution Record Date, the Disbursing Agent
 shall make distributions to the transferee to the extent practicable and in any event only if the
 relevant transfer form contains an unconditional and explicit certification and waiver of any
 objection to the transfer by the transferor. For the avoidance of doubt, the Distribution Record
 Date shall not apply to publicly traded securities, which shall receive distributions in accordance
 with the applicable procedures of The Depository Trust Company.

        5.      Distributions on Account of Claims Allowed as of the Effective Date

                 a.     Claims that Are Not General Unsecured Claims. Except as otherwise
 provided in the Plan, a Final Order, or as otherwise agreed to by the relevant parties,
 distributions with respect to Claims that are not General Unsecured Claims shall occur on the


                                                 56
Case 20-41308        Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                           Pg 74 of 138


 Initial Distribution Date (or as soon as reasonably practicable thereafter); provided, however, for
 the avoidance of doubt, Allowed Priority Tax Claims shall be paid in full in Cash on the Initial
 Distribution Date or in installment payments over a period not more than five years after the
 Petition Date pursuant to section 1129(a)(9)(c) of the Bankruptcy Code.

                b.      General Unsecured Claims.         On the Effective Date, the GUC
 Administrator shall withhold and retain from the GUC Cash Pool Account a segregated reserve
 with (a) an amount reasonably determined by the GUC Administrator to be sufficient to pay
 Holders of Disputed General Unsecured Claims the amount such Holders would be entitled to
 receive under the Plan if such Claims were to become Allowed Claims, (b) such lesser amount as
 estimated or otherwise ordered by the Bankruptcy Court, or (c) such lesser amount as agreed to
 between the GUC Administrator and the Holders thereof (such account, the “Disputed GUC
 Reserve”).

          Except as otherwise provided in the Plan, a Final Order, or as otherwise agreed to by the
 relevant parties, initial distributions on account of General Unsecured Claims that are Allowed as
 of the Effective Date shall be made on the first GUC Distribution Date; provided, however, such
 initial distributions shall not include any portion of the Disputed GUC Reserve; provided,
 further, the Disbursing Agent shall make subsequent Pro Rata distribution(s) to Holders of
 Allowed General Unsecured Claims to the extent the GUC Administrator determines that any
 portion of the funds originally allocated to the Disputed GUC Reserve subsequently becomes
 available for such distributions (as a result of the GUC Administrator’s resolution of Disputed
 General Unsecured Claims or otherwise); provided, further, Disputed General Unsecured Claims
 that become Allowed, in whole or in part, shall be satisfied exclusively out of the Disputed GUC
 Reserve.

          In the event that the Cash remaining in the GUC Cash Pool Account becomes insufficient
 to provide Holders of recently Allowed General Unsecured Claims with the same Pro Rata
 distribution received by previously Allowed General Unsecured Claims, such recently Allowed
 General Unsecured Claims shall (i) only be entitled to their pro rata share of whatever Cash
 remains in the GUC Cash Pool Account and Disputed GUC Reserve and (ii) have no recourse in
 respect of such Claims to the Debtors or the Reorganized Debtors, as applicable.

             i.   Tax Treatment of Disputed GUC Reserve. All parties to the Plan shall (i) treat the
                  Disputed GUC Reserve as a “disputed ownership fund” governed by Treas. Reg.
                  § 1.468B-9 for U.S. federal income tax purposes, and (ii) to the extent permitted
                  by applicable Law, report consistently with the foregoing for all federal, state, and
                  local income tax purposes. All taxes imposed on assets or income of such
                  Disputed GUC Reserve will be payable from the assets of the Disputed GUC
                  Reserve.

          ii.     Request for Expedited Determination of Taxes. The GUC Administrator shall
                  have the right to request an expedited determination under section 505(b) of the
                  Bankruptcy Code with respect to tax returns of the Disputed GUC Reserve filed
                  or to be filed for any and all taxable periods of such reserve.

        6.        Distributions on Account of Claims Allowed After the Effective Date.


                                                   57
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 75 of 138


 Payments and distributions to each respective Holder of a Claim on account of a Disputed Claim,
 to the extent that it becomes an Allowed Claim after the Effective Date, shall be made in
 accordance with provisions of the Plan that govern distributions to such Holder of a Claim. On
 the first Periodic Distribution Date or GUC Distribution Date, as applicable, that is at least thirty
 (30) calendar days following the date when a Disputed Claim becomes an Allowed Claim, the
 Disbursing Agent shall distribute to the Holder of such Allowed Claim the distribution that such
 Holder is entitled under the Plan as of the Effective Date, without any interest to be paid on
 account of such Claim or Interest unless required under applicable bankruptcy law; provided,
 however, for the avoidance of doubt, Disputed Claims that are Allowed Priority Tax Claims after
 the Effective Date shall be paid in full in Cash on the Periodic Distribution Date that is at least
 thirty (30) calendar days after the Disputed Claim becomes an Allowed Claim or over a five-year
 period as provided in section 1129(a)(9)(C) of the Bankruptcy Code with annual interest
 provided by applicable non-bankruptcy law; provided, further, the Disbursing Agent shall make
 subsequent Pro Rata distribution(s) to Holders of Allowed General Unsecured Claims to the
 extent the GUC Administrator determines that any portion of the funds originally allocated to the
 Disputed GUC Reserve subsequently becomes available for such distributions (as a result of the
 GUC Administrator’s resolution of Disputed General Unsecured Claims or otherwise).

         7.     Addresses for Distributions. Distributions to Holders of Allowed Claims shall
 be made by the Disbursing Agent (i) at the addresses set forth on the Proofs of Claim Filed by
 such Holders of Claims (or at the last known addresses of such Holders of Claims if no Proof of
 Claim is Filed or if the Debtors or the Reorganized Debtors or the GUC Administrator, as
 applicable, have been notified in writing of a change of address), (ii) at the addresses set forth in
 any written notices of address changes delivered to the Disbursing Agent after the date of any
 related Proof of Claim, or (iii) at the addresses reflected in the Schedules if no Proof of Claim
 has been Filed and the Disbursing Agent has not received a written notice of a change of address.
 The Debtors, the Reorganized Debtors, the GUC Administrator, and the Disbursing Agent, as
 applicable, shall not incur any liability whatsoever on account of any distributions under the
 Plan.

         8.     Undeliverable Distributions. If any distribution to a Holder of a Claim is
 returned as undeliverable, no further distributions to such Holder of such Claim shall be made
 unless and until the Disbursing Agent is notified of the then-current address of such Holder of
 the Claim, at which time all missed distributions shall be made to such Holder of the Claim
 without interest, dividends, or accruals of any kind on the next Periodic Distribution Date or
 GUC Distribution Date, as applicable. Notwithstanding the foregoing, following a period of one
 hundred eighty (180) calendar days after the Disbursing Agent’s receipt of such returned
 undeliverable distribution, if the Disbursing Agent has not been notified of the then-current
 address of such Holder of a Claim, amounts in respect of such undeliverable distribution shall be
 returned to, revert to and vest in the Reorganized Debtors (or, with respect to the General
 Unsecured Claims, to the GUC Cash Pool Account) free of any restrictions thereon. Upon such
 vesting, the Claim of any Holder or successor to such Holder with respect to such returned
 undeliverable distribution shall be discharged, and the Holder of such Claim shall be forever
 barred, estopped and enjoined from asserting such Claim against the Reorganized Debtors or
 GUC Administrator, as applicable, or their property.

        9.      Reversion. Any distribution under the Plan that is an Unclaimed Distribution for


                                                  58
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 76 of 138


 a period of one hundred eighty (180) calendar days after such distribution shall be deemed
 unclaimed property under section 347(b) of the Bankruptcy Code and such Unclaimed
 Distribution shall revert to and vest in the Reorganized Debtors (or, with respect to General
 Unsecured Claims, to the GUC Cash Pool Account) free of any restrictions thereon. Upon
 vesting, the Claim of any Holder or successor to such Holder with respect to such property shall
 be cancelled, discharged and forever barred, notwithstanding federal or state escheat, abandoned,
 or unclaimed property laws to the contrary.

          10.     De Minimis Distributions. Notwithstanding any other provision of the Plan to
 the contrary, the Reorganized Debtors, the GUC Administrator, and the Disbursing Agent shall
 not be required to make a distribution on account of an Allowed Claim if: (i) the aggregate
 amount of all distributions authorized to be made on the Periodic Distribution Date or GUC
 Distribution Date in question is or has a value less than $10,000, provided that the Reorganized
 Debtors, the GUC Administrator, or the Disbursing Agent, as applicable, shall make, or cause to
 be made, a distribution on a Periodic Distribution Date or a GUC Distribution Date, as
 applicable, of less than $10,000 if the Reorganized Debtors, the GUC Administrator, or the
 Disbursing Agent, as applicable, expect that such Periodic Distribution Date or GUC
 Distribution Date, as applicable, shall be the final Periodic Distribution Date or GUC
 Distribution Date, as applicable; or (ii) the amount to be distributed to the specific Holder of the
 Allowed Claim on the particular Periodic Distribution Date or GUC Distribution Date, as
 applicable, does not both (x) constitute a final distribution to such Holder and (y) have a value of
 at least $50.00.

          11.    Fractional Distributions. Notwithstanding any other provision of the Plan to the
 contrary, the Reorganized Debtors, the GUC Administrator, and the Disbursing Agent shall not
 be required to make partial distributions or distributions of fractional New Common Equity or
 distributions or payments of fractions of dollars. Whenever any payment or distribution of a
 fractional New Common Equity under the Plan would otherwise be called for, such fraction shall
 be deemed zero. Whenever any payment of Cash of a fraction of a dollar pursuant to the Plan
 would otherwise be required, the actual payment shall reflect a rounding of such fraction to the
 nearest whole dollar (up or down), with half dollars or less being rounded down.

         12.     Accrual of Dividends and Other Rights. For purposes of determining the
 accrual of dividends or other rights after the Effective Date, New Common Equity shall be
 deemed distributed as of the Effective Date regardless of the date on which they are actually
 issued, dated, authenticated, or distributed; provided, however, the Reorganized Debtors shall not
 pay any such dividends or distribute such other rights, if any, until after distributions of New
 Common Equity actually take place.

          13.   Compliance Matters. In connection with the Plan and all instruments issued in
 connection therewith and distributions thereunder, to the extent applicable, the Debtors, the
 Reorganized Debtors, the GUC Administrator, and the Disbursing Agent shall comply with all
 tax withholding and reporting requirements imposed on them by any Governmental Unit, and all
 distributions pursuant to the Plan shall be subject to such withholding and reporting
 requirements. Notwithstanding any provision in the Plan to the contrary, the Reorganized
 Debtors, the GUC Administrator, and the Disbursing Agent shall be authorized to take all actions
 necessary or appropriate to comply with such withholding and reporting requirements, including


                                                 59
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 77 of 138


 liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to
 pay applicable withholding taxes, withholding distributions pending receipt of information
 necessary to facilitate such distributions, or establishing any other mechanisms they believe are
 reasonable and appropriate. The Reorganized Debtors and GUC Administrator reserve the right
 to allocate all distributions made under the Plan in compliance with all applicable wage
 garnishments, alimony, child support, and other spousal awards, Liens, and encumbrances.

         Any party entitled to receive cash or any property as an issuance or distribution under the
 Plan shall, upon request, deliver to the Disbursing Agent or such other entity designated by the
 Reorganized Debtors (which entity shall subsequently deliver to the Disbursing Agent all tax
 forms received) an IRS Form W-9 or (if the payee is a foreign Entity) the appropriate IRS Form
 W-8 and any other forms or documents reasonably requested by any Reorganized Debtor to
 reduce or eliminate any withholding required by any federal, state, or local Taxing Authority. If
 such request is made by the Reorganized Debtors, the Disbursing Agent, or such other entity
 designated by the Reorganized Debtors or Disbursing Agent and the Holder, fails to comply
 before the date that is one hundred and eighty (180) calendar days after the request is made, the
 amount of such distribution shall irrevocably revert to the applicable Reorganized Debtor and
 any Claim in respect of such distribution shall be discharged and forever barred from assertion
 against such Reorganized Debtor or their respective properties.

         14.     Claims Paid or Payable by Third Parties. The Claims and Solicitation Agent
 shall reduce in full a Claim to the extent that the Holder of such Claim receives payment in full
 on account of such Claim from a party that is not the Debtors or the Reorganized Debtors. To
 the extent a Holder of a Claim receives a distribution on account of such Claim and receives
 payment from a party that is not the Debtors or the Reorganized Debtors on account of such
 Claim, such Holder shall, within two weeks of receipt thereof, repay or return the distribution to
 the Reorganized Debtors, to the extent the Holder’s total recovery on account of such Claim
 from the third party and under the Plan exceeds the amount of such Claim as of the date of any
 such distribution under the Plan.

          15.    Applicability of Insurance Contracts. Except as otherwise provided in the Plan,
 distributions to Holders of Allowed Claims shall be in accordance with the provisions of any
 applicable Insurance Contracts. Nothing contained in the Plan shall constitute or be deemed a
 waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity,
 including insurers under any of the Insurance Contracts, nor shall anything contained herein
 constitute or be deemed a waiver by such insurers of any defenses, including coverage defenses,
 held by such insurers.

          16.    Setoffs. Except as otherwise expressly provided for in the Plan, the Reorganized
 Debtors pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code),
 applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim, may set off
 against any Allowed Claim and the distributions to be made pursuant to the Plan on account of
 such Allowed Claim (before any distribution is made on account of such Allowed Claim), any
 Claims, rights, and Causes of Action of any nature that the Debtors or the Reorganized Debtors,
 as applicable, may hold against the Holder of such Allowed Claim, to the extent such Claims,
 rights, or Causes of Action against such Holder have not been otherwise compromised or settled
 on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided, however,


                                                 60
Case 20-41308       Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                           Pg 78 of 138


 neither the failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan
 shall constitute a waiver or release by the Reorganized Debtors of any such Claims, rights, and
 Causes of Action that the Reorganized Debtors may possess against such Holder. In no event
 shall any Holder of Claims be entitled to set off any Claim against any Claim, right, or Cause of
 Action of the Debtors or the Reorganized Debtors, as applicable, unless such Holder has Filed a
 motion requesting the authority to perform such setoff on or before the Confirmation Date, and
 notwithstanding any indication in any Proof of Claim or otherwise that such Holder asserts, has,
 or intends to preserve any right of setoff pursuant to section 553 or otherwise.

         17.    Allocation of Plan Distributions Between Principal and Interest. To the
 extent that any Allowed Claim entitled to a distribution under the Plan is composed of
 indebtedness and accrued but unpaid interest thereon, such distribution shall, to the extent
 permitted by applicable law, be allocated for federal income tax purposes to the principal amount
 of the Claim first and then, to the extent the consideration exceeds the principal amount of the
 Claim, to the portion of such Claim representing accrued but unpaid interest.

 G.     Release, Injunction, and Related Provisions

           1.       Discharge of Claims and Termination of Interests.                      Pursuant to
 section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
 Plan or in any contract, instrument or other agreement or document created pursuant to the Plan,
 including the Plan Supplement documents, the distributions, rights and treatment that are
 provided in the Plan shall be in complete satisfaction, discharge and release, effective as of the
 Effective Date, of Claims and Causes of Action of any nature whatsoever, including any interest
 accrued on Claims from and after the Petition Date, whether known or unknown, against
 liabilities of, liens on, obligations of, rights against, and interests in, the Debtors or any of their
 assets or properties, regardless of whether any property shall have been distributed or retained
 pursuant to the Plan on account of such Claims and Interests, including demands, liabilities and
 Causes of Action that arose before the Effective Date, any contingent or non-contingent liability
 on account of representations or warranties issued on or before the Effective Date, and all debts
 of the kind specified in section 502(g), 502(h) or 502(i) of the Bankruptcy Code, whether or not
 the Holder of such a Claim has accepted the Plan. Any default or “event of default” by the
 Debtors or Affiliates with respect to any Claim or Interest that existed immediately before or on
 account of the Filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing)
 as of the Effective Date. The Confirmation Order shall be a judicial determination of the
 discharge of all Claims subject to the Effective Date occurring.

          2.     Release of Liens. Except as otherwise specifically provided in the Plan, the
 Confirmation Order or the Exit Facility Documents (including in connection with any express
 written amendment of any mortgage, deed of trust, Lien, pledge, or other security interest under
 the Exit Facility Documents), on the Effective Date and concurrently with the applicable
 distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of
 the portion of the Secured Claim that is Allowed as of the Effective Date, all mortgages, deeds of
 trust, Liens, pledges or other security interests against any property of the Estates shall be fully
 released, settled, compromised, and discharged, and all of the right, title, and interest of any
 Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to
 the Reorganized Debtors and their successors and assigns, in each case, without any further


                                                   61
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 79 of 138


 approval or order of the Bankruptcy Court and without any action or Filing being required to be
 made by the Debtors. In addition, on or after the Effective Date, at the expense the Reorganized
 Debtors, the DIP Agent, the First Lien Agents, and the Second Lien Indenture Trustee shall
 execute and deliver all documents reasonably requested by the Debtors, the Reorganized Debtors
 or the Exit Facility Agent to evidence the release of such mortgages, deeds of trust, Liens,
 pledges and other security interests (including as required under the laws of other jurisdictions
 for non-U.S. security interests) and shall authorize the Reorganized Debtors to file UCC-3
 termination statements (to the extent applicable) with respect thereto.

          3.      Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy Code,
 for good and valuable consideration, including the services of the Released Parties to facilitate
 the expeditious reorganization of the Debtors and the implementation of the restructuring
 contemplated by the Plan, effective as of the Effective Date and to the fullest extent permitted by
 applicable law, the Debtors, the Reorganized Debtors, their Estates, and any Person seeking to
 exercise the rights of the Estates, including any successor to the Debtors and any estate
 representative appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, shall
 be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever released,
 waived, discharged, and acquitted the Released Parties and their respective property from any
 and all claims, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities
 whatsoever, including any derivative claims, asserted or assertable on behalf of the Debtors,
 whether known or unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or
 fixed, matured or unmatured, existing or hereafter arising, in law, at equity or otherwise, whether
 for tort, contract, violations of federal or state securities laws or otherwise, including those that
 any of the Debtors, the Reorganized Debtors, the Estates, or their Affiliates would have been
 legally entitled to assert in their own right (whether individually or collectively) or on behalf of
 the Holder of any claim against, or interest in, any Debtor or other Entity, based on or relating to,
 or in any manner arising from or in connection with, in whole or in part, the Debtors, their
 Affiliates, the Estates, the conduct of the Debtors’ businesses, the Debtors’ in- or out-of-court
 restructuring efforts, intercompany transactions, the Chapter 11 Cases and any related adversary
 proceedings, the Reorganized Debtors, the Reorganized Debtors’ businesses, the purchase, sale,
 or rescission of the purchase or sale of any security of the Debtors or the Reorganized Debtors,
 the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
 treated in the Plan, the business or contractual arrangements between any of the Debtors and any
 Released Party, the restructuring of claims and Interests prior to or in the Chapter 11 Cases, the
 First Lien Credit Agreement Documents, the Second Lien Notes Indenture Documents, the
 negotiation, formulation, preparation, dissemination, or filing of the Restructuring Support
 Agreement, any of the Restructuring Documents, or any related agreements, term sheets,
 instruments, or other documents contemplated by the foregoing or appropriate to effectuate the
 foregoing, the pursuit of Confirmation, the pursuit of the occurrence of the Effective Date of the
 Plan, and any other act or omission, transaction, agreement, event, or other occurrence related or
 relating to the foregoing and taking place on or before the Effective Date of the Plan, except for
 any claim related to an act or omission that is determined in a Final Order by a court of
 competent jurisdiction to have constituted fraud, gross negligence, or willful misconduct (all
 such claims and liabilities as described herein, collectively, the “Released Claims”); provided,
 nothing in the foregoing shall result in any of the Debtors’ or Reorganized Debtors’ officers and
 directors waiving any Claims arising under employment or severance agreements (after giving
 effect to any modifications contemplated by the Plan) or indemnification Claims against the


                                                  62
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 80 of 138


 Debtors, Reorganized Debtors, any of the Debtors’ or Reorganized Debtors’ insurers, or any
 rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in
 Article VIII.C of the Plan do not release any post-Effective Date obligations of any party or
 Entity: (1) arising under the Plan or any document, instrument, or agreement (including those set
 forth in the Plan Supplement) executed to implement the Plan, including the Renegotiated
 Contracts/Leases; or (2) expressly set forth in and preserved by the Plan, the Plan Supplement, or
 related documents.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of
 the related provisions and definitions contained herein, and further, shall constitute the
 Bankruptcy Court’s finding that the Debtor Release is: (1) in exchange for the good and
 valuable consideration provided by the Released Parties; (2) a good faith settlement and
 compromise of the claims released by the Debtor Release; (3) in the best interests of the Debtors,
 the Estates, and all Holders of Claims and Interests; (4) fair, equitable and reasonable; (5) given
 and made after reasonable investigation by the Debtors and after notice and opportunity for
 hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
 any claim or Cause of Action released by the Debtor Release against any of the Released Parties.

         4.      Releases by Holders of Claims and Interests. Except as otherwise specifically
 provided in the Plan, for good and valuable consideration, including the services of the Released
 Parties to facilitate the expeditious reorganization of the Debtors and the implementation of the
 restructuring contemplated by the Plan, effective as of the Effective Date, each of the Releasing
 Parties (regardless of whether a Releasing Party is a Released Party) shall be deemed to have
 conclusively, absolutely, unconditionally, irrevocably, and forever released, waived, discharged,
 and acquitted the Released Parties and their respective property from any and all Released
 Claims; provided, nothing in the foregoing shall result in any of the Debtors’ or Reorganized
 Debtors’ officers and directors waiving any Claims arising under employment or severance
 agreements (after giving effect to any modifications contemplated by the Plan) or
 indemnification Claims against the Debtors, Reorganized Debtors, any of the Debtors’ or
 Reorganized Debtors’ insurers, or any rights as beneficiaries of any insurance policies.

         Notwithstanding anything to the contrary in the foregoing, the releases set forth in
 Article VIII.D of the Plan do not release any post-Effective Date obligations of any party or
 Entity arising under the Plan or any document, instrument or agreement (including those set forth
 in the Plan Supplement) executed to implement the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases contained in Article VIII of the Plan, which
 include, by reference, each of the related provisions and definitions contained in the Plan, and,
 further, shall constitute the Bankruptcy Court’s finding that the releases contained in Article VIII
 of the Plan are: (1) consensual; (2) essential to the confirmation of the Plan; (3) given in
 exchange for the good and valuable consideration provided by the Released Parties; (4) a good
 faith settlement and compromise of the released claims; (5) in the best interests of the Debtors
 and their Estates; (6) fair, equitable, and reasonable; (7) given and made after due notice and


                                                 63
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                         Pg 81 of 138


 opportunity for hearing; and (8) a bar to any of the Releasing Parties asserting any claim or
 Cause of Action released pursuant to the releases contained in Article VIII of the Plan against
 any of the Released Parties.

           5.    Exculpation. Except as otherwise specifically provided in the Plan, no Released
 Party shall have or incur, and each Released Party is hereby released and exculpated from, any
 Exculpated Claim; provided, however, the foregoing “Exculpation” shall have no effect on the
 liability of any Entity that results from any such act or omission that is determined by a Final
 Order to have constituted fraud, gross negligence or willful misconduct.

         6.     Injunction. Except as otherwise expressly provided in the Plan or for obligations
 issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities who
 have held, hold or may hold Claims or Interests that have been released, discharged or are
 subject to exculpation pursuant to Article VIII of the Plan, are permanently enjoined, from and
 after the Effective Date, from taking any of the following actions against, as applicable, the
 Debtors, the Reorganized Debtors, and/or the Released Parties:

           i.   commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests;

          ii.   enforcing, attaching, collecting or recovering by any manner or means any
                judgment, award, decree or order against such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

         iii.   creating, perfecting or enforcing any lien or encumbrance of any kind against
                such Entities or the property or the Estates of such Entities on account of or in
                connection with or with respect to any such Claims or Interests;

         iv.    asserting any right of setoff, subrogation or recoupment of any kind against any
                obligation due from such Entities or against the property of such Entities on
                account of or in connection with or with respect to any such Claims or Interests
                unless such Holder has Filed a motion requesting the right to perform such setoff
                on or before the Effective Date, and notwithstanding an indication of a Claim or
                Interest or otherwise that such Holder asserts, has, or intends to preserve any right
                of setoff pursuant to applicable law or otherwise; and

          v.    commencing or continuing in any manner any action or other proceeding of any
                kind on account of or in connection with or with respect to any such Claims or
                Interests released or settled pursuant to the Plan.

        Notwithstanding anything to the contrary in the foregoing, the injunction does not enjoin
 any party under the Plan or under any document, instrument or agreement (including those
 attached to the Disclosure Statement or included in the Plan Supplement) executed to implement
 the Plan from bringing an action to enforce the terms of the Plan or such document, instrument or
 agreement (including those attached to the Disclosure Statement or included in the Plan
 Supplement) executed to implement the Plan.



                                                 64
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 82 of 138


          7.     Waiver of Statutory Limitations on Releases. Each Releasing Party in each of
 the releases contained in the Plan expressly acknowledges that although ordinarily a general
 release may not extend to Claims which the Releasing Party does not know or suspect to exist in
 his favor, which if known by it may have materially affected its settlement with the party
 released, each Releasing Party has carefully considered and taken into account in determining to
 enter into the above releases the possible existence of such unknown losses or Claims. Without
 limiting the generality of the foregoing, each Releasing Party expressly waives any and all rights
 conferred upon it by any statute or rule of law which provides that a release does not extend to
 Claims which the claimant does not know or suspect to exist in its favor at the time of executing
 the release, which if known by it may have materially affected its settlement with the Released
 Party, including the provisions of California Civil Code Section 1542. The releases contained in
 the Plan are effective regardless of whether those released matters are presently known,
 unknown, suspected or unsuspected, foreseen or unforeseen.

         8.     Protection Against Discriminatory Treatment. Consistent with section 525 of
 the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all Entities, including
 Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
 suspend or refuse to renew a license, permit, charter, franchise or other similar grant to,
 condition such a grant to, discriminate with respect to such a grant against, the Reorganized
 Debtors, or another Entity with whom the Reorganized Debtors have been associated, solely
 because each Debtor has been a debtor under chapter 11 of the Bankruptcy Code, may have been
 insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but
 before the Debtors are granted or denied a discharge) or has not paid a debt that is dischargeable
 in the Chapter 11 Cases.

        9.       Special Provision Governing Professional Fee Claims and Final Fee
 Applications. For the avoidance of doubt, the releases in Article VIII of the Plan shall not
 waive, affect, limit, restrict or otherwise modify the right of any party in interest to object to any
 Professional Fee Claim or final fee application Filed by any Professional in the Chapter 11
 Cases.

 H.     Conditions Precedent to Confirmation and Consummation of the Plan

         1.     Conditions Precedent to Confirmation of the Plan.                  The following are
 conditions precedent to confirmation of the Plan:

           i.   an order finding that the Disclosure Statement contains adequate information
                pursuant to section 1125 of the Bankruptcy Code shall have been entered by the
                Bankruptcy Court, and such order shall be consistent in all respects with the
                Restructuring Support Agreement and acceptable to the Required First Lien
                Lenders; and

          ii.   the Plan and the Plan Supplement and all of the schedules, documents, and
                exhibits contained therein shall have been Filed and shall be consistent in all
                respects with the Restructuring Support Agreement and acceptable to the
                Required First Lien Lenders and, solely with respect to the economic treatment on
                account of Second Lien Notes Claims, the Required Second Lien Noteholders.


                                                  65
Case 20-41308     Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                        Pg 83 of 138


        2.      Conditions Precedent to the Effective Date. It shall be a condition to
 Consummation of the Plan that the following conditions shall have been satisfied (or waived
 pursuant to the provisions of Article IX.C of the Plan):

          i.   the Bankruptcy Court shall have entered the Confirmation Order, which shall be
               in form and substance acceptable to the Debtors, the Required First Lien Lenders,
               the Required Exit Facility Backstop Parties, and solely with respect to the
               economic treatment on account of Second Lien Notes Claims, reasonably
               acceptable to the Required Second Lien Noteholders;

         ii.   the Confirmation Order shall have become a Final Order, and shall, among other
               things, provide that the Debtors and the Reorganized Debtors are authorized to
               take all actions necessary or appropriate to enter into, implement, and
               consummate the agreements and documents created in connection with the Plan;

        iii.   all documents related to or contemplated by the Exit Facility shall be consistent in
               all material respects with the Restructuring Support Agreement and shall have
               been executed and delivered, and all conditions precedent thereto shall have been
               satisfied (other than the occurrence of the Effective Date, which shall occur
               simultaneously with the satisfaction of all conditions precedent under such
               documents);

         iv.   all conditions precedent to the effectiveness of the Exit Facility shall have
               occurred or been waived;

         v.    the Exit Facility shall have been fully funded;

         vi.   the New Common Equity shall have been issued;

        vii.   the Professional Fee Escrow Account shall have been established and funded in
               Cash in accordance with Article II.B.2 of the Plan;

       viii.   the GUC Cash Pool Account shall have been established and funded in Cash in
               accordance with Article IV.O of the Plan;

         ix.   the GUC Administrator Account shall have been established and funded in Cash
               in accordance with Article IV.P of the Plan;

         x.    the final version of the Plan Supplement and all of the schedules, documents, and
               exhibits contained therein (and any amendment thereto) shall have been Filed in a
               manner consistent in all respects with the Restructuring Support Agreement and
               shall otherwise be acceptable to the Required First Lien Lenders and, solely with
               respect to the economic treatment on account of Second Lien Notes Claims, the
               Required Second Lien Noteholders;

         xi.   the Plan, the Restructuring Documents, and all documents contained in any Plan
               Supplement, including any exhibits, schedules, amendments, modifications or
               supplements thereto, shall have been executed and/or effectuated, in form and


                                                66
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 84 of 138


                substance consistent in all respects with the Restructuring Support Agreement and
                the Exit Facility Backstop Agreement, and shall otherwise be acceptable to the
                Debtors, the Required First Lien Lenders, and the Required Exit Facility Backstop
                Parties, as applicable, and shall not have been modified in a manner inconsistent
                with the Restructuring Support Agreement or the Exit Facility Backstop
                Agreement;

        xii.    the Debtors shall have renegotiated and/or rejected their Affiliate Agreements in a
                manner acceptable to the Debtors and the Required First Lien Lenders;

        xiii.   no court of competent jurisdiction or other competent governmental or regulatory
                authority shall have issued a final and non-appealable order making illegal or
                otherwise restricting, limiting, preventing or prohibiting, in a material respect, the
                consummation of the Plan, the Restructuring, the Restructuring Support
                Agreement, the Exit Facility Backstop Agreement, or any of the Restructuring
                Documents contemplated thereby;

        xiv.    the Debtors shall have obtained all material authorizations, consents, regulatory
                approvals, rulings, or documents that are necessary to implement and effectuate
                the Restructuring;

         xv.    the Debtors shall have received any authorizations, consents, regulatory
                approvals, rulings, letters, no-action letters, opinions or documents that are
                necessary to implement the Plan and that are required by law, regulation or order;

        xvi.    there shall have been no Event of Default (as defined in the DIP Credit
                Agreement) or occurrence that, after expiration of any applicable notice or any
                cure period, would be an Event of Default (as defined in the DIP Credit
                Agreement) under the DIP Credit Agreement or DIP Orders, as applicable;

       xvii.    the Exit Facility Backstop Agreement and the Restructuring Support Agreement
                shall remain in full force and effect, all conditions shall have been satisfied
                thereunder, and there shall be no breach that, after the expiration of any applicable
                notice or any cure period, would give rise to a right to terminate the Exit Facility
                Backstop Agreement or the Restructuring Support Agreement;

      xviii.    the New Organizational Documents shall have been filed with the appropriate
                governmental authorities, as applicable; and

        xix.    all unpaid Restructuring Expenses, and any other fees and expenses set forth in
                the DIP Orders and Exit Facility Backstop Agreement, shall have been paid in
                Cash.

         3.      Waiver of Conditions. Without notice, leave, or order of the Bankruptcy Court
 or any formal action other than proceedings to confirm or consummate the Plan, the conditions to
 the Effective Date of the Plan set forth in Article IX.B of the Plan may be waived only if waived
 in writing by the Debtors, the Required First Lien Lenders and, solely with respect to the waiver
 of any conditions precedent that adversely impacts the economic treatment provided on account


                                                 67
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 85 of 138


 of Second Lien Notes Claims, the Required Second Lien Noteholders, such consent not to be
 unreasonably conditioned, delayed or withheld.

        4.     Substantial Consummation. “Substantial Consummation” of the Plan, as
 defined in section 1101(2) of the Bankruptcy Code, shall be deemed to occur on the Effective
 Date.

         5.     Effect of Failure of a Condition. If the conditions listed in Article IX.B of the
 Plan are not satisfied or waived in accordance with Article IX.C of the Plan on or before the first
 Business Day that is more than forty (40) calendar days after the date on which the Confirmation
 Order is entered or by such later date as may be agreed between the Debtors and the Required
 First Lien Lenders and/or the Required Second Lien Lenders, as applicable, and set forth by the
 Debtors in a notice Filed prior to the expiration of such period, the Plan shall be null and void in
 all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
 waiver or release of any Claims by or against or any Interests in the Debtors, (b) prejudice in any
 manner the rights of any Entity, or (c) constitute an admission, acknowledgement, offer, or
 undertaking by the Debtors, any Holders of Claims or Interests, or any other Entity.

 I.     Modification, Revocation or Withdrawal of the Plan

          1.     Modification and Amendments. Subject to the limitations contained in the Plan
 and in the Restructuring Support Agreement, the Debtors reserve the right, with the consent of
 the Required First Lien Lenders and, solely with respect to the economic treatment provided on
 account of the Second Lien Notes Claims, the Required Second Lien Noteholders, to modify the
 Plan and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not
 resolicit votes on such modified Plan. Subject to those restrictions on modifications set forth in
 the Plan and the Restructuring Support Agreement, the Debtors expressly reserve their rights to
 alter, amend or materially modify the Plan with respect to the Debtors, one or more times, after
 Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to
 so alter, amend or modify the Plan, or remedy any defect or omission, or reconcile any
 inconsistencies in the Plan, the Disclosure Statement or the Confirmation Order as may be
 necessary to carry out the purposes and intent of the Plan.

         2.      Effect of Confirmation on Modifications. Entry of the Confirmation Order
 shall mean that all modifications or amendments to the Plan occurring after the solicitation
 thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require
 additional disclosure or resolicitation under Bankruptcy Rule 3019.

         3.     Revocation or Withdrawal of the Plan. Subject to the terms of the
 Restructuring Support Agreement, the Debtors reserve the right to revoke or withdraw the Plan
 prior to the Confirmation Date. If the Debtors revoke or withdraw the Plan, or if Confirmation
 and Consummation does not occur, then: (1) the Plan shall be null and void in all respects;
 (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an
 amount certain of any Claim or Class of Claims), assumption of Executory Contracts or
 Unexpired Leases effected by the Plan and any document or agreement executed pursuant to the
 Plan, shall be deemed null and void; and (3) nothing contained in the Plan shall (i) constitute a
 waiver or release of any Claims, (ii) prejudice in any manner the rights of the Debtors or any


                                                 68
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 86 of 138


 other Entity, including the Holders of Claims or Interests or the Non-Debtor Affiliates, or
 (iii) constitute a representation, acknowledgement, offer or undertaking of any sort by the
 Debtors or any other Entity, including the Non-Debtor Affiliates.

 J.     Retention of Jurisdiction

         Notwithstanding the entry of the Confirmation Order and the occurrence of the
 Effective Date, on and after the Effective Date, the Bankruptcy Court shall retain jurisdiction
 over the Chapter 11 Cases and all matters, arising out of, or related to, the Chapter 11 Cases and
 the Plan, including jurisdiction to:

           i.   allow, disallow, determine, liquidate, classify, estimate or establish the priority,
                Secured or unsecured status, or amount of any Claim, including the resolution of
                any request for payment of any Administrative Claim and the resolution of any
                and all objections to the Secured or unsecured status, priority, amount or
                allowance of Claims;

          ii.   decide and resolve all matters related to the granting and denying, in whole or in
                part, of any applications for allowance of compensation or reimbursement of
                expenses to Professionals authorized pursuant to the Bankruptcy Code or the
                Plan;

         iii.   resolve any matters related to: (a) the assumption and assignment or rejection of
                any Executory Contract or Unexpired Lease to which a Debtor is a party or with
                respect to which a Debtor may be liable in any manner and to hear, determine
                and, if necessary, liquidate, any Claims arising therefrom, including Cure Claims;
                (b) any dispute regarding whether a contract or lease is or was executory or
                expired; and (c) any other issue related to an Executory Contract or Unexpired
                Lease;

         iv.    resolve any disputes concerning whether an Entity had sufficient notice of the
                Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in
                connection with the Chapter 11 Cases, any bar date established in the Chapter 11
                Cases, or any deadline for responding or objecting to the amount of a Cure, in
                each case, for the purpose of determining whether a Claim or Interest is
                discharged hereunder or for any other purpose;

          v.    ensure that distributions to Holders of Allowed Claims and Interests are
                accomplished pursuant to the provisions of the Plan;

         vi.    adjudicate, decide or resolve any motions, adversary proceedings, contested or
                litigated matters and any other matters, and grant or deny any applications
                involving a Debtor that may be pending on the Effective Date;

         vii.   adjudicate, decide or resolve any and all matters related to Causes of Action;

        viii.   adjudicate, decide or resolve any and all matters related to section 1141 of the
                Bankruptcy Code;


                                                 69
Case 20-41308    Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                        Pg 87 of 138


        ix.   enter and implement such orders as may be necessary or appropriate to execute,
              implement or consummate the provisions of the Plan and all contracts,
              instruments, releases, indentures and other agreements or documents created in
              connection with the Plan or the Disclosure Statement;

         x.   enter and enforce any order for the sale of property pursuant to section 363, 1123
              or 1146(a) of the Bankruptcy Code;

        xi.   resolve any cases, controversies, suits, disputes or Causes of Action that may arise
              in connection with the Consummation, interpretation or enforcement of the Plan
              or any Entity’s obligations incurred in connection with the Plan;

       xii.   hear and determine disputes arising in connection with the interpretation,
              implementation, or enforcement of the Plan, the Plan Supplement, or the
              Confirmation Order, or any agreement, instrument, or other document governing
              or relating to any of the foregoing;

      xiii.   issue injunctions, enter and implement other orders or take such other actions as
              may be necessary or appropriate to restrain interference by any Entity with
              Consummation or enforcement of the Plan;

      xiv.    resolve any cases, controversies, suits, disputes or Causes of Action with respect
              to the settlements, compromises, discharges, releases, injunctions, exculpations
              and other provisions contained in Article VIII of the Plan, and enter such orders
              as may be necessary or appropriate to implement such releases, injunctions and
              other provisions;

       xv.    resolve any cases, controversies, suits, disputes or Causes of Action with respect
              to the payment of General Unsecured Claims by the Debtors or the
              Reorganized Debtors;

      xvi.    enter and implement such orders as are necessary or appropriate if the
              Confirmation Order is for any reason modified, stayed, reversed, revoked or
              vacated;

      xvii.   determine any other matters that may arise in connection with or relate to the
              Plan, the Disclosure Statement, the Confirmation Order or the Plan Supplement;
              provided, however, that the Bankruptcy Court shall not retain jurisdiction over
              disputes concerning documents contained in the Plan Supplement that have a
              jurisdictional, forum selection or dispute resolution clause that refers disputes to a
              different court;

     xviii.   adjudicate any and all disputes arising from or relating to distributions under the
              Plan or any transactions contemplated in the Plan, subject to the proviso in
              sub-paragraph xvii above;




                                               70
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 88 of 138


        xix.    consider any modifications of the Plan, to cure any defect or omission or to
                reconcile any inconsistency in any Bankruptcy Court order, including the
                Confirmation Order;

         xx.    determine requests for the payment of Claims entitled to priority pursuant to
                section 507 of the Bankruptcy Code;

        xxi.    resolve disputes as to the ownership of any Claim or Interest;

        xxii.   hear and determine matters concerning state, local, federal and foreign taxes in
                accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

       xxiii.   grant any consensual request to extend the deadline for assuming or rejecting
                Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

       xxiv.    hear, adjudicate, decide or resolve any and all matters related to Article VIII of
                the Plan, including without limitation, the releases, discharge, exculpation and
                injunctions issued thereunder;

        xxv.    enforce all orders previously entered by the Bankruptcy Court;

       xxvi.    hear any other matter not inconsistent with the Bankruptcy Code;

      xxvii.    enter an order concluding or closing the Chapter 11 Cases; and

      xxviii.   hear, determine, and resolve any cases, matters, controversies, suits, disputes or
                Causes of Action in connection with or in any way related to the Chapter 11
                Cases, including with respect to the settlements, compromises, discharges,
                releases, injunctions, exculpations and other provisions contained in Article VIII
                of the Plan, and enter such orders as may be necessary or appropriate to
                implement such releases, injunctions and other provisions.

        As of the Effective Date, notwithstanding anything in Article XI of the Plan to the
 contrary, the Exit Facility Documents and any documents set forth in the Plan Supplement shall
 be governed by the respective jurisdictional provisions therein.

                                  ARTICLE VII.
                     VALUATION OF THE REORGANIZED DEBTORS

          To provide information to parties in interest regarding the possible range of values of
 their distributions under the Plan, it is necessary to ascribe an estimated value, or range of values,
 to the Reorganized Debtors. The Debtors have been advised by their investment banker,
 Jefferies LLC (“Jefferies”), with respect to the estimated value of the Reorganized Debtors on a
 going-concern basis. Jefferies estimated the total enterprise value of the Reorganized Debtors to
 be approximately $[●] million to $[●] million, with a mid-point of $[●] million.

        A summary of the valuation analysis performed by Jefferies is attached hereto as
 Exhibit D. The estimates of the enterprise value contained therein do not reflect values that


                                                  71
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 89 of 138


 could be attainable in public or private markets, and are not a prediction or guarantee of the
 actual market value that may be realized through the sale of any securities to be issued pursuant
 to the Plan.

          Depending on the results of the Reorganized Debtors’ operations, changes in the financial
 markets and/or other economic conditions, the value of the Reorganized Debtors may change
 significantly. In addition, the valuation of newly issued securities is subject to additional
 uncertainties and contingencies, all of which are difficult to predict. Actual market prices of
 such securities at issuance will depend upon, among other things, prevailing interest rates,
 conditions in the financial markets, the anticipated initial securities holdings of prepetition
 creditors, some of which may prefer to liquidate their investment rather than hold it on a long-
 term basis, and other factors that generally influence the prices of securities. Actual market
 prices of such securities also may be affected by the Debtors’ history in the Chapter 11 Cases,
 conditions affecting generally the industry in which the Debtors participate and by other factors
 not capable of accurate prediction. Accordingly, the reorganization enterprise value estimated by
 Jefferies does not necessarily reflect, and should not be construed as reflecting, values that will
 be attained in the public or private markets. The equity value ascribed in the analysis does not
 purport to be an estimate of the post-reorganization market trading value. Such trading value
 may be materially different from the reorganization equity value ranges described in Jefferies’
 valuation analysis. Indeed, there can be no assurance that a trading market will develop for the
 New Common Equity. The estimated reorganization enterprise value depends highly upon
 achieving the future financial results set forth in the Financial Projections (as defined below), as
 well as the realization of certain other assumptions that are not guaranteed. The valuations set
 forth therein represent estimated reorganization enterprise values and do not necessarily reflect
 values that could be attainable in public or private markets. The estimated equity value ascribed
 in the analysis does not purport to be an estimate of the post-reorganization market trading value.
 Such a market trading value, if any, may differ materially from the estimated reorganization
 equity value associated with the valuation analysis.

                               ARTICLE VIII.
                        TRANSFER RESTRICTIONS AND
                CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

 A.     1145 Securities

        1.      Issuance

          The Plan provides for the offer, issuance, sale, or distribution of New Common Equity on
 account of the First Lien Claims, the Second Lien Notes Claims, the DIP Put Option Premium,
 and the DIP Exit Premium (the “Section 1145 Securities”). The offer, issuance, sale, or
 distribution of the Section 1145 Securities by Reorganized Foresight will be exempt from
 registration under Section 5 of the Securities Act and under any state or local law requiring
 registration for offer or sale of a security pursuant to section 1145 of the Bankruptcy Code,
 except with respect to an entity that is an “underwriter”, as defined in Section 1145(b) of the
 Bankruptcy Code (as further discussed below).




                                                 72
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 90 of 138


         Section 1145(a)(1) of the Bankruptcy Code exempts the offer and sale of securities under
 a plan of reorganization from registration under section 5 of the Securities Act and state or local
 securities laws if three principal requirements are satisfied: (i) the securities must be offered and
 sold under a plan of reorganization and must be securities issued by the debtor, an affiliate
 participating in a joint plan with the debtor, or a successor to the debtor under the plan; (ii) the
 recipients of the securities must hold prepetition or administrative expense claims against the
 debtor or interests in the debtor; and (iii) the securities must be issued entirely in exchange for
 the recipient’s claim against or interest in the debtor, or “principally” in exchange for such claim
 or interest and “partly” for cash or property.

        2.      Subsequent Transfers

        The Section 1145 Securities may be freely transferred by recipients following the initial
 issuance under the Plan, and all resales and subsequent transfers of the Section 1145 Securities
 are exempt from registration under the Securities Act and state securities laws, unless the Holder
 is an “underwriter” with respect to such securities. Section 1145(b) of the Bankruptcy Code
 defines four types of “underwriters”, excluding, in each case, with respect to ordinary trading
 transactions of an entity that is not an issuer:

        (i)     a person (as defined in section 101(41) of the Bankruptcy Code, a “Person”) who
 purchases a claim against, an interest in, or a claim for an administrative expense against the
 debtor with a view to distributing any security received in exchange for such claim or interest;

        (ii)     a Person who offers to sell securities offered or sold under a plan for the holders
 of such securities;

        (iii)    a Person who offers to buy securities offered or sold under a plan from the holders
 of such securities, if the offer to buy is:

                (A)     with a view to distributing such securities; and

                (B)     under an agreement made in connection with the plan, the consummation
        of the plan, or with the offer or sale of securities under the plan; and

         (iv)   a Person who is an “issuer” (as defined in section 2(a)(11) of the Securities Act)
 with respect to the securities.

          Under section 2(a)(11) of the Securities Act, an “issuer” includes any Person directly or
 indirectly controlling or controlled by the issuer, or any Person under direct or indirect common
 control of the issuer.

         To the extent that Persons who receive Section 1145 Securities pursuant to the Plan are
 deemed to be underwriters, resales by such Persons would not be exempted from registration
 under the Securities Act or other applicable law by section 1145 of the Bankruptcy Code.
 Persons deemed to be underwriters may, however, be permitted to resell such Section 1145
 Securities without registration pursuant to the provisions of Rule 144 under the Securities Act or
 another available exemption under the Securities Act. In addition, such Persons will also be



                                                  73
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 91 of 138


 entitled to resell their Section 1145 Securities in transactions registered under the Securities Act
 following the effectiveness of a registration statement.

         Holders of Section 1145 Securities who are deemed underwriters may resell Section 1145
 Securities pursuant to the limited safe harbor resale provision under Rule 144 of the Securities
 Act. Generally, Rule 144 would permit the public sale of securities received by such Person if,
 at the time of the sale, certain current public information regarding the issuer is available and
 only if such Person also complies with the volume, manner of sale and notice requirements of
 Rule 144. If the issuer is not subject to the reporting requirements of Section 13 or 15(d) of the
 Securities Exchange Act of 1934 (the “Exchange Act”), adequate current public information as
 specified under Rule 144 is available if certain company information is made publicly available,
 as specified in Section (c)(2) of Rule 144. Reorganized Foresight will not be subject to the
 reporting requirements of Section 13 or 15(d) of the Exchange Act.

         Whether or not any particular Person would be deemed to be an underwriter with respect
 to the Section 1145 Securities or other security to be issued pursuant to the Plan would depend
 upon various facts and circumstances applicable to that Person. Accordingly, the Debtors
 express no view as to whether any particular Person receiving Section 1145 Securities or other
 securities under the Plan would be an underwriter with respect to such Section 1145 Securities or
 other securities, whether such Person may freely resell such securities or the circumstances under
 which they may resell such securities.

         Notwithstanding the foregoing, the Section 1145 Securities will also be subject to any
 applicable transfer restrictions in the New Organizational Documents.

 B.     Section 4(a)(2) Securities

        1.      Issuance

         Section 4(a)(2) of the Securities Act provides that the issuance of securities by an issuer
 in transactions not involving a public offering are exempt from registration under the Securities
 Act. Regulation D is a non-exclusive safe harbor from registration promulgated by the SEC
 under Section 4(a)(2) of the Securities Act.

          The Debtors believe that the Exit Facility Equity Issuances (comprised of the Exit
 Facility Equity Component and the Exit Facility Put Option Premium) (collectively, the “4(a)(2)
 Securities”) are issuable without registration under the Securities Act in reliance upon the
 exemption from registration provided under Section 4(a)(2) of the Securities Act and
 Regulation D promulgated thereunder.       The 4(a)(2) Securities will be subject to resale
 restrictions and may be resold, exchanged, assigned, or otherwise transferred only pursuant to
 registration, or an applicable exemption from registration, under the Securities Act and other
 applicable law, as described below.

        2.      Subsequent Transfers

         The 4(a)(2) Securities will be deemed “restricted securities” (as defined by Rule 144 of
 the Securities Act), will bear customary legends and transfer restrictions and may not be offered,
 sold, exchanged, assigned, or otherwise transferred except pursuant to an effective registration


                                                 74
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 92 of 138


 statement or under an available exemption from the registration requirements of the Securities
 Act.

          Rule 144 provides a limited safe harbor for the public resale of restricted securities if
 certain conditions are met. These conditions vary depending on whether the holder of the
 restricted securities is an “affiliate” of the issuer. Rule 144 defines an affiliate as “a person that
 directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is
 under common control with, such issuer.”

          A non-affiliate of an issuer that is not subject to the reporting requirements of Section 13
 or 15(d) of the Exchange Act and who has not been an affiliate of the issuer during the 90 days
 preceding such sale may resell restricted securities after a one-year holding period whether or not
 there is current public information regarding the issuer.

          An affiliate of an issuer that is not subject to the reporting requirements of Section 13 or
 15(d) of the Exchange Act may resell restricted securities after the one-year holding period if at
 the time of the sale certain current public information regarding the issuer is available. An
 affiliate must also comply with the volume, manner of sale, and notice requirements of Rule 144.
 First, the rule limits the number of restricted securities (plus any unrestricted securities) sold for
 the account of an affiliate (and related persons) in any three-month period to the greater of 1% of
 the outstanding securities of the same class being sold, or, if the class is listed on a stock
 exchange, the average weekly reported volume of trading in such securities during the four
 weeks preceding the filing of a notice of proposed sale on Form 144 or if no notice is required,
 the date of receipt of the order to execute the transaction by the broker or the date of execution of
 the transaction directly with a market maker. Second, the manner of sale requirement provides
 that the restricted securities must be sold in a broker’s transaction, directly with a market maker
 or in a riskless principal transaction (as defined in Rule 144). Third, if the amount of securities
 sold under Rule 144 in any three month period exceeds 5,000 shares or has an aggregate sale
 price greater than $50,000, an affiliate must file or cause to be filed with the SEC three copies of
 a notice of proposed sale on Form 144, and provide a copy to any exchange on which the
 securities are traded.

          The Debtors believe that the Rule 144 exemption will not be available with respect to any
 4(a)(2) Securities (whether held by non-affiliates or affiliates) until at least one year after the
 Effective Date. Accordingly, unless transferred pursuant to an effective registration statement or
 another available exemption from the registration requirements of the Securities Act, non-
 affiliate Holders of 4(a)(2) Securities will be required to hold their 4(a)(2) Securities for at least
 one year and, thereafter, to sell them only in accordance with the applicable requirements of Rule
 144, pursuant to the an effective registration statement or pursuant to another available
 exemption from the registration requirements of applicable securities laws. It is currently
 contemplated that Reorganized Foresight will not be subject to the reporting requirements of
 Section 13 or 15(d) of the Exchange Act; however, there may be a period after emergence from
 chapter 11 during which Reorganized Foresight is subject to the reporting requirements of
 Section 13 or 15(d). During any such period, the holding periods described above decrease from
 one-year to six months.




                                                  75
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 93 of 138


          Each certificate representing, or issued in exchange for or upon the transfer, sale or
 assignment of, any 4(a)(2) Security shall, upon issuance, be stamped or otherwise imprinted with
 a restrictive legend substantially consistent with the following form:

                THE SECURITIES REPRESENTED BY THIS CERTIFICATE
                WERE ORIGINALLY ISSUED ON [DATE OF ISSUANCE],
                HAVE NOT BEEN REGISTERED UNDER THE UNITED
                STATES SECURITIES ACT OF 1933, AS AMENDED
                (THE “ACT”), OR ANY OTHER APPLICABLE STATE
                SECURITIES LAWS, AND MAY NOT BE SOLD OR
                TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
                REGISTRATION STATEMENT UNDER THE ACT OR AN
                AVAILABLE     EXEMPTION   FROM   REGISTRATION
                THEREUNDER.

         Reorganized Foresight reserves the right to require certification, legal opinions or other
 evidence of compliance with Rule 144 as a condition to the removal of such legend or to any
 resale of the 4(a)(2) Securities. Reorganized Foresight also reserves the right to stop the transfer
 of any 4(a)(2) Securities if such transfer is not in compliance with Rule 144, pursuant to an
 effective registration statement or pursuant to another available exemption from the registration
 requirements of applicable securities laws. All persons who receive 4(a)(2) Securities will be
 required to acknowledge and agree that (i) they will not offer, sell or otherwise transfer any
 4(a)(2) Securities except in accordance with an exemption from registration, including under
 Rule 144 under the Securities Act, if and when available, or pursuant to an effective registration
 statement, and (ii) the 4(a)(2) Securities will be subject to the other restrictions described above.

         In addition to the foregoing restrictions, the 4(a)(2) Securities will also be subject to any
 applicable transfer restrictions contained in the New Organizational Documents.

    BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION OF
    WHETHER A PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN
    AFFILIATE AND THE HIGHLY FACT-SPECIFIC NATURE OF THE
    AVAILABILITY OF EXEMPTIONS FROM REGISTRATION UNDER THE
    SECURITIES ACT, INCLUDING THE EXEMPTIONS AVAILABLE UNDER
    SECTION 1145 OF THE BANKRUPTCY CODE AND RULE 144 UNDER THE
    SECURITIES ACT, NONE OF THE DEBTORS MAKE ANY REPRESENTATION
    CONCERNING THE ABILITY OF ANY PERSON TO DISPOSE OF THE
    SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT
    TO THE PLAN.
    THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE
    SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED
    PURSUANT TO THE PLAN CONSULT THEIR OWN COUNSEL CONCERNING
    WHETHER THEY MAY FREELY TRADE SUCH SECURITIES AND THE
    CIRCUMSTANCES UNDER WHICH THEY MAY RESELL SUCH SECURITIES.




                                                  76
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 94 of 138


                                   ARTICLE IX.
                          CERTAIN UNITED STATES FEDERAL
                       INCOME TAX CONSEQUENCES OF THE PLAN

 A.     Introduction

             A summary description of certain United States (“U.S.”) federal income tax
  consequences of the Plan is provided below. Only the principal consequences of the Plan and
  the Restructuring Transactions for the Debtors and for Holders that are entitled to vote to
  accept or reject the Plan are described below. This description is for informational purposes
  only and substantial uncertainties exist with respect to certain tax consequences of the Plan.
  No opinion of counsel has been sought or obtained with respect to any tax consequences of the
  Plan. No rulings or determinations of the United States Internal Revenue Service (the “IRS”)
  or any other tax authorities have been sought or obtained or will be sought with respect to any
  tax consequences of the Plan, and the discussion below is not binding on the IRS or such other
  authorities. No assurance can be given that the IRS would not assert, or that a court would not
  sustain, a different position from any discussed herein.

             The following discussion is based upon the Internal Revenue Code of 1986, as
  amended (the “Tax Code”), judicial decisions, existing and proposed U.S. Treasury
  Regulations promulgated under the Tax Code (“Treasury Regulations”), and published
  administrative guidance, all as in effect as of the date hereof, all of which are subject to
  change, possibly on a retroactive basis. Any such change could significantly affect the U.S.
  federal income tax consequences described below.

            This summary does not address any estate or gift tax consequences of the Plan or tax
  consequences of the Plan under any state, local or non-U.S. laws. This discussion does not
  address all tax considerations that might be relevant to particular Holders in light of their
  personal circumstances and, in particular, this description of certain U.S. federal income tax
  consequences does not address all of the tax considerations that may be relevant to certain
  classes of Holders, such as: broker-dealers, banks, mutual funds, insurance companies,
  financial institutions, thrifts, small business investment companies, regulated investment
  companies, real estate investment trusts, tax-exempt organizations, retirement plans,
  individual retirement and other tax-deferred accounts, entities electing S corporation
  treatment, partnerships or other entities treated as pass-through for U.S. federal income tax
  purposes, persons holding securities as part of a hedging, straddle, conversion or constructive
  sale transaction or other integrated investment, traders in securities that elect to use a mark-to-
  market method of tax accounting for their security holdings, dealers in securities or foreign
  currencies, persons whose functional currency is not the U.S. dollar, certain expatriates or
  former long-term residents of the United States, persons who received their Claims as
  compensation, persons who are treated as related to the Debtors under the Tax Code, Holders
  of Claims who are themselves in bankruptcy and persons who use the accrual method of
  accounting and report income on an “applicable financial statement.” Additionally, this
  discussion does not address the implications of the alternative minimum tax or the “Medicare”
  tax on net investment income.




                                                  77
Case 20-41308       Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                           Pg 95 of 138


             For purposes of this discussion, a “U.S. Holder” is a beneficial owner of a Claim
  who is for U.S. federal income tax purposes: (1) an individual citizen or resident of the United
  States; (2) a corporation created or organized under the laws of the United States or any state
  thereof or the District of Columbia; (3) an estate the income of which is subject to U.S. federal
  income taxation regardless of its source; or (4) a trust (A) if a court within the United States is
  able to exercise primary jurisdiction over its administration and one or more U.S. persons have
  authority to control all substantial decisions of the trust or (B) that has a valid election in effect
  under applicable Treasury Regulations promulgated under the Tax Code to be treated as a U.S.
  person. For purposes of this discussion, a “Non-U.S. Holder” is any Holder of a Claim that is
  neither a U.S. Holder nor a partnership (or other entity treated as a partnership or other pass-
  through entity for U.S. federal income tax purposes).

            If an entity or arrangement treated as a partnership or other pass-through vehicle for
  U.S. federal income tax purposes is a Holder of a Claim, the tax treatment of its partners or
  other owners will generally depend upon the status of the individual partner (or other owner)
  and the activities of the entity or arrangement. A partner (or other owner) of a partnership or
  other pass-through entity that is a Holder of a Claim should consult its own tax advisor
  regarding the tax consequences of the Plan based on such Holder’s particular situation.

            This discussion assumes that Holders entitled to vote hold their Claims as “capital
  assets” (generally, property held for investment) for U.S. federal income tax purposes and that,
  except as otherwise specified below, the various debt and other arrangements to which the
  Debtors are parties will be respected for U.S. federal income tax purposes in accordance with
  their form.

             The following discussion is for general information only and is not intended to be,
  nor should it be construed to be, legal or tax advice to any Holder and no opinion or
  representation is made with respect to the U.S. federal income tax consequences to any such
  Holder. Holders are urged to consult their own tax advisors regarding the application of U.S.
  federal, state, and local tax laws based on their particular situation.

 B.     The Restructuring Transactions

             Though the Debtors have not yet determined precisely what form the ultimate
  Restructuring Transactions implemented under the Plan will take, the Debtors currently expect
  that these Restructuring Transactions will be effected in a manner that would be treated as a
  taxable transfer of substantially all of the Debtors’ assets to Reorganized Foresight for U.S.
  federal income tax purposes. As currently contemplated, the Restructuring Transactions
  would involve the formation of a new chain of entities that will receive all of the assets of
  FELLC, with equity in the parent (which is expected to elect to be treated as a corporation for
  U.S. federal income tax purposes) of such chain transferred to the Holders of Allowed First
  Lien Facility Claims and Allowed Second Lien Notes Claims in satisfaction of their Claims. It
  is further expected that the Restructuring Transactions will be treated as a taxable exchange by
  Holders of Allowed First Lien Facility Claims and Allowed Second Lien Notes Claims of their
  respective Allowed First Lien Facility Claims and Allowed Second Lien Notes Claims for
  U.S. federal income tax purposes. However, the Restructuring Transactions may be effected
  in a different manner and the U.S. federal income tax consequences resulting from the


                                                   78
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 96 of 138


  Restructuring Transactions could differ materially from the consequences generally described
  below. Holders of Allowed First Lien Facility Claims and Allowed Second Lien Notes
  Claims are urged to consult with their own tax advisors as to the potential implications of the
  Plan and the Restructuring Transactions in their particular situations.

             FELLC is a disregarded entity for U.S. federal income tax purposes and,
  accordingly, all of its assets are generally treated for such purposes as owned directly by
  FELP. As a partnership and disregarded entity, respectively, neither FELP nor FELLC is
  itself generally subject to U.S. federal income tax. Rather, each Holder of Interests in FELP
  is, and will be, required to report on its U.S. federal income tax return, and is, and will be,
  subject to tax in respect of, its distributive share of any items of income, gain, loss, deduction
  and credit allocated to such Interests, including any such amounts arising in connection with
  the Restructuring Transactions. As a result, the Restructuring Transactions described
  immediately above generally will not give rise to U.S. federal income tax to any of the
  Debtors, and the U.S. federal income tax impacts of these transactions will generally instead
  be borne directly by Holders of Interests in FELP. Each Holder of Interests in FELP is urged
  to consult with its own tax advisor as to the tax implications to it of the Plan and the
  Restructuring Transactions.

 C.     U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims

             The following section discusses certain U.S. federal income tax consequences of the
  transactions contemplated by the Plan to U.S. Holders of Allowed First Lien Facility Claims,
  Allowed Second Lien Notes Claims, and Allowed General Unsecured Claims. U.S. Holders
  should consult their own tax advisors for information that may be relevant to their particular
  situations and circumstances and the particular tax consequences to them of the Restructuring
  Transactions and all other transactions contemplated under the Plan.

        1.      U.S. Federal Income Tax Consequences to U.S. Holders of Allowed First Lien
                Facility Claims

         Pursuant to the Plan, on the Effective Date, each Holder of Allowed First Lien Facility
  Claims will receive its Pro Rata share of 92.75% of the New Common Equity, subject to the
  Full Equity Dilution. In addition, eligible holders of Allowed First Lien Facility Claims will
  receive the opportunity to participate in the Exit Facility First Lien Syndication.

         As a result of the Restructuring Transactions, it is expected that U.S. Holders of
 Allowed First Lien Facility Claims will be treated as exchanging their Allowed First Lien
 Facility Claims for New Common Equity and for the right to participate in the Exit Facility in
 accordance with the applicable syndication procedures. Accordingly, a U.S. Holder of
 Allowed First Lien Facility Claims will generally recognize gain or loss in an amount equal to
 the difference, if any, between (i) the sum of the aggregate fair market value of its New
 Common Equity and the rights it receives in respect of the Exit Facility Opportunity (other
 than any consideration received in respect of its Allowed First Lien Facility Claims for accrued
 but unpaid interest or original issue discount to the extent not previously taxed), and (ii) the
 U.S. Holder’s adjusted tax basis in its Allowed First Lien Facility Claims. For a discussion of
 the character of such gain or loss, see Section C.4, “Character of Gain or Loss,” below. A U.S.


                                                 79
Case 20-41308     Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                        Pg 97 of 138


 Holder of Allowed First Lien Facility Claims is expected to recognize ordinary interest income
 to the extent of any consideration received allocable to accrued but unpaid interest or original
 issue discount not previously included in income, see Section C.5, “Accrued Interest and
 Original Issue Discount,” below.

         A U.S. Holder of Allowed First Lien Facility Claims should have a tax basis in each of
 the New Common Equity and the Exit Facility participation rights received in satisfaction of
 its Claims equal to the respective fair market values of such New Common Equity and such
 participation rights. The U.S. Holder’s holding period in respect of the New Common Equity
 received should begin on the day following the Effective Date.

         The Debtors expect that a U.S. Holder’s exercise of rights received under the Plan in
 respect of the Exit Facility Opportunity will be treated, for U.S. federal income tax purposes,
 as the exercise of an option, and accordingly, no gain or loss would generally be recognized
 upon such exercise. A U.S. Holder’s aggregate tax basis in the Exit Facility and New
 Common Equity received as a result of the exercise of the right to participate in the Exit
 Facility should be equal to the sum of (i) the amount of Cash paid upon such exercise and (ii)
 the U.S. Holder’s tax basis in such rights. Such aggregate tax basis should be allocated
 between the Exit Facility and the New Common Equity so received in accordance with their
 relative fair market values. A U.S. Holder’s holding period in the Exit Facility and such New
 Common Equity generally should commence the day following the Effective Date. Assuming
 that these rights are treated as options to invest in the Exit Facility and such New Common
 Equity, upon lapse of any such rights unexercised, the U.S. Holder generally would recognize
 a loss to the extent of the U.S. Holder’s tax basis in such rights. In general, such loss should
 be treated as a short-term capital loss.

       2.      U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Second
               Lien Notes Claims

          Pursuant to the Plan, on the Effective Date, each Holder of Allowed Second Lien
  Notes Claims will receive its Pro Rata share of 7.25% of the New Common Equity, subject to
  the Full Equity Dilution. In addition, eligible holders of Allowed Second Lien Notes Claims
  will receive the opportunity to participate in the Exit Facility Second Lien Syndication.

         As a result of the Restructuring Transactions, it is expected that U.S. Holders of
 Allowed Second Lien Notes Claims will be treated as exchanging their Allowed Second Lien
 Notes Claims for New Common Equity and for the right to participate in the Exit Facility in
 accordance with the applicable syndication procedures. Accordingly, a U.S. Holder of
 Allowed Second Lien Notes Claims will generally recognize gain or loss in an amount equal to
 the difference, if any, between (i) the sum of the aggregate fair market value of its New
 Common Equity and the rights it receives in respect of the Exit Facility Opportunity (other
 than any consideration received in respect of its Allowed Second Lien Notes Claims for
 accrued but unpaid interest or original issue discount to the extent not previously taxed), and
 (ii) the U.S. Holder’s adjusted tax basis in its Allowed Second Lien Notes Claims. For a
 discussion of the character of such gain or loss, see Section C.4, “Character of Gain or Loss,”
 below. A U.S. Holder of Allowed Second Lien Notes Claims is expected to recognize
 ordinary interest income to the extent of any consideration received allocable to accrued but


                                               80
Case 20-41308     Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                        Pg 98 of 138


 unpaid interest or original issue discount not previously included in income, see Section C.5,
 “Accrued Interest and Original Issue Discount,” below.

         A U.S. Holder of Allowed Second Lien Notes Claims should have a tax basis in each
 of the New Common Equity and the Exit Facility participation rights received in satisfaction of
 its Claims equal to the respective fair market values of such New Common Equity and such
 participation rights. The U.S. Holder’s holding period in respect of the New Common Equity
 received should begin on the day following the Effective Date.

          The Debtors expect that a U.S. Holder’s exercise of rights received under the Plan in
 respect of the Exit Facility Opportunity will be treated, for U.S. federal income tax purposes,
 as the exercise of an option, and accordingly, no gain or loss would generally be recognized
 upon such exercise. A U.S. Holder’s aggregate tax basis in the Exit Facility and New
 Common Equity received as a result of the exercise of the right to participate in the Exit
 Facility should be equal to the sum of (i) the amount of Cash paid upon such exercise and
 (ii) the U.S. Holder’s tax basis in such rights. Such aggregate tax basis should be allocated
 between the Exit Facility and the New Common Equity so received in accordance with their
 relative fair market values. A U.S. Holder’s holding period in the Exit Facility and such New
 Common Equity generally should commence the day following the Effective Date. Assuming
 that these rights are treated as options to invest in the Exit Facility and such New Common
 Equity, upon lapse of any such rights unexercised, the U.S. Holder generally would recognize
 a loss to the extent of the U.S. Holder’s tax basis in such rights. In general, such loss should
 be treated as a short-term capital loss.

       3.      U.S. Federal Income Tax Consequences to U.S. Holders of Allowe d Ge ne ral
               Unsecured Claims

            Pursuant to the Plan, on the Effective Date, each Holder of Allowed General
 Unsecured Claims will generally receive its Pro Rata share of a designated cash amount (the
 “GUC Cash”). Holders of Allowed General Unsecured Claims may receive one or more
 distributions of Cash following the Effective Date depending on the extent of the use of Cash
 in, and timing of, the resolution of any Disputed Claims. See Article IX.C.8, “Tax Treatment
 of the Disputed Claims Reserve,” below.

           A U.S. Holder of an Allowed General Unsecured Claim will be treated as accepting,
 in satisfaction of such Holder’s Claim, its Pro Rata share of the GUC Cash (as such may be
 finally determined pursuant to the process set out in respect of the resolution of General
 Unsecured Claims under Article VI of the Plan). Accordingly, a U.S. Holder of an Allowed
 General Unsecured Claim will generally recognize gain or loss in an amount equal to the
 difference, if any, between (i) the amount of Cash received (other than any consideration
 received in respect of its General Unsecured Claim for accrued but unpaid interest), and (ii) the
 U.S. Holder’s adjusted tax basis in its Allowed General Unsecured Claim. For a discussion of
 the character of such gain or loss, see Section C.4, “Character of Gain or Loss,” below. A U.S.
 Holder of an Allowed General Unsecured Claim is expected to recognize ordinary interest
 income to the extent of any consideration received allocable to accrued but unpaid interest, see
 Section C.5, “Accrued Interest and Original Issue Discount,” below.



                                                81
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                         Pg 99 of 138


           In the event of the subsequent disallowance of any General Unsecured Claim that is
 Disputed, it is possible that, under the “installment method” rules, U.S. Holders of an Allowed
 General Unsecured Claim will have additional gain, as well as imputed interest income, as a
 result of its receipt of its Pro Rata share of the Cash previously retained in the GUC Cash Pool
 in respect of the disallowed Disputed Claim. In addition, it is possible that the recognition of
 any loss realized by such U.S. Holders with respect to an Allowed General Unsecured Claim
 may be deferred until all such Disputed Claims are finally allowed or disallowed, or are
 otherwise compromised, settled, withdrawn or resolved. U.S. Holders are urged to consult
 their tax advisors regarding the possible application (and the ability to elect out) of the
 “installment method” of reporting amounts recognized in respect of their Claims in a taxable
 year subsequent to the taxable year in which the Effective Date occurs.

       4.      Character of Gain and Loss

           Where gain or loss is recognized by a U.S. Holder, the character of such gain or loss
 as long-term or short-term capital gain or loss or as ordinary income or loss will be determined
 by a number of factors, including the tax status of the U.S. Holder, whether the Claim
 constitutes a capital asset in the hands of the U.S. Holder and its holding period, whether the
 Claim was acquired at a market discount, and whether and to what extent the holder previously
 claimed a bad debt deduction. A U.S. Holder’s use of capital losses may be subject to material
 limitations.

          A U.S. Holder that purchased its Claim from a prior holder with “market discount”
 may be subject to the tax rules governing market discount. A debt instrument may be
 considered to have been acquired with “market discount” if the Holder’s adjusted tax basis in
 the debt instrument is less than (i) its stated principal amount or (ii) in the case of a debt
 instrument issued with original issue discount, its adjusted issue price, in each case, by at least
 a statutory de minimis amount. Under these rules, any gain recognized in respect of a Holder’s
 Claims generally will be treated as ordinary income to the extent of the market discount
 accrued (on a straight line basis or, at the election of the Holder, on a constant yield basis)
 during the Holder’s period of ownership, unless the U.S. Holder elected to include the market
 discount in income as it accrued. If a U.S. Holder did not elect to include market discount in
 income as it accrued and, thus, under the market discount rules, was required to defer all or a
 portion of any deductions for interest on debt incurred or maintained to purchase or carry its
 Claims, such deferred amounts should generally become deductible at the time such U.S.
 Holder receives a distribution in respect of its Claims pursuant to the Plan.

       5.      Accrued Interest and Original Issue Discount

           In general, to the extent that any consideration received pursuant to the Plan by a
 U.S. Holder of a Claim is received in satisfaction of interest accrued during its holding period,
 such amount will be taxable to the holder as interest income (if not previously included in the
 holder’s gross income). Conversely, a U.S. Holder may be entitled to recognize a deductible
 loss to the extent any accrued interest or amortized original issue discount was previously
 included in its gross income and is not paid in full. It is unclear whether the U.S. Holder can
 claim any such loss as an ordinary loss, or whether it would be required to instead recognize a
 capital loss, with respect to previously included original issue discount that is not paid in full.


                                                 82
Case 20-41308       Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                         Pg 100 of 138


           The Plan provides that distributions with respect to Allowed Claims shall be allocated
 first to the principal portion of such Allowed Claim (as determined for United States federal
 income tax purposes) and, thereafter, to the remaining portion of such Allowed Claim, if any.
 There is no assurance that the IRS will respect such allocation. U.S. Holders are urged to
 consult their own tax advisors regarding the allocation of consideration received under the
 Plan, as well as the deductibility of accrued but unpaid interest (including original issue
 discount) and the character of any loss claimed with respect to accrued but unpaid interest
 (including original issue discount) previously included in gross income for U.S. federal
 income tax purposes.

       6.      U.S. Federal Income Tax Consequences of the Ownership and Dispositio n o f
               New Common Equity

               a.      Ownership of New Common Equity

         Cash distributions with respect to the New Common Equity generally will be treated as
 taxable dividends to the extent allocable to Reorganized Foresight’s current and/or
 accumulated “earnings and profits” as determined under U.S. federal income tax principles,
 and will, subject to the discussion below, be includable as ordinary income by the U.S. Holder
 when received. To the extent the amount of any distribution exceeds available earnings and
 profits with respect to such distribution, the excess will be treated (a) as a non-taxable return of
 the holder’s adjusted tax basis (on a dollar-for-dollar basis) and (b) thereafter as capital gain
 from the sale or exchange of such stock.

          Dividends received by non-corporate U.S. Holders may qualify for taxation at lower
 rates applicable to long-term capital gains, provided certain holding period and other
 requirements are satisfied. The length of time that a U.S. Holder has held its New Common
 Equity is reduced for any period during which the U.S. Holder’s risk of loss with respect to
 such interests is diminished by reason of the existence of certain options, contracts to sell,
 short sales or similar transactions. Non-corporate U.S. Holders are urged to consult their own
 tax advisors regarding the applicability of such lower rates in their particular situations.
 Subject to applicable limitations, a distribution that is treated as a dividend for U.S. federal
 income tax purposes may qualify for the dividends-received deduction if such amount is
 distributed to a corporate U.S. Holder and certain other requirements are satisfied.

               b.      Sale, Transfer or Redemption of New Common Equity

          Unless a nonrecognition provision applies, U.S. Holders generally will recognize
 capital gain or loss upon the sale or exchange of New Common Equity, in an amount equal to
 the difference between (i) the holder’s adjusted tax basis in the New Common Equity, and
 (ii) the sum of the Cash plus the fair market value of any property received from such
 disposition. Any such gain or loss generally would be treated as long-term if the holder’s
 holding period for its New Common Equity is more than one year at the time of the sale or
 exchange. A reduced tax rate on long-term capital gain may apply to non-corporate U.S.
 Holders. A U.S. Holder’s use of capital losses may be subject to material limitations.




                                                 83
Case 20-41308       Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                        Pg 101 of 138


       7.      U.S Federal Income Tax Consequences of the Ownership and Dispos itio n o f
               the Exit Facility

               a.      Ownership of the Exit Facility

         The Exit Facility may be treated as being issued with original issue discount for U.S.
 federal income tax purposes. The Exit Facility will be treated as issued with original issue
 discount if the stated principal amount of the Exit Facility exceeds its “issue price” by an
 amount equal to or greater than a statutorily defined de minimis amount. In such case, a U.S.
 Holder of an interest in the Exit Facility generally will be required to include original issue
 discount in gross income as it accrues over the term of the loan in accordance with a constant
 yield to maturity method, regardless of whether the U.S. Holder is a cash or accrual method
 taxpayer, and regardless of whether and when the holder receives cash payments of interest on
 the obligation. Accordingly, a U.S. Holder may be treated as receiving interest income in
 advance of a corresponding receipt of cash. Any original issue discount that a U.S. Holder
 includes in income will increase its adjusted tax basis in its interest in the Exit Facility.

         Other than in respect of payments of “qualified stated interest,” a U.S. Holder generally
 will not be required to include separately in income cash payments received in respect of the
 Exit Facility; instead, such payments will either reduce its adjusted tax basis by the amount of
 the payment or be treated as a pro rata prepayment. Generally, qualified stated interest is
 stated interest that is unconditionally payable at least annually at a constant rate in cash or
 property (other than debt of the issuer). The stated interest payable on the Exit Facility is
 expected to be considered qualified stated interest for this purpose. Payments of stated interest
 on the Exit Facility generally should be taxable to a U.S. Holder as ordinary interest income at
 the time such payments are accrued or are received (in accordance with its regular method of
 tax accounting).

          If the Exit Facility is treated as issued with original issue discount for U.S. federal
 income tax purposes, the amount of original issue discount includable by a U.S. Holder in
 income for each taxable year generally is equal to the sum of the daily portions of original
 issue discount accruing on its interest in the Exit Facility for each day during the taxable year
 in which such holder holds such interest, whether such Holder uses the cash or accrual basis of
 accounting for U.S. federal income tax purposes. The daily portion is determined by
 allocating to each day of an accrual period (generally, the period between interest payments or
 compounding dates) a pro rata portion of the original issue discount allocable to such accrual
 period. The amount of original issue discount that will accrue during an accrual period is the
 product of the “adjusted issue price” of the U.S. Holder’s interest in the Exit Facility at the
 beginning of the accrual period multiplied by the yield to maturity of the Exit Facility less the
 amount of any qualified stated interest allocable to such accrual period. The “adjusted issue
 price” of an interest in the Exit Facility at the beginning of an accrual period will equal its
 original issue price, increased by the aggregate amount of original issue discount that has
 accrued on such interest in all prior accrual periods, and decreased by any payments made
 during all prior accrual periods other than payments of qualified stated interest.

       The rules regarding the determination of issue price and original issue discount are
 complex, and the original issue discount rules described above may not apply in all cases.


                                                84
Case 20-41308       Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                         Pg 102 of 138


 Accordingly, each U.S. Holder of Allowed First Lien Facility Claims and Allowed Second
 Lien Notes Claims is urged to consult its tax advisor regarding the application of the original
 issue discount rules to the Exit Facility and the consequences of its exercise of rights in respect
 of the Exit Facility Opportunity. Reorganized Foresight will provide its determination of the
 issue price and amount of original issue discount, if any, for the Exit Facility in accordance
 with applicable Treasury Regulations.

               b.      Sale or Exchange of the Exit Facility

          Upon the disposition of the Exit Facility by sale, exchange, retirement, redemption or
 other taxable disposition, a U.S. Holder will generally recognize gain or loss equal to the
 difference, if any, between (i) the amount realized on the disposition (other than amounts
 attributable to accrued but unpaid interest, which will be taxed as ordinary interest income to
 the extent not previously so taxed) and (ii) the U.S. Holder’s adjusted tax basis in the Exit
 Facility. A U.S. Holder’s adjusted tax basis will generally reflect increases resulting from any
 accrued original issue discount previously included in such U.S. Holder’s gross income.

          The discussion in this section has assumed that the Exit Facility will not be treated as a
 “contingent payment debt instrument” for U.S. federal income tax purposes. The precise terms
 of the Exit Facility are not yet known, and U.S. Holders should consult with their own tax
 advisors with respect to the consequences of holding the Exit Facility in their particular
 situations, including if the “contingent payment debt instrument” rules were to apply.

        8.     Tax Treatment of the Disputed Claims Reserve

               In the case of any amounts withheld from distribution in respect of Disputed
 General Unsecured Claims, such amounts will be held in the Disputed GUC Reserves. The
 Plan provides that the Disputed GUC Reserve will be treated as a “disputed ownership fund”
 governed by Treasury Regulations Section 1.468B-9 for U.S. federal income tax purposes, and
 all parties must, to the extent permitted by applicable Law, report consistently with the
 foregoing for all federal, state and local income Tax purposes. Any net income earned with
 respect to assets allocable to, or held on account of, Disputed Claims in the Disputed GUC
 Reserve will be subject to tax annually on a separate entity basis, with any tax imposed thereon
 paid out of the assets of the Disputed GUC Reserve. All distributions made from such assets
 will be treated as received by Holders of Allowed General Unsecured Claims in respect of
 their Claims, as if distributed by the Debtors. See Section C.3, “U.S. Federal Income Tax
 Consequences to Holders of Allowed General Unsecured Claims,” above.

 D.     U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed Claims

          The following section discusses certain U.S. federal income tax consequences of the
 transactions contemplated by the Plan to Non-U.S. Holders of Allowed First Lien
 Facility Claims, Allowed Second Lien Notes Claims and Allowed General Unsecured Claims.
 Non-U.S. Holders should consult their own tax advisors for information that may be relevant to
 their particular situations and circumstances and the particular tax consequences to them of the
 Restructuring Transactions and all other transactions contemplated under the Plan.




                                                 85
Case 20-41308        Doc 269   Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 103 of 138


        1.      U.S. Federal Income Tax Consequences to Non-U.S. Holders of Allowed
                Claims

                a.      Gain Recognition

         Subject to the discussion of FATCA and backup withholding below, any gain realized by
 a Non-U.S. Holder of Allowed First Lien Facility Claims, Allowed Second Lien Notes Claims
 and Allowed General Unsecured Claims on the exchange of its claim generally will not be
 subject to U.S. federal income taxation unless (a) the Non-U.S. Holder is an individual who was
 present in the United States for 183 days or more during the taxable year in which the
 Restructuring Transactions occur and certain other conditions are met or (b) such gain is
 effectively connected with the conduct by such Non-U.S. Holder of a trade or business in the
 United States (and, if an income tax treaty applies, such gain is attributable to a permanent
 establishment maintained by such Non-U.S. Holder in the United States).

         If the first exception applies, such Non-U.S. Holder generally will be subject to U.S.
 federal income tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an
 applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains
 allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable year
 of the exchange. If the second exception applies, such Non-U.S. Holder generally will be subject
 to U.S. federal income tax with respect to any gain realized on the exchange if such gain is
 effectively connected with such Non-U.S. Holder’s conduct of a trade or business in the United
 States in the same manner as a U.S. Holder. In order to claim an exemption from withholding
 tax, such Non-U.S. Holder will be required to provide a properly executed IRS Form W-8ECI (or
 such successor form as the IRS designates). In addition, if such a Non-U.S. Holder is a
 corporation, it may be subject to a branch profits tax equal to 30 percent (or such lower rate
 provided by an applicable treaty) of its effectively connected earnings and profits for the taxable
 year, subject to certain adjustments.

                b.      Accrued But Unpaid Interest

         Subject to the discussion of FATCA and backup withholding below, payments made to a
 Non-U.S. Holder under the Plan that are attributable to accrued but unpaid interest generally will
 not be subject to U.S. federal income or withholding tax, provided that (i) such Non-U.S. Holder
 is not a bank, (ii) such Non-U.S. Holder does not actually or constructively own 10 percent or
 more of the total combined capital or profits interests in FELP and (iii) the withholding agent has
 received or receives, prior to payment, appropriate documentation (generally, IRS Form W-
 8BEN or W-8BEN-E (or successor form)) establishing that the Non-U.S. Holder is not a U.S.
 person, unless such interest is effectively connected with the conduct by the Non-U.S. Holder of
 a trade or business within the United States (in which case, provided the Non-U.S. Holder
 provides a properly executed IRS Form W-8ECI (or successor form) to the withholding agent,
 the Non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will be subject
 to U.S. federal income tax in the same manner as a U.S. Holder (unless an applicable income tax
 treaty provides otherwise), and a Non-U.S. Holder that is a corporation for U.S. federal income
 tax purposes may also be subject to a branch profits tax with respect to such Non-U.S. Holder’s
 effectively connected earnings and profits that are attributable to the accrued but unpaid interest



                                                 86
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 104 of 138


 at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax
 treaty)).

         A Non-U.S. Holder that does not qualify for exemption from withholding tax with
 respect to accrued but unpaid interest that is not effectively connected income generally will be
 subject to withholding of U.S. federal income tax at a 30 percent rate (or at a reduced rate or
 exemption from tax under an applicable income tax treaty) on payments that are attributable to
 accrued but unpaid interest. For purposes of providing a properly executed IRS Form W-8BEN
 or W-8BEN-E, special procedures are provided under applicable Treasury Regulations for
 payments through qualified foreign intermediaries or certain financial institutions that hold
 customers’ securities in the ordinary course of their trade or business.

        2.      U.S. Federal Income Tax Consequences to Non-U.S. Holders of the
                Ownership and Disposition of New Common Equity

                a.      Ownership of New Common Equity

          Any distributions made with respect to New Common Equity will constitute dividends
 for U.S. federal income tax purposes to the extent of Reorganized Foresight’s current or
 accumulated earnings and profits as determined under U.S. federal income tax principles.
 Except as described below under “FIRPTA” and “FATCA,” dividends paid with respect to New
 Common Equity held by a Non-U.S. Holder that are not effectively connected with a Non-U.S.
 Holder’s conduct of a U.S. trade or business (or, if an income tax treaty applies, are not
 attributable to a permanent establishment maintained by such Non-U.S. Holder in the United
 States) will be subject to U.S. federal withholding tax at a rate of 30 percent (or lower treaty rate
 or exemption from tax, if applicable). A Non-U.S. Holder generally will be required to satisfy
 certain IRS certification requirements in order to claim a reduction of or exemption from
 withholding under a tax treaty by filing IRS Form W-8BEN or W-8BEN-E, as applicable (or
 such successor form as the IRS designates), upon which the Non-U.S. Holder certifies, under
 penalties of perjury, its status as a non-U.S. person and its entitlement to the lower treaty rate or
 exemption from tax with respect to such payments. Dividends paid with respect to New
 Common Equity held by a Non-U.S. Holder that are effectively connected with a Non-U.S.
 Holder’s conduct of a U.S. trade or business (and, if an income tax treaty applies, are attributable
 to a permanent establishment maintained by such Non-U.S. Holder in the United States)
 generally will be subject to U.S. federal income tax in the same manner as a U.S. Holder, and a
 Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be subject
 to a branch profits tax with respect to such Non-U.S. Holder’s effectively connected earnings and
 profits that are attributable to the dividends at a rate of 30 percent (or at a reduced rate or
 exemption from tax under an applicable income tax treaty).

                b.      Sale, Transfer or Redemption of New Common Equity

        Subject to the discussion below under “FIRPTA,” “FATCA” and “Information Reporting
 and Backup Withholding,” a Non-U.S. Holder generally will not be subject to U.S. federal
 income tax with respect to any gain realized on the sale or other taxable disposition (including a
 cash redemption) of New Common Equity unless: (1) such Non-U.S. Holder is an individual
 who is present in the United States for 183 days or more in the taxable year of disposition or who


                                                  87
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 105 of 138


 is subject to special rules applicable to former citizens and residents of the United States; (2)
 such gain is effectively connected with such Non-U.S. Holder’s conduct of a U.S. trade or
 business (and, if an income tax treaty applies, such gain is attributable to a permanent
 establishment maintained by such Non-U.S. Holder in the United States); or (3) Reorganized
 Foresight is or has been during a specified testing period a “U.S. real property holding
 corporation” for U.S. federal income tax purposes.

         If the first exception applies, the Non-U.S. Holder generally will be subject to U.S.
 federal income tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an
 applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains
 allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable year
 of disposition of New Common Equity. If the second exception applies, the Non-U.S. Holder
 generally will be subject to U.S. federal income tax with respect to such gain in the same manner
 as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal income tax
 purposes may also be subject to a branch profits tax with respect to earnings and profits
 effectively connected with a U.S. trade or business that are attributable to such gains at a rate of
 30 percent (or at a reduced rate or exemption from tax under an applicable income tax treaty). If
 the third exception applies, the Non-U.S. Holder will be subject to U.S. federal income tax as
 discussed below under “FIRPTA.”

                c.      FIRPTA

         Under the Foreign Investment in Real Property Tax Act of 1980 (“FIRPTA”), gain or
 loss of a foreign person on a disposition of a United States real property interest (“USRPI”) is
 deemed to be effectively connected with a trade or business carried on in the United States and
 subject to U.S. federal income tax. A USRPI includes any interest (other than solely as a
 creditor) in a domestic corporation if the domestic corporation is a United States real property
 holding corporation (“USRPHC”). Any class of stock that is regularly traded on an established
 securities market is, however, excepted from treatment as a USRPI if the holder of such stock
 does not, at any time during an applicable measuring period, own more than 5% of that class of
 stock (the “5% Public Shareholder Exception”).

         If the common stock of the corporation were not considered regularly traded on an
 established securities market during the calendar year in which the relevant disposition by a Non-
 U.S. Holder occurs, the Non-U.S. Holder (regardless of the percentage of common stock owned)
 would be subject to U.S. federal income tax on a taxable disposition of the common stock, and a
 15% withholding tax would apply to the gross proceeds from such disposition.

        As discussed above, Reorganized Foresight will elect to be treated as a corporation for
 U.S. federal income tax purposes. The determination of whether Reorganized Foresight will be a
 USRPHC is based on facts and circumstances that are not yet known, and the Debtors have not
 determined whether Reorganized Foresight may be treated as a USRPHC. If Reorganized
 Foresight is a USRPHC, the New Common Equity will be treated as a USRPI unless a Non-U.S.
 Holder qualifies for the 5% Public Shareholder Exception. It is not clear whether the New
 Common Equity will be considered to be regularly traded on an established securities market
 such that a Non-U.S. Holder would be able to qualify for the 5% Public Shareholder Exception.



                                                 88
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 106 of 138


        3.      U.S. Federal Income Tax Consequences to Non-U.S. Holders of the
                Ownership and Disposition of the New Facility

                a.      Treatment of Interest (Including Original Issue Discount)

         Subject to the discussion of FATCA and backup withholding below, a non-U.S. Holder
 generally will not be subject to U.S. federal income or withholding tax on interest (including
 original issue discount) paid or accrued on the Exit Facility, provided that (i) such Non-U.S.
 Holder is not a bank, (ii) such Non-U.S. Holder does not actually or constructively own 10
 percent or more of the total combined voting power of all classes of stock of the Debtors and (iii)
 the withholding agent has received or receives, prior to payment, appropriate documentation
 (generally, IRS Form W-8BEN or W-8BEN-E) establishing that the Non-U.S. Holder is not a
 U.S. person, unless such interest is effectively connected with the conduct by the Non-U.S.
 Holder of a trade or business within the United States (in which case, provided the Non-U.S.
 Holder provides a properly executed IRS Form W-8ECI to the withholding agent, the Non-U.S.
 Holder (x) generally will not be subject to withholding tax, but (y) will be subject to U.S. federal
 income tax in the same manner as a U.S. Holder (unless an applicable income tax treaty provides
 otherwise), and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes
 may also be subject to a branch profits tax with respect to such Non-U.S. Holder’s effectively
 connected earnings and profits that are attributable to interest (including original issue discount)
 at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income tax
 treaty)).

          A Non-U.S. Holder that does not qualify for exemption from withholding tax with
 respect to interest (including original issue discount) that is not effectively connected income
 generally will be subject to withholding of U.S. federal income tax at a 30 percent rate (or at a
 reduced rate or exemption from tax under an applicable income tax treaty) on payments that are
 attributable to interest (including original issue discount). For purposes of providing a properly
 executed IRS Form W-8BEN or W-8BEN-E, special procedures are provided under applicable
 Treasury Regulations for payments through qualified foreign intermediaries or certain financial
 institutions that hold customers’ securities in the ordinary course of their trade or business.

                b.      Sale or Exchange of the Exit Facility

          Subject to the discussion below regarding FATCA and backup withholding, a Non-U.S.
 Holder generally will not be subject to U.S. federal income tax with respect to gain realized upon
 a sale, exchange, retirement, redemption or other taxable disposition of the Exit Facility, unless
 (a) the Non-U.S. Holder is an individual who was present in the United States for 183 days or
 more during the taxable year in which the Exit Facility is sold or disposed of and certain other
 conditions are met or (b) such gain is effectively connected with the conduct by such Non U.S.
 Holder of a trade or business in the United States (and, if an income tax treaty applies, such gain
 is attributable to a permanent establishment maintained by such Non-U.S. Holder in the United
 States).

         If the first exception applies, such Non-U.S. Holder generally will be subject to U.S.
 federal income tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an
 applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains


                                                 89
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 107 of 138


 allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable year
 of the exchange. If the second exception applies, the Non-U.S. Holder generally will be subject
 to U.S. federal income tax with respect to any gain realized on the exchange if such gain is
 effectively connected with the Non-U.S. Holder’s conduct of a trade or business in the United
 States in the same manner as a U.S. Holder (except that the Medicare tax would generally not
 apply). In order to claim an exemption from withholding tax, such Non-U.S. Holder will be
 required to provide a properly executed IRS Form W-8ECI (or such successor form as the IRS
 designates). In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a
 branch profits tax equal to 30 percent (or such lower rate provided by an applicable treaty) of its
 effectively connected earnings and profits for the taxable year, subject to certain adjustments.

        4.      FATCA

         Under legislation commonly referred to as the Foreign Account Tax Compliance Act
 (“FATCA”), foreign financial institutions and certain other foreign entities must report certain
 information with respect to their U.S. account holders and investors or be subject to withholding
 at a rate of 30% on the receipt of “withholdable payments.” For this purpose, “withholdable
 payments” are generally U.S. source payments of fixed or determinable, annual or periodical
 income, and, subject to the paragraph immediately below, also include gross proceeds from the
 sale of any property of a type which can produce U.S. source interest or dividends. FATCA
 withholding will apply even if the applicable payment would not otherwise be subject to U.S.
 federal nonresident withholding.

         FATCA withholding rules were previously scheduled to take effect on January 1, 2019,
 that would have applied to payments of gross proceeds from the sale or other disposition of
 property of a type that can produce U.S. source interest or dividends. However, such withholding
 has effectively been suspended under proposed Treasury Regulations that may be relied on until
 final regulations become effective. Nonetheless, there can be no assurance that a similar rule will
 not go into effect in the future. Each Non-U.S. Holder should consult its own tax advisor
 regarding the possible impact of FATCA withholding rules on such Non-U.S. Holder.

 E.     Backup Withholding and Information Reporting

          In general, information reporting requirements may apply to distributions or payments
  made to a Holder of a Claim under the Plan. Payments of interest (including accruals of
  original issue discount) or dividends and any other reportable payments may be subject to
  “backup withholding” (currently at a rate of 24%) unless, in the case of a U.S. Holder, such
  U.S. Holder provides a properly executed IRS Form W-9 (or successor form) and, in the case
  of Non-U.S. Holder, such Non-U.S. Holder provides a properly executed applicable IRS Form
  W-8 (or otherwise establishes such Non-U.S. Holder’s eligibility for an exemption). Backup
  withholding is not an additional tax. Any amounts deducted and withheld generally should be
  allowed as a credit against that recipient’s U.S. federal income tax and may be refunded to the
  extent it results in an overpayment of tax, provided that appropriate proof is timely provided
  under rules established by the IRS. Furthermore, certain penalties may be imposed by the IRS
  on a recipient of payments who is required to supply information but who does not do so in the
  proper manner. Backup withholding generally should not apply with respect to payments
  made to certain exempt recipients, such as, in certain circumstances, corporations and financial


                                                 90
Case 20-41308     Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                        Pg 108 of 138


 institutions. Information may also be required to be provided to the IRS concerning the
 transactions contemplated by the Plan, unless an exemption applies. Holders should consult
 their own tax advisors regarding any available exemptions from backup withholding and
 information reporting and the procedures for obtaining such an exemption.

         Treasury Regulations generally require disclosure by a taxpayer on its U.S. federal
 income tax return of certain types of transactions in which the taxpayer participated, including,
 among other types of transactions, certain transactions that result in the taxpayer’s claiming a
 loss in excess of certain thresholds. Holders are urged to consult their own tax advisors
 regarding these regulations and whether the contemplated transactions under the Plan
 (including the Restructuring Transactions) will be subject to these regulations and require
 disclosure on your tax return.

      BOTH U.S. HOLDERS AND NON-U.S. HOLDERS ARE URGED TO
 CONSULT THEIR TAX ADVISORS REGARDING THE POSSIBLE IMPACT OF
 THESE RULES ON SUCH HOLDERS’ EXCHANGE OF ANY OF THEIR CLAIMS
 PURSUANT TO THE PLAN.

   THE FOREGOING SUMMARY HAS BEEN PROVIDED FOR INFORMATIONAL
   PURPOSES ONLY AND DOES NOT DISCUSS ALL ASPECTS OF U.S. FEDERAL
   INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER’S
   CIRCUMSTANCES AND INCOME TAX SITUATION.
   ALL HOLDERS OF CLAIMS ARE URGED TO CONSULT THEIR TAX
   ADVISORS CONCERNING THE U.S. FEDERAL, STATE AND LOCAL,
   INCOME AND NON-INCOME, TAX CONSEQUENCES OF THE
   TRANSACTIONS CONTEMPLATED BY THE PLAN.




                                                91
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17           Main Document
                                         Pg 109 of 138


                                   ARTICLE X.
                     CERTAIN RISK FACTORS TO BE CONSIDERED

      BEFORE VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
      CLAIMS THAT ARE IMPAIRED SHOULD READ AND CONSIDER CAREFULLY
      THE RISK FACTORS SET FORTH HEREIN, AS WELL AS ALL OTHER
      INFORMATION SET FORTH OR OTHERWISE REFERENCED IN THIS
      DISCLOSURE STATEMENT. ALTHOUGH THESE RISK FACTORS ARE MANY,
      THESE FACTORS SHOULD NOT BE REGARDED AS CONSTITUTING THE ONLY
      RISKS PRESENT IN CONNECTION WITH THE DEBTORS’ BUSINESSES OR THE
      PLAN AND ITS IMPLEMENTATION. ADDITIONAL RISK FACTORS IDENTIFIED
      IN THE DEBTORS’ PUBLIC FILINGS WITH THE SEC MAY ALSO BE
      APPLICABLE TO THE MATTERS SET OUT HEREIN AND SHOULD BE
      REVIEWED AND CONSIDERED IN CONJUNCTION WITH THIS DISCLOSURE
      STATEMENT, TO THE EXTENT APPLICABLE. THE RISK FACTORS SET FORTH
      IN THE DEBTORS’ ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR
      ENDED DECEMBER 31, 2019 FILED WITH THE SEC ON APRIL 6, 2020 ARE
      HEREBY INCORPORATED BY REFERENCE. ANY CURRENT REPORTS ON
      FORM 8-K (OTHER THAN INFORMATION FURNISHED PURSUANT TO ITEMS
      2.02 OR 7.01 AND ANY RELATED EXHIBITS OF ANY FORM 8-K, UNLESS
      EXPRESSLY STATED OTHERWISE THEREIN), QUARTERLY REPORTS ON
      FORM 10-Q OR ANNUAL REPORTS ON FORM 10-K FILED BY THE DEBTORS
      WITH THE SEC AFTER THE DATE OF THIS DISCLOSURE STATEMENT MAY
      ALSO INCLUDE RISK FACTORS AND WILL BE CONSIDERED A PART OF THIS
      DISCLOSURE STATEMENT FROM THE DATE OF THE FILING OF SUCH
      DOCUMENTS. NEW FACTORS, RISKS AND UNCERTAINTIES EMERGE FROM
      TIME TO TIME AND IT IS NOT POSSIBLE TO PREDICT ALL SUCH FACTORS,
      RISKS AND UNCERTAINTIES.

 A.     Certain Bankruptcy Law Considerations

        1.      Effect of Restructuring Proceedings.

         While the Debtors believe that the Chapter 11 Cases will be of short duration and will not
 be materially disruptive to their businesses, the Debtors cannot be certain that this will be the
 case. Although the Plan is designed to minimize the length of the Chapter 11 Cases, it is
 impossible to predict with certainty the amount of time that one or more of the Debtors may
 spend in bankruptcy or to assure parties in interest that the Plan will be confirmed. Even if
 confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could have an adverse
 effect on the Debtors’ businesses. Among other things, it is possible that bankruptcy
 proceedings could adversely affect the Debtors’ relationships with their key customers, suppliers,
 and employees. The proceedings will also involve additional expenses and will divert some of
 the attention of the Debtors’ management away from business operations.




                                                92
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 110 of 138


        2.      Risk of Non-Confirmation of Plan under the Bankruptcy Code.

         Although the Debtors believe that the Plan will satisfy all requirements necessary for
 confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
 reach the same conclusion or that modifications to the Plan will not be required for confirmation,
 or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
 can make no assurances that they will receive the requisite votes for acceptance to confirm the
 Plan. Even if Classes 3, 4, and 5 vote in favor of the Plan and the requirements for “cramdown”
 are met with respect to any Class that rejected the Plan, the Bankruptcy Court may decline to
 confirm the Plan, if it finds that any of the requirements for confirmation are not met. If the Plan
 is not confirmed, it is unclear what distributions Holders of Claims ultimately would receive with
 respect to their Claims under a subsequent plan of reorganization.

        3.      Non-Consensual Confirmation.

         In the event that any impaired class of Claims or Interests does not accept or is deemed
 not to accept the Plan, the Bankruptcy Court may nevertheless confirm such plan at the Debtors’
 request if at least one impaired class has voted to accept the Plan (with such acceptance being
 determined without including the vote of any “insider” in such class), and as to each impaired
 class that has not accepted the Plan, the Bankruptcy Court determines that the Plan “does not
 discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
 In the event that Holders of General Unsecured Claims in Class 5 vote to reject the Plan, the
 Debtors believe that the Plan satisfies the requirements for non-consensual confirmation.

        4.      Risk of Non-Occurrence of Effective Date.

         There can be no assurance as to the timing of the Effective Date. If the conditions
 precedent to the Effective Date set forth in the Plan have not occurred or have not been waived
 as set forth in Article IX.B of the Plan, then the Confirmation Order may be vacated, in which
 event no distributions would be made under the Plan, the Debtors and all Holders of Claims and
 Interests would be restored to the status quo as of the day immediately preceding the
 Confirmation Date, and the Debtors’ obligations with respect to Claims and Interests would
 remain unchanged.

        5.      Risk of Termination of Restructuring Support Agreement.

         The Restructuring Support Agreement contains provisions that give the Consenting
 Lenders the ability to terminate their obligations to support the Restructuring thereunder upon
 the occurrence of certain events or if certain conditions are not satisfied, including the failure to
 achieve the Milestones. Termination of the Restructuring Support Agreement could result in
 protracted Chapter 11 Cases, which could significantly and detrimentally impact the Debtors’
 relationships with, among others, vendors, suppliers, employees, and major customers.

        6.      Conversion into Chapter 7 Cases.

        If no Chapter 11 plan can be confirmed, or if the Bankruptcy Court otherwise finds that it
 would be in the best interests of Holders of Claims and Interests, the Chapter 11 Cases may be
 converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would be


                                                  93
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 111 of 138


 appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the
 priorities established by the Bankruptcy Code. For a discussion of the effects that a chapter 7
 liquidation would have on the recoveries to Holders of Claims, see Article XII.C.1.b hereof, as
 well as the Liquidation Analysis attached hereto as Exhibit E.

        7.      Parties in Interest May Object to the Debtors’ Classification of Claims and
                Interests.

         Parties in interest may object to the Debtors’ Classification of Claims and Interests.
 Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
 in a particular class only if such claim or equity interest is substantially similar to the other
 claims or equity interests in such class. The Debtors believe that the classification of Claims and
 Interests under the Plan complies with the requirements set forth in the Bankruptcy Code because
 the Debtors created Classes of Claims and Interests, each encompassing Claims or Interests, as
 applicable, that are substantially similar to the other Claims and Interests in each such Class.
 Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
 conclusion.

        8.      Impact of the Chapter 11 Cases on the Debtors.

         The Chapter 11 Cases may affect the Debtors’ relationships with, and their ability to
 negotiate favorable terms with, creditors, customers, vendors, suppliers, employees, and other
 personnel and counterparties. While the Debtors expect to continue normal operations, public
 perception of their continued viability may affect, among other things, the desire of new and
 existing customers to enter into or continue their agreements or arrangements with the Debtors.
 The failure to maintain any of these important relationships could adversely affect the Debtors’
 businesses, financial condition, and results of operations.

         Because of the public disclosure of the Chapter 11 Cases and concerns vendors may have
 about the Debtors’ liquidity, the Debtors’ ability to obtain or maintain normal credit terms with
 vendors may be impaired. Also, the Debtors’ transactions that are outside of the ordinary course
 of business are generally subject to the approval of the Bankruptcy Court, which may limit the
 Debtors’ ability to respond on a timely basis to certain events or take advantage of certain
 opportunities. As a result, the effect that the Chapter 11 Cases will have on the Debtors’
 businesses, financial conditions, and results of operations cannot be accurately predicted or
 quantified at this time.

        Additionally, the terms of the DIP Orders limit the Debtors’ ability to undertake certain
 business initiatives, as described therein.

        9.      Releases, Injunctions, and Exculpations Provisions May Not Be Approved.

         Article VIII of the Plan provides for certain releases, injunctions, and exculpations,
 including a release of liens and third-party releases that may otherwise be asserted against the
 Debtors, Reorganized Debtors, or Released Parties, as applicable. The releases, injunctions, and
 exculpations provided in the Plan may not be approved. If the releases are not approved, certain
 Released Parties may withdraw their support for the Plan. The releases provided to the Released
 Parties and the exculpation provided to the Exculpated Parties are necessary to the success of the


                                                 94
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 112 of 138


 Debtors’ reorganization because the Released Parties and Exculpated Parties have made
 significant contributions to the Debtors’ reorganization efforts and have agreed to make further
 contributions, including by agreeing to convert certain of their claims against the Debtors’
 Estates into equity, but only if they receive the full benefit of the Plan’s release and exculpation
 provisions. The Plan’s release and exculpation provisions are an inextricable component of the
 Restructuring Support Agreement and the significant deleveraging and financial benefits
 embodied in the Plan.

        10.     The Plan Is Based Upon Assumptions the Debtors Developed Which May
                Prove Incorrect and Could Render the Plan Unsuccessful.

        The Restructuring affects both the Debtors’ capital structure and the ownership structure
 and operation of their businesses and reflects assumptions and analyses based on the Debtors’
 experience and perception of historical trends, current conditions and expected future
 developments, as well as other factors that the Debtors consider appropriate under the
 circumstances.

         Whether actual future results and developments will be consistent with the Debtors’
 expectations and assumptions depends on a number of factors, including but not limited to (i) the
 ability to implement the changes to the Debtors’ capital structure; (ii) the ability to obtain
 adequate liquidity and financing sources; (iii) the ability to maintain customers’ confidence in
 the Debtors’ viability as continuing entities and to attract and retain sufficient business from
 them; (iv) the ability to retain key employees; and (v) the overall strength and stability of general
 economic conditions of the coal industry in the United States and global markets generally. The
 failure of any of these factors could materially adversely affect the successful reorganization of
 the Debtors’ businesses.

         In addition, the feasibility of the Plan for confirmation purposes under the Bankruptcy
 Code relies on financial projections, including with respect to revenues, EBITDA, debt service,
 and cash flow. Financial forecasts are necessarily speculative, and it is likely that one or more of
 the assumptions and estimates that are the basis of these financial forecasts will not be accurate.

         The Debtors expect that its actual financial condition and results of operations may differ,
 perhaps materially, from what was anticipated. Consequently, there can be no assurance that the
 results or developments contemplated by any plan of reorganization the Debtors may implement
 will occur or, even if they do occur, that they will have the anticipated effects on the Debtors and
 their respective subsidiaries or their businesses or operations. The failure of any such results or
 developments to materialize as anticipated could materially adversely affect the successful
 execution of the Plan.

        11.     Projections and Other Forward-Looking Statements Are Not Assured, and
                Actual Results May Vary.

         Certain of the information contained in this Disclosure Statement is, by nature, forward-
 looking, and contains estimates and assumptions that might ultimately prove to be incorrect, and
 contains projections that may be materially different from actual future experiences. Many of
 the assumptions underlying the projections are subject to significant uncertainties that are beyond



                                                  95
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 113 of 138


 the control of the Debtors or Reorganized Debtors, including the timing, confirmation, and
 consummation of the Plan, inflation, and other unanticipated market and economic conditions.
 There are uncertainties associated with any projections and estimates, and they should not be
 considered assurances or guarantees of the amount of funds or the amount of Claims in the
 various Classes that might be allowed.            Some assumptions may not materialize, and
 unanticipated events and circumstances may affect the actual results. Projections are inherently
 subject to substantial and numerous uncertainties and to a wide variety of significant business,
 economic, and competitive risks, and the assumptions underlying the projections may be
 inaccurate in material respects. In addition, unanticipated events and circumstances occurring
 after the approval of this Disclosure Statement by the Bankruptcy Court including any natural
 disasters, terrorist attacks, or health epidemics may affect the actual financial results achieved.
 Such results may vary significantly from the forecasts and such variations may be material.

        12.     Claims Could Be More than Projected.

          There can be no assurance that the estimated Allowed amount of Claims in certain
 Classes will not be significantly more than projected, which in turn, could cause the value of
 distributions to be reduced substantially. Inevitably, some assumptions will not materialize, and
 unanticipated events and circumstances may affect the ultimate results. Therefore, the actual
 amount of Allowed Claims may vary from estimates included in the Financial Projections set
 forth in Exhibit F and the Liquidation Analysis attached hereto at Exhibit E, and the variation
 may be material.

        13.     Impact of Interest Rates.

         Changes in interest rates may affect the fair market value of the Reorganized Debtors’
 assets or the distributions to Holders of Claims under the Plan.

        14.     The Debtors May Fail to Obtain the Proceeds of the Exit Facility, and the
                Exit Facility Backstop Agreement May Terminate.

         Notwithstanding the Exit Facility Backstop Agreement applicable to the Exit Facility,
 because the Exit Facility Syndication has not yet commenced, there can be no assurance that the
 Debtors will receive any or all of the proceeds of the Exit Facility. If the Debtors do not receive
 the proceeds of the Exit Facility, the Debtors would not be able to consummate the Plan in its
 current form.

        15.     Contingencies May Affect Distributions to Holders of Allowed Claims.

         The distributions available to Holders of Allowed Claims under the Plan can be affected
 by a variety of contingencies, including whether the Bankruptcy Court orders certain Allowed
 Claims to be subordinated and turned over to other Allowed Claims. The occurrence of any and
 all such contingences could affect distributions under the Plan.




                                                 96
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 114 of 138


        16.     The Debtors May Seek to Amend, Waive, Modify, or Withdraw the Plan At
                Any Time before Confirmation.

         Subject to and in accordance with the terms of the Restructuring Support Agreement, the
 Debtors reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy Rules, to
 amend or modify the Plan before the entry of the Confirmation Order or waive any conditions
 thereto if and to the extent such amendments or waivers are necessary or desirable to
 consummate the Plan. The potential impact of any such amendment or waiver on the Holders of
 Claims and Interests cannot presently be foreseen but may include a change in the economic
 impact of the Plan on some or all of the proposed Classes or a change in the relative rights of
 such Classes. All Holders of Claims and Interests will receive notice of such amendments or
 waivers required by applicable law and the Bankruptcy Court. If, the Debtors seek to modify the
 Plan after receiving sufficient acceptances but before the Bankruptcy Court’s Confirmation of
 the Plan, the previously solicited acceptances will be valid only if (i) all classes of adversely
 affected Holders accept the modification in writing, or (ii) the Bankruptcy Court determines,
 after notice to designated parties, that such modification was de minimis or purely technical or
 otherwise did not adversely change the treatment of Holders of accepting Claims, or is otherwise
 permitted by the Bankruptcy Code.

        17.     Other Parties in Interest Might Be Permitted to Propose Alternative Plans o f
                Reorganization That May Be Less Favorable to Certain of the Debtors’
                Constituencies Than the Plan.

         Other parties in interest could seek authority from the Bankruptcy Court to propose an
 alternative plan of reorganization to the Plan. Under the Bankruptcy Code, a debtor in
 possession initially has the exclusive right to propose and solicit acceptances of a plan of
 reorganization for a period of 120 days from the petition date. However, such exclusivity period
 can be reduced or terminated upon order of the Bankruptcy Court. If such an order were to be
 entered, other parties in interest would then have the opportunity to propose alternative plans of
 reorganization.

         If another party in interest were to propose an alternative plan of reorganization following
 expiration or termination of the Debtors’ exclusivity period, such a plan may be less favorable to
 existing Holders of Claims and may seek to exclude such Holders from retaining any equity
 under their proposed plan. An alternative plan of reorganization also may treat less favorably the
 Claims of a number of other constituencies. The Debtors consider maintaining relationships with
 their lenders, shareholders, employees, vendors, and customers as critical to maintaining the
 value of Foresight following the Effective Date and have sought to treat those constituencies
 accordingly. However, proponents of alternative plans of reorganization may not share the
 Debtors’ assessments and may seek to impair the Claims or Interests of such constituencies to a
 greater degree. If there were competing plans of reorganization, the Chapter 11 Cases likely
 would become longer, more complicated, and much more expensive. If this were to occur, or if
 the Debtors’ employees, vendors, or other constituencies important to the Debtors’ businesses
 were to react adversely to an alternative plan of reorganization, the adverse consequences
 discussed below in Article X.A.18 also could occur.




                                                 97
Case 20-41308        Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                           Pg 115 of 138


        18.       The Debtors Cannot Predict the Amount of Time Spent in Bankruptcy for
                  the Purpose of Implementing the Plan, and a Lengthy Bankruptcy
                  Proceeding Could Disrupt the Debtors’ Businesses, as Well as Impair the
                  Prospect for Reorganization on the Terms Contained in the Plan.

         The Debtors estimate that the process of obtaining Confirmation of the Plan by the
 Bankruptcy Court will last in a range of approximately 100 to 130 days from the Petition Date,
 but it could last considerably longer if, for example, Confirmation is contested or the conditions
 to Confirmation or the Plan’s Effective Date are not satisfied or waived. Although the Plan is
 designed to minimize the length of the bankruptcy proceedings, it is impossible to predict with
 certainty the amount of time that the Debtors may spend in bankruptcy, and the Debtors cannot
 be certain that the Plan will be confirmed. Even if confirmed on a timely basis, a bankruptcy
 proceeding to confirm the Plan could itself have an adverse effect on the Debtors’ businesses.
 There is a risk, due to uncertainty about the Debtors’ futures that, among other things:

              •   customers could move to the Debtors’ competitors;
              •   employees could be distracted from performance of their duties or more easily
                  attracted to other career opportunities; and
              •   business partners and vendors could terminate their relationships with the Debtors
                  or demand financial assurances or enhanced performance, any of which could
                  impair the Debtors’ prospects.

         A lengthy bankruptcy proceeding also would involve additional expenses and divert the
 attention of management from the operation of the Debtors’ businesses, as well as create
 concerns for employees, vendors, and other parties with whom the Debtors interact.

         The disruption that the bankruptcy process would have on the Debtors’ businesses could
 increase with the length of time it takes to complete the Chapter 11 Cases. If the Debtors are
 unable to obtain Confirmation of the Plan on a timely basis, because of a challenge to the Plan, a
 delay in the approval of the adequacy of this Disclosure Statement, or otherwise, the Debtors
 may be forced to operate in bankruptcy for an extended period of time while they try to develop
 a different plan of reorganization that can be confirmed. A protracted bankruptcy case could
 increase both the probability and the magnitude of the adverse effects described above.

         The Debtors will also be required to seek approvals of the Bankruptcy Court and certain
 federal and state regulators in connection with certain actions in the Chapter 11 Cases, including
 with respect to the Plan, and certain parties may intervene and protest approval, absent the
 imposition of conditions to resolve their concerns. The approvals by governmental entities may
 be denied, conditioned or delayed.

 B.     Risks Relating to the Company’s Business and Industry

        1.        Post-Effective Date Indebtedness.

          Following the Effective Date, the Reorganized Debtors will seek to enter into the Exit
 Facility, resulting in outstanding indebtedness of approximately $225 million under the Exit
 Facility. The Reorganized Debtors’ ability to service their debt obligations will depend on,


                                                  98
Case 20-41308       Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                           Pg 116 of 138


 among other things, their future operating performance, which depends partly on economic,
 financial, competitive, and other factors beyond the Reorganized Debtors’ control. The
 Reorganized Debtors may not be able to generate sufficient cash from operations to meet their
 debt service obligations as well as fund necessary capital expenditures and investments in sales
 and marketing. In addition, if the Reorganized Debtors need to refinance their debt, obtain
 additional financing, or sell assets or equity, they may not be able to do so on commercially
 reasonable terms, if at all.

        2.       DIP Facility.

         The DIP Facility, along with the use of cash on hand (cash collateral), is intended to
 provide liquidity to the Debtors during the pendency of the Chapter 11 Cases. If the Chapter 11
 Cases take longer than expected to conclude, the Debtors may exhaust or lose access to their
 financing. There is no assurance that the Debtors will be able to obtain additional financing from
 the Debtors’ existing lenders or otherwise. In either such case, the liquidity necessary for the
 orderly functioning of the Debtors’ business may be materially impaired.

        3.       Risks Associated with the Debtors’ Business and Industry.

         The risks associated with the Debtors’ businesses and industry are more fully described
 in the Debtors’ SEC filings, including the Form 10-K for the fiscal year ended December 31,
 2019, filed with the SEC on April 6, 2020. The risks associated with the Debtors’ businesses and
 industry described in the Debtors’ SEC filings include, but are not limited to, the following:

             •   risk and uncertainties relating to the effects of disruption from the Chapter 11
                 Cases making it more difficult to maintain business and operational relationships,
                 to retain key executives and to maintain various licenses and approvals necessary
                 for the Debtors to conduct the Debtors’ business;

             •   risk and uncertainties relating to the Debtors’ ability to complete definitive
                 documentation in connection with any financing and the amount, terms and
                 conditions of any such financing; and the Debtors’ ability to comply with the
                 terms of the Restructuring Support Agreement;

             •   risk and uncertainties relating to the Debtors’ ability to obtain requisite support
                 for the Plan from various stakeholders; the Debtors’ ability to confirm and
                 consummate the Plan in accordance with the terms of the Restructuring Support
                 Agreement; and Reorganized Foresight’s ability to continue as a going concern;

             •   risks related to the trading of the Debtors’ securities;

             •   the market price for coal;

             •   the supply of, and demand for, domestic and foreign coal;

             •   the supply of, and demand for, electricity;

             •   competition from other coal suppliers;


                                                   99
Case 20-41308   Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                       Pg 117 of 138


         •   the cost of using, and the availability of, other fuels, including the effects of
             technological developments;

         •   advances in power technologies;

         •   the efficiency of the Debtors’ mines;

         •   the amount of coal the Debtors are able to produce from the Debtors’ properties,
             which could be adversely affected by, among other things, mine fires, roof
             collapses, operating difficulties and unfavorable geologic conditions;

         •   the pricing terms contained in the Debtors’ long-term contracts;

         •   cancellation or renegotiation of contracts;

         •   legislative, regulatory and judicial developments, including those related to the
             release of greenhouse gases;

         •   the value of the U.S. dollar;

         •   air emission, wastewater discharge and other environmental standards for coal-
             fired power plants or coal mines

         •   delays in the receipt of, failure to receive, or revocation of necessary government
             permits;

         •   inclement or hazardous weather conditions and natural disasters;

         •   availability and cost or interruption of fuel, equipment and other supplies;

         •   transportation costs;

         •   availability of transportation infrastructure, including flooding and railroad
             derailments;

         •   technological developments, including those related to alternative energy sources;

         •   availability of skilled employees;

         •   work stoppages or other labor difficulties; and

         •   force majeure events and the economic impact related to COVID-19.




                                               100
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 118 of 138


 C.     Factors Relating to Securities to Be Issued Under the Plan Generally

        1.      The Reorganized Debtors’ New Common Equity Will Not Be Publicly
                Traded.

        There can be no assurance that an active market for the New Common Equity will
 develop, nor can any assurance be given as to the prices at which such shares might be traded.
 The New Common Equity to be issued under the Plan and in connection with the Exit Facility
 Equity Component, the Exit Facility Put Option Premium, the DIP Exit Fee, and the DIP Put
 Option Premium, will not be listed on or traded on any nationally recognized market or
 exchange.

          The Reorganized Debtors are under no obligation to list the New Common Equity on any
 national securities exchange. Therefore, there can be no assurance that any of the foregoing
 securities will be tradable or liquid at any time after the Effective Date. If a trading market does
 not develop or is not maintained, holders of the foregoing securities may experience difficulty in
 reselling such securities or may be unable to sell them at all. Even if such a market were to exist,
 such securities could trade at prices higher or lower than the estimated value set forth in the
 Disclosure Statement depending upon many factors including prevailing interest rates, markets
 for similar securities, industry conditions, and the performance of, and investor expectations for
 the Reorganized Debtors. Accordingly, holders of these securities may bear certain risks
 associated with holding securities for an indefinite period of time.

        2.      The Exit Facility Equity Component and the Exit Facility Put Option
                Premium Have Not Been Registered and They and Certain Section 1145
                Securities Will Be Subject to Resale Restrictions.

          The Exit Facility Equity Component and the Exit Facility Put Option Premium to be
 issued in connection with the Exit Facility and/or the Exit Facility Backstop Agreement have not
 been registered under the Securities Act, any state securities laws or the laws of any other
 jurisdiction. The Exit Facility Equity Component and the Exit Facility Put Option Premium are
 being issued and sold pursuant to an exemption from registration under applicable securities
 laws. Accordingly, such securities will be subject to resale restrictions and may be resold,
 exchanged, assigned, or otherwise transferred only pursuant to registration, or an applicable
 exemption from registration, under the Securities Act and other applicable law. In addition,
 holders of New Common Equity issued pursuant to section 1145(a) of the Bankruptcy Code who
 are deemed to be “underwriters” under section 1145(b) of the Bankruptcy Code will also be
 subject to resale restrictions. See Article VIII of this Disclosure Statement for a further
 discussion of the transfer restrictions applicable to the Securities.

        3.      Potential Dilution.

         The ownership percentage represented by the New Common Equity (including New
 Common Equity issued in satisfaction of the Exit Facility Equity Component, the Exit Facility
 Put Option Premium, the DIP Exit Fee, and the DIP Put Option Premium) will be subject to
 dilution from any other shares that may be issued post-emergence, including through the
 Management Incentive Plan and the conversion or exercise of any other options, warrants,



                                                 101
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 119 of 138


 convertible securities, exercisable securities, or other securities that may be issued post-
 emergence. In the future, additional equity financings or other share issuances by any of the
 Reorganized Debtors could adversely affect the value of the New Common Equity. The amount
 and dilutive effect of any of the foregoing could be material.

        4.      The Estimated Valuation of the Reorganized Debtors and the New Common
                Equity and the Estimated Recoveries to Holders of Allowed Claims Are No t
                Necessarily Representative of the Private or Public Sale Values of the New
                Common Equity.

           The Debtors’ estimated recoveries to Holders of Allowed Claims are not intended to
 represent the private or public sale values of Reorganized Foresight’s securities. The estimated
 recoveries are based on numerous assumptions (the realization of many of which are beyond the
 control of the Reorganized Debtors), including, among other things, (i) the successful
 reorganization of the Debtors; (ii) an assumed date for the occurrence of the Effective Date;
 (iii) the Debtors’ ability to achieve the operating and financial results included in the Financial
 Projections; and (iv) the Debtors’ ability to maintain adequate liquidity to fund operations.

        5.      Small Number of Holders or Voting Blocks May Control the Reorganized
                Debtors.

          Consummation of the Plan may result in a small number of holders owning a significant
 percentage of the New Common Equity. These holders may, among other things, exercise a
 controlling influence over the Reorganized Debtors and have the power to elect directors and
 approve significant transactions.

        6.      Equity Interests Subordinated to the Reorganized Debtors’ Indebtedness.

          In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the
 New Common Equity would rank below all debt claims against the Reorganized Debtors. As a
 result, holders of the New Common Equity will not be entitled to receive any payment or other
 distribution of assets upon the liquidation, dissolution, or winding up of the Reorganized Debtors
 until after all the Reorganized Debtors’ obligations to their debt holders have been satisfied.

        7.      Reorganized Foresight Will be a Private Company.

        Reorganized Foresight is not expected to be subject to the reporting requirements of
 Section 13 or 15(d) of the Exchange Act. As a result, holders of the New Common Equity may
 receive less information with respect to the Debtors’ businesses than they would have received if
 Reorganized Foresight was subject to the reporting requirements of Section 13 or 15(d) of the
 Exchange Act.

        8.      Insufficient Cash Flow to Meet Debt Obligations.

         The Reorganized Debtors’ earnings and cash flow may vary significantly from year to
 year. Additionally, the Reorganized Debtors’ future cash flow may be insufficient to meet their
 debt obligations and commitments, including its obligations under the Exit Facility, increasing
 the risk that they may default on such debt obligations. Any insufficiency could negatively


                                                102
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 120 of 138


 impact the Reorganized Debtors’ businesses. A range of economic, competitive, business, and
 industry factors will affect the Reorganized Debtors’ future financial performance and, as a
 result, their ability to generate cash flow from operations and to pay their debt. Many of these
 factors are beyond the Reorganized Debtors’ control.

         If the Reorganized Debtors do not generate enough cash flow from operations to satisfy
 their debt obligations, they may have to undertake alternative financing plans, such as
 refinancing or restructuring debt, selling assets, reducing or delaying capital investments, or
 seeking to raise additional capital.

          It cannot be assured, however, that undertaking alternative financing plans, if necessary,
 would allow the Reorganized Debtors to meet their debt obligations. An inability to generate
 sufficient cash flow to satisfy their debt obligations or to obtain alternative financing could
 materially and adversely affect the Reorganized Debtors’ ability to make payments on the Exit
 Facility, as well as the Reorganized Debtors’ business, financial condition, results of operations,
 and prospects.

        9.      Defects in Collateral Securing the Exit Facility.

          The indebtedness under the Exit Facility will be secured. As such, this indebtedness may
 be subject to certain exceptions and permitted liens, as applicable, by security interests in the
 principal assets of the Debtors (henceforth, the “Collateral”). The Collateral potentially securing
 this secured debt may be subject to exceptions, defects, encumbrances, liens and other
 imperfections. Accordingly, it cannot be assured that the remaining proceeds from a sale of the
 Collateral would be sufficient to repay holders of the secured funded debt securities all amounts
 owed under them. The fair market value of the Collateral is subject to fluctuations based on
 factors that include, among others, the ability to sell Collateral in an orderly manner, general
 economic conditions, the availability of buyers, the Reorganized Debtors’ failure to implement
 their business strategy, and similar factors. The amount received upon a sale of Collateral would
 be dependent on numerous factors, including, but not limited to, the actual fair market value of
 the Collateral at such time, and the timing and manner of the sale. By its nature, portions of the
 Collateral may be illiquid and may have no readily ascertainable market value. In the event of a
 subsequent foreclosure, liquidation, bankruptcy, or similar proceeding, it cannot be assured that
 the proceeds from any sale or liquidation of the Collateral will be sufficient to pay the
 Reorganized Debtors’ obligations under the new secured funded debt, in full or at all. There can
 also be no assurance that the Collateral will be saleable, and, even if saleable, the timing of its
 liquidation would be uncertain. Accordingly, there may not be sufficient Collateral to pay all or
 any of the amounts due on the Reorganized Debtors’ new secured funded debt.

        10.     Failure to Perfect Security Interests in Collateral.

        The failure to properly perfect liens on the Collateral could adversely affect the collateral
 agent’s ability to enforce its rights with respect to the Collateral for the benefit of the holders of
 the Reorganized Debtors’ secured funded debt. In addition, applicable law requires that certain
 property and rights acquired after the grant of a general security interest or lien can only be
 perfected at the time such property and rights are acquired and identified. There can be no
 assurance that the collateral agent will monitor, or that the Reorganized Debtors will inform the


                                                  103
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 121 of 138


 trustee or the collateral agent of, the future acquisition of property and rights that constitute
 Collateral, and that the necessary action will be taken to properly perfect the security interest in
 such after-acquired Collateral. The collateral agent has no obligation to monitor the acquisition
 of additional property or rights that constitute Collateral or the perfection of any security
 interests therein. Such failure may result in the loss of the practical benefits of the liens thereon
 or of the priority of such liens against third parties.

        11.     Casualty Risk of Collateral.

          The Reorganized Debtors will be obligated under the various secured funded debt
 documents and instruments to maintain adequate insurance or otherwise insure against hazards as
 is customarily done by companies having assets of a similar nature in the same or similar
 localities. There are, however, certain losses that may either be uninsurable or not economically
 insurable, in whole or in part. As a result, it is possible that the insurance proceeds will not
 compensate the Reorganized Debtors fully for losses. If there is a total or partial loss of any of
 the pledged Collateral, the insurance proceeds received may be insufficient to satisfy the secured
 obligations of the Reorganized Debtors.

        12.     Any Future Pledge of Collateral Might Be Avoidable in a Subsequent
                Bankruptcy by the Reorganized Debtors.

         Any future pledge of Collateral in favor of the collateral agent, including pursuant to
 security documents delivered after the date of the Exit Facility, might be avoidable by the
 pledgor (as a subsequent debtor in possession) or by its trustee in bankruptcy if certain events or
 circumstances exist or occur, including, among others, if the pledgor is insolvent at the time of
 the pledge, the pledge permits the holders of the securities under the secured funded debt to
 receive a greater recovery than if the pledge had not been given, and a U.S. bankruptcy case in
 respect of the pledgor is commenced within 90 days following the pledge, or, in certain
 circumstances, a longer period. Similar or longer reachback periods may exist if a case or
 proceeding is commenced under the insolvency laws of a non-U.S. jurisdiction with similar legal
 principles.

 D.     Additional Factors

        1.      Debtors Could Withdraw Plan.

         Subject to the terms of, and without prejudice to, the rights of the Consenting Lenders
 under the Restructuring Support Agreement, the Debtors could revoke or withdraw the Plan
 before the Confirmation Date.

        2.      Debtors Have No Duty to Update.

         The statements contained in this Disclosure Statement are made by the Debtors as of the
 date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
 that date does not imply that there has been no change in the information set forth herein since
 that date. The Debtors have no duty to update this Disclosure Statement unless otherwise
 ordered to do so by the Bankruptcy Court.



                                                 104
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 122 of 138


        3.      No Representations Outside This Disclosure Statement Are Authorized.

         No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
 are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
 Disclosure Statement. Any representations or inducements made to secure your acceptance or
 rejection of the Plan that are other than those contained in, or included with, this Disclosure
 Statement should not be relied upon in making the decision to accept or reject the Plan.

        4.      No Legal or Tax Advice Is Provided by this Disclosure Statement.

        The contents of this Disclosure Statement should not be construed as legal, business, or
 tax advice. Each Holder should consult its own legal counsel and accountant as to legal, tax, and
 other matters concerning its Claim. This Disclosure Statement is not legal advice to you. This
 Disclosure Statement may not be relied upon for any purpose other than to determine how to
 vote on the Plan or object to confirmation of the Plan.

        5.      No Representation Made.

         Nothing contained herein or in the Plan shall constitute a representation of the tax or
 other legal effects of the Plan on the Debtors or Holders of Claims.

        6.      Certain Tax Consequences.

        For a discussion of certain tax considerations to the Debtors and certain Holders of
 Claims in connection with the implementation of the Plan, see Article IX hereof.

                                  ARTICLE XI.
                      VOTING PROCEDURES AND REQUIREMENTS

         Before voting to accept or reject the Plan, each Holder of a First Lien Claim, a Second
 Lien Notes Claim, or a General Unsecured Claim as of May 11, 2020 (the Record Date, and each
 such Holder as of the Record Date, a “Record Holder”) should carefully review the Plan attached
 hereto as Exhibit A. All descriptions of the Plan set forth in this Disclosure Statement are
 subject to the terms and conditions of the Plan.

 A.     Voting Instructions and Voting Deadline

        All Record Holders have been sent a Ballot together with this Disclosure Statement.
 Such Holders should read the Ballot carefully and follow the instructions contained therein.
 Please use only the Ballot that accompanies this Disclosure Statement to cast your vote.

         The Debtors have engaged Prime Clerk LLC as their voting agent (the “Voting Agent”)
 to assist in the transmission of voting materials and in the tabulation of votes with respect to the
 Plan. FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY
 THE VOTING AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE
 THE VOTING DEADLINE OF 4:00 P.M. (PREVAILING CENTRAL TIME) ON
 JUNE 16, 2020, UNLESS EXTENDED BY THE DEBTORS.



                                                 105
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 123 of 138


      IF YOUR BALLOT IS DAMAGED OR LOST, YOU MAY CONTACT THE VOTING
 AGENT AT THE NUMBER SET FORTH BELOW TO RECEIVE A REPLACEMENT
 BALLOT. ANY BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES
 NOT INDICATE A VOTE FOR ACCEPTANCE OR REJECTION OF THE PLAN WILL NOT
 BE COUNTED.

      IF YOU HAVE ANY QUESTIONS CONCERNING VOTING PROCEDURES, YOU
 MAY CONTACT THE VOTING AGENT AT:

                                      Prime Clerk LLC
                                  One Grand Central Place
                               60 East 42nd Street, Suite 1440
                                    New York, NY 10165
                            Attention: Foresight Energy Balloting
             Tel: (646) 998-7132 (Local / International); (877) 720-6580 (Toll free)

        Questions (but not documents) may be directed to the following email (please reference
 “Foresight Energy” in the subject line): foresightenergyballots@PrimeClerk.com.

        Additional copies of this Disclosure Statement are available upon request made to the
 Voting Agent at the telephone numbers or e-mail address set forth immediately above.

 B.     Voting Procedures

         The Debtors are providing copies of this Disclosure Statement (including all exhibits
 thereto), a Ballot (either just a ballot for Class 3 and 5 or master and beneficial holder ballots for
 Class 4), and related materials (collectively, a “Solicitation Package”) to Record Holders of the
 First Lien Facility Claims, and General Unsecured Claims, and to the nominees of the Record
 Holders of the Second Lien Notes Claims. Any Record Holder or nominee of a Record Holder
 who has not received an applicable Ballot should contact the Voting Agent.

        1.      Holders of First Lien Facility Claims (Class 3) and General Unsecured
                Claims (Class 5)

         Holders of First Lien Facility Claims in Class 3 and General Unsecured Claims in Class 5
 should provide all of the information requested by the Ballot and promptly return all Ballots
 received in the enclosed, self-addressed, postage-paid envelope provided with each such Ballot
 to the Voting Agent by the Voting Deadline.

         Alternatively, such holders may submit their Ballots electronically through the Voting
 Agent’s online portal, at https://cases.primeclerk.com/foresightenergy. Holders should click on
 the “Submit E-Ballot” section of the website and follow the instructions to submit their Ballot
 electronically. Each Holder will receive a unique e-ballot identification number with which to
 submit their Ballot electronically on the Voting Agent’s online portal.

         The Voting Agent’s online portal is the sole manner in which Ballots will be accepted via
 electronic or online transmission. Ballots submitted by facsimile, email or other means of
 electronic transmission will not be counted. Holders of First Lien Facility Claims or General


                                                  106
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 124 of 138


 Unsecured Claims who cast a Ballot using the Voting Agent’s online portal should NOT also
 submit a paper Ballot.

        2.      Holders of Second Lien Notes Claims (Class 4)

       Holders of Second Lien Notes Claims (Class 4) held in “street name” through a nominee
 may vote on the Plan by one of the following two methods (as selected by such Holder’s
 nominee):

        •    Complete and sign the enclosed beneficial holder ballot. Return the beneficial holder
             ballot to your nominee as promptly as possible and in sufficient time to allow such
             nominee to process your instructions and return a completed master ballot to the
             Voting Agent by the Voting Deadline. If no self-addressed, postage-paid envelope
             was enclosed for this purpose, contact the Voting Agent for instructions; or

        •    Complete and sign the pre-validated beneficial holder ballot (as described below)
             provided to you by your nominee. Return the pre-validated beneficial holder ballot to
             the Voting Agent by the Voting Deadline using the return envelope provided in the
             Solicitation Package.

        Any beneficial holder ballot returned to a nominee will not be counted for purposes of
 acceptance or rejection of the Plan until such nominee properly completes and delivers to the
 Voting Agent that beneficial holder ballot (properly validated) or a master ballot casting the vote
 of such Holder.

         If any Holder holds Second Lien Notes Claims through more than one nominee, such
 Holder may receive multiple mailings containing beneficial holder ballots. The Holder should
 execute a separate beneficial holder ballot for each block of Second Lien Notes Claims that it
 holds through any particular nominee and return each beneficial holder ballot to the respective
 nominee in the return envelope provided therewith. Holders who execute multiple beneficial
 holder ballots with respect to Second Lien Notes Claims held through more than one nominee
 must indicate on each beneficial holder ballot the names and DTC participant numbers of all
 such other nominees and the additional amounts of such Second Lien Notes Claims so held and
 voted.

        A nominee that, on the Record Date, is the Record Holder of the Second Lien Notes
 Claims for one or more Holders can obtain the votes of the Holders of such Second Lien Notes
 Claims, consistent with customary practices for obtaining the votes of securities held in “street
 name,” in one of the following two ways:

                    a. Pre-Validated Ballots.

         The nominee may “pre-validate” a beneficial holder ballot by: (i) signing the beneficial
 holder ballot and indicating on the beneficial holder ballot the name of the nominee and DTC
 participant number; (ii) indicating on the beneficial holder ballot the amount and the account
 number of the Second Lien Notes Claim held by the nominee for the Holder; and (iii) including a
 medallion guarantee stamp on the ballot or attaching an authorized signatory list validating the
 Beneficial Holder’s position as of the Voting Record Date; and (iv) forwarding such beneficial


                                                107
Case 20-41308        Doc 269       Filed 04/09/20 Entered 04/09/20 21:55:17                   Main Document
                                             Pg 125 of 138


 holder ballot—together with this Disclosure Statement, a pre-addressed, postage-paid return
 envelope addressed to, and provided by, the Voting Agent, and other materials requested to be
 forwarded—to the Holder for voting. The Holder must then complete the remaining portions of
 the beneficial holder ballot and return the beneficial holder ballot directly to the Voting Agent in
 the pre-addressed, postage-paid return envelope so that it is actually received by the Voting
 Agent on or before the Voting Deadline. A list of the Holders to whom “pre-validated”
 beneficial holder ballots were delivered should be maintained by nominees for inspection for at
 least one year from the Voting Deadline.

                      b. Master Ballots.

         If the nominee elects not to pre-validate beneficial holder ballots, the nominee may obtain
 the votes of Holders by forwarding to the applicable Holders the unsigned beneficial holder
 ballots—together with this Disclosure Statement, a pre-addressed, postage-paid return envelope
 provided by, and addressed to, the nominee, and other materials requested to be forwarded. Each
 such Holder must then indicate its vote on the beneficial holder ballot, complete the information
 requested on the beneficial holder ballot, review the certifications contained on the beneficial
 holder ballot, execute the beneficial holder ballot, and return the beneficial holder ballot to the
 nominee. After collecting the beneficial holder ballots, the nominee should, in turn, complete a
 master ballot compiling the votes and other information from the beneficial holder ballots,
 execute the master ballot, and deliver the master ballot to the Voting Agent so that it is actually
 received by the Voting Agent on or before the Voting Deadline. All beneficial holder ballots
 returned by Holders should either be forwarded to the Voting Agent (along with the master
 ballot) or retained by nominees for inspection for at least one year from the Voting Deadline.

      EACH NOMINEE SHOULD ADVISE ITS APPLICABLE HOLDERS TO RETURN
 THEIR BENEFICIAL HOLDER BALLOTS TO THE NOMINEE BY A DATE
 CALCULATED BY THE NOMINEE TO ALLOW IT TO PREPARE AND RETURN THE
 MASTER BALLOT TO THE VOTING AGENT SO THAT IT IS ACTUALLY RECEIVED BY
 THE VOTING AGENT ON OR BEFORE THE VOTING DEADLINE.

   If you have any questions about the solicitation or voting process, please contact the solicitation agent at
   (877) 720-6580 (toll free) or (646) 998-7132 (local / international) or via electronic mail to
   foresightenergyballots@PrimeClerk.com.


 C.      Parties Entitled to Vote

         Pursuant to the provisions of the Bankruptcy Code, only holders of allowed claims or
 equity interests in classes of claims or equity interests that are impaired and that are not deemed
 to have rejected a proposed plan are entitled to vote to accept or reject such proposed plan.
 Classes of claims or equity interests in which the holders of claims or equity interests are
 unimpaired under a chapter 11 plan are deemed to have accepted such plan and are not entitled to
 vote to accept or reject the plan. For a detailed description of the treatment of Claims under the
 Plan, see Article VI of this Disclosure Statement.

       The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the
 Bankruptcy Code as necessary. Section 1129(b) of the Bankruptcy Code permits the


                                                      108
Case 20-41308       Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                           Pg 126 of 138


 confirmation of a chapter 11 plan notwithstanding the rejection of such plan by one or more
 impaired classes of claims or equity interests. Under section 1129(b), a plan may be confirmed
 by a bankruptcy court if it does not “discriminate unfairly” and is “fair and equitable” with
 respect to each rejecting class. For a more detailed description of the requirements for
 confirmation of a nonconsensual plan, see Article X.A.3 of this Disclosure Statement.

        The Claims in Classes 3, 4, and 5 are impaired under the Plan and entitled to vote to
 accept or reject the Plan. Class 3 includes First Lien Facility Claims, Class 4 includes Second
 Lien Notes Claims, and Class 5 includes General Unsecured Claims.

 D.     Fiduciaries and Other Representatives

         If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact,
 officer of a corporation, or another, acting in a fiduciary or representative capacity, including a
 nominee on behalf of beneficial holders of Second Lien Notes Claims, such person should
 indicate such capacity when signing and, if requested, must submit proper evidence satisfactory
 to the Debtors of authority to so act. Authorized signatories should (i) submit the separate Ballot
 of each Record Holder of a First Lien Claim in Class 3 or General Unsecured Claims in Class 5
 for whom they are voting or (ii) follow the instructions set forth in Article X.B.2 above for
 Record Holders of Second Lien Notes Claims in Class 4.

      UNLESS A BALLOT, OR ANY PROVISIONAL BALLOTS AS NECESSARY, IS
 SUBMITTED TO THE VOTING AGENT ON OR BEFORE THE VOTING DEADLINE,
 SUCH BALLOT WILL BE REJECTED AS INVALID AND WILL NOT BE COUNTED AS
 AN ACCEPTANCE OR REJECTION OF THE PLAN; PROVIDED, HOWEVER, THE
 DEBTORS RESERVE THE RIGHT, IN THEIR SOLE DISCRETION, TO REQUEST THE
 BANKRUPTCY COURT TO ALLOW ANY SUCH BALLOTS TO BE COUNTED.

 E.     Agreements Upon Furnishing Ballots

         The delivery of an accepting Ballot pursuant to one of the procedures set forth above will
 constitute the agreement of the Holder with respect to such Ballot to accept (i) all of the terms of,
 and conditions to, this Solicitation; and (ii) the terms of the Plan including the injunction,
 releases, and exculpations set forth in Article VIII therein. All parties in interest retain their right
 to object to confirmation of the Plan, subject to any applicable terms of the Restructuring
 Support Agreement.

 F.     Change of Vote

        Except as provided in the Restructuring Support Agreement, any party who has
 previously submitted to the Voting Agent before the Voting Deadline a properly completed
 Ballot may revoke such Ballot and change its vote by submitting to the Voting Agent before the
 Voting Deadline a subsequent, properly completed Ballot for acceptance or rejection of the Plan.

 G.     Waivers of Defects, Irregularities, Etc.

           Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form,
 eligibility (including time of receipt), acceptance, and revocation or withdrawals of Ballots will


                                                   109
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 127 of 138


 be determined by the Voting Agent or the Debtors, as applicable, in their sole discretion, which
 determination will be final and binding. The Debtors reserve the right to reject any and all
 Ballots submitted by any of their respective Holders not in proper form, the acceptance of which
 would, in the opinion of the Debtors or their counsel, as applicable, be unlawful. The Debtors
 further reserve their respective rights to waive any defects or irregularities or conditions of
 delivery as to any particular Ballot by any of their Holders. The interpretation (including the
 Ballot and the respective instructions thereto) by the applicable Debtor, unless otherwise directed
 by the Bankruptcy Court, will be final and binding on all parties. Unless waived, any defects or
 irregularities in connection with deliveries of Ballots must be cured within such time as the
 Debtors (or the Bankruptcy Court) determines. Neither the Debtors nor any other person will be
 under any duty to provide notification of defects or irregularities with respect to deliveries of
 Ballots nor will any of them incur any liabilities for failure to provide such notification. Unless
 otherwise directed by the Bankruptcy Court, delivery of such Ballots will not be deemed to have
 been made until such irregularities have been cured or waived. Ballots previously furnished (and
 as to which any irregularities have not theretofore been cured or waived) will be invalidated.

 H.     Miscellaneous

          All Ballots must be signed by the Record Holder of the First Lien Facility Claims,
 Second Lien Notes Claims, or General Unsecured Claims, as applicable, or any person who has
 obtained a properly completed Ballot proxy from the Record Holder of the First Lien Facility
 Claims, Second Lien Notes Claims, or General Unsecured Claims, as applicable, on such date.
 For purposes of voting to accept or reject the Plan, the Record Holders of the First Lien Facility
 Claims, Second Lien Notes Claims, or General Unsecured Claims will be deemed to be the
 “Holders” of such Claims. Unless otherwise ordered by the Bankruptcy Court, Ballots that are
 signed, dated, and timely received, but on which a vote to accept or reject the Plan has not been
 indicated, will not be counted. The Debtors, in their sole discretion, may request that the Voting
 Agent attempt to contact such Holders to cure any such defects in the Ballots. Any Ballot
 marked to both accept and reject the Plan will not be counted. If a Holder returns more than one
 Ballot voting First Lien Facility Claims, Second Lien Notes Claims, or Class 5 Claims, the
 Ballots are not voted in the same manner, and the Holder do not correct this before the Voting
 Deadline, the last Ballot submitted will be the Ballot counted, provided that, if a Holder timely
 submits both a paper Ballot and electronic Ballot on account of the same Claim, the electronic
 Ballot shall supersede the paper Ballot. An otherwise properly executed Ballot that attempts to
 partially accept and partially reject the Plan will likewise not be counted.

         The Ballots, including any provisional ballots, as necessary, provided to Holders will
 reflect the principal amount of such Holder’s Claim; however, when tabulating votes, the Voting
 Agent may adjust the amount of such Holder’s Claim by multiplying the principal amount by a
 factor that reflects all amounts accrued between the Record Date and the Petition Date including,
 without limitation, interest.

        Under the Bankruptcy Code, for purposes of determining whether the requisite
 acceptances have been received, only Holders of the First Lien Facility Claims, Second Lien
 Notes Claims, or General Unsecured Claims, as applicable, who actually vote will be counted.
 The failure of a Holder to deliver a duly executed Ballot to the Voting Agent will be deemed to



                                                110
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 128 of 138


 constitute an abstention by such Holder with respect to voting on the Plan and such abstentions
 will not be counted as votes for or against the Plan.

          Except as provided below, unless a Ballot, or any provisional ballots as necessary, is
 timely submitted to the Voting Agent before the Voting Deadline together with any other
 documents required by such Ballot, the Debtors may, in their sole discretion, reject such Ballot
 as invalid, and therefore decline to utilize it in connection with seeking confirmation of the Plan.

                                     ARTICLE XII.
                               CONFIRMATION OF THE PLAN

 A.     Confirmation Hearing

         Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a
 confirmation hearing to confirm a plan of reorganization upon appropriate notice to all required
 parties. Notice of the Combined Hearing for confirmation of the Plan will be provided to all
 known creditors or their representatives. The Combined Hearing may be adjourned from time to
 time by the Bankruptcy Court without further notice except for the announcement of the
 continuation date made at the Combined Hearing, at any subsequent continued Combined
 Hearing, or pursuant to a notice filed on the docket for the Chapter 11 Cases.

 B.     Objections to Confirmation

         Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
 the confirmation of a plan. Any objection to confirmation of the Plan must be in writing, must
 conform to the Bankruptcy Rules and the Local Rules of Bankruptcy Procedure for the Eastern
 District of Missouri, must set forth the name of the objector, the nature and amount of Claims or
 Interests held or asserted by the objector against the Debtors’ estates or properties, the basis for
 the objection and the specific grounds therefor, and must be filed with the Bankruptcy Court,
 together with proof of service thereof, and served upon the following parties, including such
 other parties as the Bankruptcy Court may order:

        1.      The Debtors at:

                               Foresight Energy LP.
                               One Metropolitan Square
                               211 North Broadway, Suite 2600
                               St. Louis, MO 63102
                               Attn: Cody Nett, Esq.
                               Email: codynett@coalsource.com




                                                 111
Case 20-41308   Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17      Main Document
                                     Pg 129 of 138


      2.    Counsel to the Debtors at:

                          Paul, Weiss, Rifkind, Wharton & Garrison LLP
                          1285 Avenue of the Americas
                          New York, NY 10019-6064
                          Fax: (212) 492-0545
                          Attn: Paul M. Basta
                                 Alice Belisle Eaton
                                 Alexander Woolverton
                          Email: pbasta@paulweiss.com
                                 aeaton@paulweiss.com
                                 awoolverton@paulweiss.com

                          -- and --

                          Armstrong Teasdale LLP
                          7700 Forsyth Boulevard, Suite 1800
                          St. Louis, MO 63105
                          Fax: (314) 621-5065
                          Attn: Richard W. Engel, Jr.
                                  John G. Willard
                                  Kathryn Redmond
                          Email: rengel@atllp.com
                                  jwillard@atllp.com
                                  kredmond@atllp.com

      3.    Counsel to the Consenting Lenders at:

                          Akin Gump Strauss Hauer & Feld LLP
                          1 Bryant Park
                          New York, NY 10036
                          Attn: Ira Dizengoff
                                 Brad Kahn
                          Email: idizengoff@AkinGump.com
                                 bkahn@akingump.com

                          -- and --

                          Akin Gump Strauss Hauer & Feld LLP
                          Robert S. Strauss Tower
                          2001 K Street, N.W.
                          Washington, DC 20006
                          Attn: James Savin
                          Email: jsavin@akingump.com

                          -- and --




                                          112
Case 20-41308    Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                       Pg 130 of 138


                             Milbank LLP
                             55 Hudson Yards
                             New York, NY 10001
                             Attn: Dennis F. Dunne
                                    Parker Milender
                             Email: ddunne@milbank.com
                                    pmilender@milbank.com

  UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED,
        IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

 C.    Requirements for Confirmation of the Plan

       1.     Requirements of Section 1129(a) of the Bankruptcy Code

               a.     General Requirements. At the Confirmation Hearing, the Bankruptcy
 Court will determine whether the confirmation requirements specified in section 1129(a) of
 the Bankruptcy Code have been satisfied including, without limitation, whether:

       i.     the Plan complies with the applicable provisions of the Bankruptcy Code;

       ii.    the Debtors have complied with the applicable provisions of the Bankruptcy
              Code;

       iii.   the Plan has been proposed in good faith and not by any means forbidden by law;

       iv.    any payment made or promised by the Debtors or by a person issuing securities or
              acquiring property under the Plan, for services or for costs and expenses in or in
              connection with the Chapter 11 Cases, or in connection with the Plan and incident
              to the Chapter 11 Cases, has been disclosed to the Bankruptcy Court, and any
              such payment made before confirmation of the Plan is reasonable, or if such
              payment is to be fixed after confirmation of the Plan, such payment is subject to
              the approval of the Bankruptcy Court as reasonable;

       v.     the Debtors have disclosed the identity and affiliations of any individual proposed
              to serve, after confirmation of the Plan, as a director or officer of the Reorganized
              Debtors, an affiliate of the Debtors participating in a Plan with the Debtors, or a
              successor to the Debtors under the Plan, and the appointment to, or continuance
              in, such office of such individual is consistent with the interests of Holders of
              Claims and Interests and with public policy, and the Debtors have disclosed the
              identity of any insider who will be employed or retained by the Reorganized
              Debtors, and the nature of any compensation for such insider;

       vi.    with respect to each Class of Claims or Interests, each Holder of an impaired
              Claim has either accepted the Plan or will receive or retain under the Plan, on
              account of such Holder’s Claim, property of a value, as of the Effective Date of
              the Plan, that is not less than the amount such Holder would receive or retain if



                                              113
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 131 of 138


                the Debtors were liquidated on the Effective Date of the Plan under Chapter 7 of
                the Bankruptcy Code;

        vii.    except to the extent the Plan meets the requirements of section 1129(b) of the
                Bankruptcy Code (as discussed further below), each Class of Claims either
                accepted the Plan or is not impaired under the Plan;

        viii.   except to the extent that the Holder of a particular Claim has agreed to a different
                treatment of such Claim, the Plan provides that administrative expenses and
                priority Claims, other than priority tax Claims, will be paid in full on the Effective
                Date, and that priority tax Claims will receive either payment in full on the
                Effective Date or deferred cash payments over a period not exceeding five years
                after the Petition Date, of a value, as of the Effective Date of the Plan, equal to the
                allowed amount of such Claims;

        ix.     at least one Class of impaired Claims has accepted the Plan, determined without
                including any acceptance of the Plan by any insider holding a Claim in such
                Class;

        x.      confirmation of the Plan is not likely to be followed by the liquidation, or the need
                for further financial reorganization, of the Debtors or any successor to the Debtors
                under the Plan; and

        xi.     all fees payable under section 1930 of title 28, as determined by the Bankruptcy
                Court at the Combined Hearing, have been paid or the Plan provides for the
                payment of all such fees on the Effective Date of the Plan.

                b.      Best Interests Test.

         As noted above, with respect to each impaired class of claims and equity interests,
 confirmation of a plan requires that each such holder either (i) accept the plan or (ii) receive or
 retain under the plan property of a value, as of the effective date of the plan, that is not less than
 the value such holder would receive or retain if the debtors were liquidated under chapter 7 of
 the Bankruptcy Code (“Chapter 7”). This requirement is referred to as the “best interests test.”

          This test requires the Bankruptcy Court to determine what the holders of allowed claims
 and allowed equity interests in each impaired class would receive from a liquidation of the
 debtor’s assets and properties in the context of a liquidation under Chapter 7 of the Bankruptcy
 Code. To determine if a plan is in the best interests of each impaired class, the value of the
 distributions from the proceeds of the liquidation of the debtor’s assets and properties (after
 subtracting the amounts attributable to the aforesaid claims) is then compared with the value
 offered to such classes of claims and equity interests under the plan.

         A liquidation analysis (the “Liquidation Analysis”) has been prepared solely for purposes
 of estimating proceeds available in a liquidation under Chapter 7 of the Debtor’s estates and is
 attached as Exhibit E to this Disclosure Statement. The Liquidation Analysis is based on a
 number of estimates and assumptions that are inherently subject to significant economic,
 competitive and operational uncertainties and contingencies that are beyond the control of the


                                                  114
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 132 of 138


 Debtors or a trustee under Chapter 7. Furthermore, the actual amounts of claims against the
 Debtors’ estates could vary materially from the estimates set forth in the Liquidation Analysis,
 depending on, among other things, the claims asserted during Chapter 7. Accordingly, while the
 information contained in the Liquidation Analysis is necessarily presented with numerical
 specificity, the Debtors cannot assure you that the values assumed would be realized or the
 claims estimates assumed would not change if the Debtors were in fact liquidated, nor can
 assurances be made that the Bankruptcy Court would accept this analysis or concur with these
 assumptions in making its determination under section 1129(a) of the Bankruptcy Code.

          As set forth in detail on the Liquidation Analysis, the Debtors believe that the Plan will
 produce a greater recovery for the Holders of Claims than would be achieved in a Chapter 7
 liquidation. Consequently, the Debtors believe that the Plan, which provides for the continuation
 of the Debtors’ businesses, will provide a substantially greater ultimate return to the Holders of
 Claims than would a Chapter 7 liquidation.

                c.      Feasibility.

         Pursuant to section 1129(a)(11) of the Bankruptcy Code, among other things, the
 Bankruptcy Court must determine that confirmation of the Plan is not likely to be followed by
 the liquidation or need for further financial reorganization of the Debtors or any successors to the
 Debtors under the Plan. This condition is often referred to as the “feasibility” of the Plan. The
 Debtors believe that the Plan satisfies this requirement.

         For purposes of determining whether the Plan meets this requirement, the Debtors’
 management prepared a projected financial outlook.             These financial outlooks, and the
 assumptions on which they are based, are annexed hereto as Exhibit F (the “Financial
 Projections”) and reflects, among other things, the Company’s substantially deleveraged balance
 sheet. Based upon the Financial Projections, the Debtors believe that the Reorganized Debtors
 will be able to make all payments required pursuant to the Plan, and therefore, that confirmation
 of the Plan is not likely to be followed by liquidation or the need for further reorganization. The
 Debtors also believe that they will be able to repay or refinance on commercially reasonable
 terms any and all of the indebtedness under the Plan at or before the maturity of such
 indebtedness.

         The Financial Projections should be read in conjunction with the assumptions,
 qualifications, and explanations set forth in this Disclosure Statement and in the Plan in their
 entirety. The Debtors prepared the Financial Projections based upon, among other things, the
 anticipated future financial condition and results of operations of the Reorganized Debtors. The
 Debtors do not, as a matter of course, publish their business plans, strategies, projections, or their
 anticipated results of operations or financial condition. Accordingly, the Company does not
 intend to update or otherwise revise the Financial Projections, or to include such information in
 documents required to be filed with the SEC or otherwise make such information public to
 reflect events or circumstances existing or arising after the date of this Disclosure Statement or to
 reflect the occurrence of unanticipated events, even in the event that any or all of the underlying
 assumptions are shown to be in error.




                                                  115
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17          Main Document
                                         Pg 133 of 138


       THE FINANCIAL PROJECTIONS WERE NOT PREPARED TO COMPLY WITH
 THE GUIDELINES FOR PROSPECTIVE FINANCIAL STATEMENTS PUBLISHED BY
 THE FINANCIAL ACCOUNTING STANDARDS BOARD.              THE DEBTORS’
 INDEPENDENT ACCOUNTANTS HAVE NEITHER EXAMINED NOR COMPILED THE
 ACCOMPANYING FINANCIAL PROJECTIONS AND ACCORDINGLY DO NOT
 EXPRESS AN OPINION OR ANY OTHER FORM OF ASSURANCE WITH RESPECT TO
 THE FINANCIAL PROJECTIONS, ASSUME NO RESPONSIBILITY FOR THE FINANCIAL
 PROJECTIONS AND DISCLAIM ANY ASSOCIATION WITH THE FINANCIAL
 PROJECTIONS. EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE PLAN OR THIS
 DISCLOSURE STATEMENT, THE DEBTORS DO NOT INTEND TO UPDATE OR
 OTHERWISE REVISE THESE FINANCIAL PROJECTIONS TO REFLECT EVENTS OR
 CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE OF THIS DISCLOSURE
 STATEMENT OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS.

       THE FINANCIAL PROJECTIONS, WHILE PRESENTED WITH NUMERICAL
 SPECIFICITY, ARE NECESSARILY BASED ON A VARIETY OF ESTIMATES AND
 ASSUMPTIONS THAT, THOUGH CONSIDERED REASONABLE BY THE DEBTORS,
 MAY NOT BE REALIZED, AND ARE INHERENTLY SUBJECT TO SIGNIFICANT
 BUSINESS, ECONOMIC, COMPETITIVE, INDUSTRY, REGULATORY, MARKET AND
 FINANCIAL UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH WILL BE
 BEYOND THE COMPANY’S AND THE REORGANIZED DEBTORS’ CONTROL. THE
 DEBTORS CAUTION THAT NO REPRESENTATIONS CAN BE OR ARE MADE AS TO
 THE ACCURACY OF THE FINANCIAL PROJECTIONS OR TO THE REORGANIZED
 DEBTORS’ ABILITY TO ACHIEVE THE PROJECTED RESULTS. SOME ASSUMPTIONS
 INEVITABLY WILL BE INCORRECT. MOREOVER, EVENTS AND CIRCUMSTANCES
 OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE PROJECTIONS WERE
 PREPARED MAY BE DIFFERENT FROM THOSE ASSUMED, OR, ALTERNATIVELY,
 MAY HAVE BEEN UNANTICIPATED, AND THUS MAY AFFECT FINANCIAL RESULTS
 IN A MATERIAL AND POSSIBLY ADVERSE MANNER.           THE FINANCIAL
 PROJECTIONS, THEREFORE, MAY NOT BE RELIED UPON AS A GUARANTEE OR
 OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR. SEE
 ARTICLE X OF THIS DISCLOSURE STATEMENT (CERTAIN RISK FACTORS TO BE
 CONSIDERED).

      IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN,
 HOLDERS OF CLAIMS MUST MAKE THEIR OWN DETERMINATIONS AS TO THE
 REASONABLENESS OF SUCH ASSUMPTIONS AND THE RELIABILITY OF THE
 FINANCIAL PROJECTIONS AND SHOULD CONSULT WITH THEIR OWN ADVISORS.

        2.     Equitable Distribution of Voting Power.

         Pursuant to section 1123(a)(6) of the Bankruptcy Code, to the extent applicable to these
 Chapter 11 Cases, the New Organizational Documents of the Reorganized Debtors will prohibit
 the issuance of non-voting equity securities.




                                               116
Case 20-41308        Doc 269    Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 134 of 138


        3.      Additional Requirements for Non-Consensual Confirmation.

         In the event that any impaired Class of Claims or Interests does not accept or is deemed
 to reject the Plan, the Bankruptcy Court may still confirm the Plan at the request of the Debtors
 if, as to each impaired Class of Claims that has not accepted the Plan, the Plan “does not
 discriminate unfairly” and is “fair and equitable” with respect to such Classes of Claims or
 Interests, pursuant to section 1129(b) of the Bankruptcy Code. Both of these requirements are in
 addition to other requirements established by case law interpreting the statutory requirements.

                a.      Unfair Discrimination Test.

          The “no unfair discrimination” test applies to Classes of Claims or Interests that are of
 equal priority and are receiving different treatment under the Plan. A chapter 11 plan does not
 discriminate unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a
 dissenting Class are treated in a manner consistent with the treatment of other Classes whose
 legal rights are substantially similar to those of the dissenting Class and if no Class of Claims or
 Interests receives more than it legally is entitled to receive for its Claims or Interests. This test
 does not require that the treatment be the same or equivalent, but that such treatment be “fair.”

         The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal
 priority are receiving comparable treatment and such treatment is fair under the circumstances.

                b.      Fair and Equitable Test.

          The “fair and equitable” test applies to classes of different priority and status (e.g.,
 secured versus unsecured) and includes the general requirement that no class of claims receive
 more than 100% of the allowed amount of the claims in such class. As to dissenting classes, the
 test sets different standards depending on the type of claims in such class.

         The Debtors believe that the Plan satisfies the “fair and equitable” test. The Debtors
 submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the Bankruptcy
 Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair and
 equitable” requirement. With respect to the unfair discrimination requirement, all Classes under
 the Plan are provided treatment that is substantially equivalent to the treatment that is provided to
 other Classes that have equal rank. With respect to the fair and equitable requirement, no Class
 under the Plan will receive more than 100 percent of the amount of Allowed Claims or Interests
 in that Class. The Debtors believe that the Plan and the treatment of all Classes of Claims or
 Interests under the Plan satisfy the foregoing requirements for nonconsensual Confirmation of
 the Plan.

                                    ARTICLE XIII.
                           ALTERNATIVES TO CONFIRMATION
                           AND CONSUMMATION OF THE PLAN

         The Debtors have evaluated several alternatives to the Plan. After studying these
 alternatives, the Debtors have concluded that the Plan is the best alternative and will maximize
 recoveries to parties in interest, assuming confirmation and consummation of the Plan. If the
 Plan is not confirmed and consummated, the alternatives to the Plan are (i) the preparation and


                                                 117
Case 20-41308      Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                         Pg 135 of 138


 presentation of an alternative plan of reorganization, (ii) a sale of some or all of the Debtors’
 assets pursuant to section 363 of the Bankruptcy Code, or (iii) a liquidation under chapter 7 of
 the Bankruptcy Code.

 A.     Alternative Plan of Reorganization

          Subject to the terms of the Restructuring Support Agreement, if the Plan is not confirmed,
 the Debtors (or if the Debtors’ exclusive period in which to file a plan of reorganization has
 expired, any other party in interest) could attempt to formulate a different plan. Such a plan
 might involve either a reorganization and continuation of the Debtors’ business or an orderly
 liquidation of its assets. The Debtors, however, submit that the Plan, as described herein, enables
 their creditors to realize the most value under the circumstances.

 B.     Sale Under Section 363 of the Bankruptcy Code

         If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after
 notice and a hearing, authorization to sell their assets under section 363 of the Bankruptcy Code.
 Holders of Claims in Class 3 and Class 4 would be entitled to credit bid on any property to which
 their security interest is attached, and to offset their Claims against the purchase price of the
 property. Alternatively, the security interests in the Debtors’ assets held by Holders of Claims in
 Class 3 and Class 4 would attach to the proceeds of any sale of the Debtors’ assets. After these
 Claims are satisfied, the remaining funds could be used to pay any deficiency claims of the
 Holders in Class 3 and Class 4, as well as other Holders of Allowed General Unsecured Claims.
 Upon analysis and consideration of this alternative, the Debtors do not believe a sale of their
 assets under section 363 of the Bankruptcy Code would yield a higher recovery for Holders of
 Claims than the Plan.

 C.     Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

          If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under
 Chapter 7 of the Bankruptcy Code in which a trustee would be elected or appointed to liquidate
 the assets of the Debtors for distribution to their creditors in accordance with the priorities
 established by the Bankruptcy Code. The Liquidation Analysis sets forth the effect a Chapter 7
 liquidation would have on the recovery of Holders of allowed Claims and Interests.

          As noted in the Liquidation Analysis, the Debtors believe that liquidation under
 Chapter 7 would result in lower distributions to creditors than those provided for under the Plan.
 Among other things, the value that the Debtors expect to obtain from their assets in a Chapter 7
 liquidation, instead of continuing as a going concern as provided in the Plan, would be materially
 less. A Chapter 7 liquidation would also generate more unsecured claims against the Debtors’
 estates from, among other things, damages related to rejected contracts. In addition, a Chapter 7
 liquidation would result in a delay from the conversion of the cases and the additional
 administrative expenses associated with the appointment of a trustee and the trustee’s retention
 of professionals, who would be required to become familiar with the many legal and factual
 issues in the Debtors’ Chapter 11 Cases.




                                                118
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17             Main Document
                                          Pg 136 of 138


                                     ARTICLE XIV.
                               MISCELLANEOUS PROVISIONS

 A.     Immediate Binding Effect

         Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
 occurrence of the Effective Date, the terms of the Plan, the final versions of the documents
 contained in the Plan Supplement and the Confirmation Order shall be immediately effective and
 enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and any and all
 Holders of Claims or Interests (regardless of whether such Claims or Interests are deemed to
 have accepted or rejected the Plan), all Entities that are parties to or are subject to the
 settlements, compromises, releases and injunctions described in the Plan, each Entity acquiring
 property under the Plan or the Confirmation Order and any and all non-Debtor parties to
 Executory Contracts and Unexpired Leases with the Debtors. All Claims and debts shall be as
 fixed, adjusted or compromised, as applicable, pursuant to the Plan regardless of whether any
 Holder of a Claim or debt has voted on the Plan.

 B.     Additional Documents

         On or before the Effective Date, the Debtors may File such agreements and other
 documents as may be necessary or appropriate to effectuate and further evidence the terms and
 conditions of the Plan. The Debtors and all Holders of Claims or Interests receiving distributions
 pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute and
 deliver any agreements or documents and take any other actions as may be necessary or
 advisable to effectuate the provisions and intent of the Plan.

 C.     Reservation of Rights

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
 Bankruptcy Court shall enter the Confirmation Order. Neither the Plan, any statement or
 provision contained in the Plan, nor any action taken or not taken by any Debtor with respect to
 the Plan, the Disclosure Statement, the Confirmation Order or the Plan Supplement waives any
 rights of the Debtors with respect to the Holders of Claims or Interests prior to the Effective
 Date.

 D.     Successors and Assigns

         The rights, benefits and obligations of any Entity named or referred to in the Plan or the
 Confirmation Order shall be binding on, and shall inure to the benefit of any heir, executor,
 administrator, successor or assign, Affiliate, officer, director, manager, agent, representative,
 attorney, beneficiary or guardian, if any, of each Entity.

 E.     Term of Injunctions or Stays

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or
 stays in effect in the Chapter 11 Cases pursuant to section 105 or 362 of the Bankruptcy Code or
 any order of the Bankruptcy Court, and existing on the Confirmation Date (excluding any
 injunctions or stays contained in the Plan or the Confirmation Order) shall remain in full force


                                                 119
Case 20-41308      Doc 269      Filed 04/09/20 Entered 04/09/20 21:55:17            Main Document
                                          Pg 137 of 138


 and effect until the Effective Date. All injunctions or stays contained in the Plan or the
 Confirmation Order shall remain in full force and effect in accordance with their terms.

 F.     Entire Agreement

        Except as otherwise indicated, the Plan, the Confirmation Order, the Restructuring
 Documents, the Plan Supplement and documents related thereto supersede all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings and
 representations on such subjects, all of which have become merged and integrated into the Plan.

 G.     Exhibits

          All exhibits and documents included in the Plan and the Plan Supplement are
 incorporated into and are a part of the Plan as if set forth in full in the Plan. After the exhibits
 and documents are Filed, copies of such exhibits and documents shall be available upon written
 request to the Debtors’ counsel at the address above or by downloading such exhibits and
 documents           from        the        Debtors’         restructuring         website         at
 http://cases.primeclerk.com/foresightenergy or the Bankruptcy Court’s website at
 https://www.moeb.uscourts.gov. To the extent any exhibit or document is inconsistent with the
 terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or
 non-document portion of the Plan shall control.

 H.     Deemed Acts

         Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
 event is expressed under the Plan to have been deemed done or to have occurred, it shall be
 deemed to have been done or to have occurred without any further act by any party, by virtue of
 the Plan and the Confirmation Order.

 I.     Nonseverability of Plan Provisions

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
 Court to be invalid, void or unenforceable, the Bankruptcy Court, at the request of the Debtors,
 may alter and interpret such term or provision to make it valid or enforceable to the maximum
 extent practicable, consistent with the original purpose of the term or provision held to be
 invalid, void or unenforceable, and such terms or provision shall then be applicable as altered or
 interpreted; provided, however, any such alteration or interpretation shall be acceptable to the
 Debtors, the Required First Lien Lenders and, solely with respect to any such alteration or
 interpretation that adversely impacts the economic treatment provided on account of Second Lien
 Notes Claims, the Required Second Lien Noteholders, and the remainder of the terms and
 provisions of the Plan will remain in full force and effect and will in no way be affected,
 impaired, or invalidated by such holding, alteration or interpretation. The Confirmation Order
 shall constitute a judicial determination and shall provide that each term and provision of the
 Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (1) valid
 and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified
 without the Debtors’ consent; and (3) nonseverable and mutually dependent.




                                                 120
Case 20-41308       Doc 269     Filed 04/09/20 Entered 04/09/20 21:55:17              Main Document
                                          Pg 138 of 138


 J.     Votes Solicited in Good Faith

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes
 on the Plan in good faith and in compliance with the Bankruptcy Code, and, pursuant to section
 1125(e) of the Bankruptcy Code, the Debtors, each of the Consenting Lenders, and the Backstop
 Parties and each of their respective Affiliates, agents, representatives, members, principals,
 equityholders (regardless of whether such interests are held directly or indirectly), officers,
 directors, partners (including both general and limited partners), managers, employees, advisors
 (including investment advisers) and attorneys will be deemed to have participated in good faith
 and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of
 Securities offered and sold under the Plan, and, therefore, neither any of such parties or
 individuals or the Reorganized Debtors will have any liability for the violation of any applicable
 law, rule, or regulation governing the solicitation of votes on the Plan or the offer, issuance, sale,
 or purchase of the Securities offered and sold under the Plan.

 K.     Request for Expedited Determination of Taxes

         The Debtors shall have the right to request an expedited determination under
 section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
 all taxable periods ending after the Petition Date through the Effective Date.

 L.     Closing of Chapter 11 Cases

        The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
 Cases, File all documents required by Bankruptcy Rule 3022 and any applicable order of the
 Bankruptcy Court to close the Chapter 11 Cases.

                                    ARTICLE XV.
                          CONCLUSION AND RECOMMENDATION

        The Debtors believe the Plan is in the best interests of all stakeholders and urge the
 Holders of Voting Classes to vote in favor thereof.

 Dated: April 9, 2020                            FORESIGHT ENERGY GP LLC (for itself and on
                                                 behalf of each of the other Debtors and Debtors in
                                                 Possession)

                                                  /s/ [DRAFT]
                                                 Name: [_________]
                                                 Title: [_________]




                                                  121
